reports of the united_states tax_court john hancock life_insurance_company u s a as suc- cessor in interest to john hancock life_insurance_company f k a john hancock mutual_life_insurance_company and subsidiaries et al petitioners v com- missioner of internal revenue respondent docket nos filed date jh is primarily in the business of selling life_insurance poli- cies annuities long-term care insurance and other retire- ment services to fulfill its contractual obligations under these services jh invests the premiums it receives in jh began investing in leveraged leases a leveraged_lease is a lease in which the equity investor borrows money from a third-party lender to finance a portion of the purchase_price of the asset involved and leases the asset to its ultimate user in jh began investing in lease-in-lease-out lilo trans- actions and in began investing in sale-in-lease-out silo transactions jh participated in lilo transactions and silo transactions between and with respect to the lilo transactions jh claimed deductions for rental expenses for the prepaid rent paid to the tax-indifferent entities and interest_expenses related to the repayment of the nonrecourse loans jh also amortized transaction costs related cases of the following petitioners are consolidated herewith the manu- facturers investment corporation and subsidiaries as successor in inter- est to john hancock financial services inc and subsidiaries docket no and john hancock life_insurance_company u s a and subsidi- aries as successor_in_interest to john hancock life_insurance_company f k a john hancock mutual life docket no verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports to the lilo transactions with respect to the silo trans- actions jh claimed deductions for depreciation and interest_expenses and amortized the related transaction costs r dis- allowed these deductions for the years at issue and deter- mined that jh had oid income with respect to the lilo and silo transactions the parties agreed to litigate three lilo transactions and four silo transactions and use them as test transactions for the remaining lilo and silo transactions at issue a transaction will be respected for federal_income_tax purposes if it has economic_substance and the substance of the transaction is consistent with its form p argues that the lilo and silo test transactions have economic sub- stance because jh derived a pretax profit from each trans- action and entered into the transactions with the primary purpose of making a profit p also argues that the substance of each lilo and silo transaction is consistent with its form because jh held a true leasehold interest in each of the lilo assets and obtained an ownership_interest in each of the silo assets r argues that the lilo and silo test transactions lack economic_substance and the substance of the transactions is not consistent with their form specifically r argues that jh failed to acquire a substantive leasehold interest in the lilo assets and failed to acquire a substantive ownership_interest in the silo assets thus r argues the true sub- stance of the lilo and silo transactions is a loan from jh to the tax-indifferent entities r argues in the alternative with respect to the lilo and silo transactions that at most p acquired a future_interest in the lilo and silo assets the parties also dispute the location of jh’s principal_place_of_business held jh’s principal_place_of_business is boston massachusetts held further r failed to prove that the three lilo and four silo test transactions lack economic sub- stance held further the substance of the three lilo test transactions is not consistent with their form the lilo test transactions resemble financial arrangements and jh is therefore denied its claimed rental expense interest_expense and transaction cost deductions with respect to them held further the substance of three of the silo test transactions is consistent with their form however jh did not acquire a present_interest in the silo test transaction properties and is therefore denied its claimed depreciation and interest_expense deductions held further the substance of the fourth silo test transaction is not consistent with its form that silo test transaction resembles a financial arrangement and jh is therefore denied its claimed depreciation expense interest_expense and transaction cost deductions with respect to that transaction held further jh had oid income with respect to the three lilo test transactions and the fourth silo test transaction but not with respect to the first three verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r silo test transactions in which it failed to acquire a present_interest arthur l bailey jean a pawlow james w johnson kevin j cloherty alexis a maclvor thomas k spencer and nathaniel j dorfman for petitioners daniel a rosen lyle b press steven n balahtsis allison ickovic and abigail f dunnigan for respondent contents findings_of_fact background i john hancock’s history investment process and review ii iii leasing iv lilo and silo transactions a basic structure b history c due diligence d the hoosier transaction the lilo test transactions i obb lilo a lease and sublease the asset terms rent and financing a initial lease b sublease and defeasance property rights and obligations default b end of sublease term obb’s purchase option john hancock’s options a renewal option b replacement option c retention option ii sncb and sncb lot lilo transactions a lease and sublease the assets terms rent and financing a initial lease b sublease and defeasance property and default rights and obligations verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports b end of sublease term the silo test transactions i tiwag ii two dortmund transactions a lease and sublease the assets terms rent and financing initial lease a b sublease and defeasance property rights and obligations default b end of sublease term tiwag’s purchase option john hancock’s options a lease and sublease the asset terms rent and financing a initial lease b sublease and defeasance property and default rights and obligations b end of sublease term iii sncb silo a grant and subgrant the asset terms rent and financing a grant b subgrant and defeasance property and default rights and obligations b end of subgrant term tax returns notices of deficiency and trial ii trial i procedural history a notice_of_deficiency docket no b_notice of deficiency docket no c notice_of_deficiency docket no d pretrial motions a petitioners’ expert witnesses alphabetical order mr john dolan dr paul doralt mr hans haider dr friedrich hey dr friedrich popp dr thomas schu rrle dr norbert stoeck verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r dr frederik vandendriessche b respondent’s expert witnesses alphabetical order dr ignaas behaeghe dr stefan diemer dr matthias heisse dr thomas ly sec_5 dr f h rolf seringhaus mag alexander stolitzka dr vukan vuchic dr peter wundsam opinion burden_of_proof principal_place_of_business leveraged_lease transactions i frank lyon ii lilo and silo litigation a economic_substance b substance over form a bb t b awg c wells fargo d altria e consolidated edison the test transactions a obb and sncb lilo transactions i economic_substance a objective inquiry b subjective inquiry ii substance over form obb purchase option decision a financial considerations b retention option c renewal and replacement option sec_2 sncb purchase option decision conclusion b silo test transactions tiwag and dortmund transactions a sublease term b purchase options i tiwag transaction ii dortmund transactions c service_contract benefits and burdens d future_interest sncb a purchase option decision verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports b subgrant term c conclusion interest deductions original_issue_discount transaction expenses conclusion haines judge these cases are consolidated for purposes of trial briefing and opinion respondent determined the fol- lowing deficiencies in petitioners’ federal_income_tax for and years at issue year deficiency dollar_figure big_number big_number big_number big_number big_number these deficiencies stem from leveraged_lease trans- actions leveraged leases that petitioners participated in between and for purposes of resolving this action expeditiously the parties agreed to try seven of the leveraged leases test transactions and apply a formula to determine the deficiency if any with respect to the remaining lever- aged leases the test transactions comprise three lease-in- lease-out lilo transactions and four sales-in-lease-out silo transactions the test transactions were identified at trial and are referred to herein by the lease counterparty to each trans- action the counterparties for the lilo test transactions are petitioners’ deficiency arises from the denial of a claimed nol_carryback all section references are to the internal_revenue_code code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indi- cated amounts are rounded to the nearest dollar petitioners have referred to the silo transactions as service_contract transactions throughout the pleadings and at trial and have emphasized this distinction from a lilo for simplicity and without prejudice we refer to these transactions as silo transactions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r osterreichische bundesbahnen obb a government- owned austrian corporation that operates the austrian fed- eral railway system and socie te nationale des chemins de fer belges sncb a belgian company that owns and operates the national rail system of belgium the counter- parties for the silo test transactions are tiwag-tiroler wasserkraft ag tiwag an austrian corporation that is owned by the austrian province of tyrol and is in the busi- ness of generating transmitting and distributing electrical power to commercial and residential consumers in tyrol the city of dortmund germany dortmund and sncb the issues for decision are whether the principal_place_of_business for petitioner in docket no was in massachusetts or michigan whether the test transactions lacked economic_substance resulting in disallowance of peti- tioners’ claimed deductions for rent depreciation interest and transaction expenses whether under the substance_over_form_doctrine the substance of the test transactions was a purchase of a future_interest inconsistent with its form resulting in disallowance of petitioners’ claimed deductions for rent depreciation interest and transaction expenses or alternatively whether under the substance over form doc- trine the substance of the test transactions was a financing_arrangement inconsistent with its form resulting in genera- tion of original_issue_discount oid income and the disallow- ance of petitioners’ claimed deductions for rent depreciation and interest_expenses sncb is the counterparty to two lilo test transactions at trial and on brief these lilo transactions were referred to as sncb and sncb lot for purposes of this opinion we refer to them individually in the same manner and collectively as the sncb lilo transactions dortmund is the counterparty to two silo test transactions referred to at trial and on brief as the dortmund and dortmund transactions the assets subject_to the dortmund transaction are hall sec_1 and 3a of the westfalenhallen dortmund trade fair event and congress center complex and the associated facility sites the assets subject_to the dort- mund transaction are halls of the westfalenhallen dortmund trade fair event and congress center complex and the associated facility sites in all other material respects dortmund and dortmund are iden- tical therefore for purposes of this opinion we refer to them individually as dortmund and dortmund and collectively as the dortmund trans- actions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact together with those attached exhibits which were found relevant and admissible are incorporated herein by this reference at the time they filed their peti- tions the principal_place_of_business of petitioners in docket nos and was in massachusetts there is a dispute among the parties as to whether the principal_place_of_business of petitioner in docket no was in massachusetts or michigan i john hancock’s history background john hancock mutual life_insurance co jh mutual was incorporated in massachusetts in in date jh mutual converted from a mutual_life_insurance_company to a publicly traded company at that time it was renamed john hancock life_insurance co jhlic and became a wholly owned subsidiary of john hancock financial services inc jhfs in date manulife financial corp a canadian company manulife acquired jhfs and all of its subsidiary corporations pursuant to a restructuring on date john hancock life_insurance co u s a jhusa succeeded jhlic a subsidiary of manulife the manufacturer’s investment co a michigan general business corporation mic succeeded jhfs unless otherwise indicated for purposes of this opinion we refer to jh mutual jhlic jhfs jhusa mic and their subsidi- aries collectively as john hancock throughout its history john hancock’s primary business has been the sale of life_insurance policies annuities long- term care insurance and other retirement services to fulfill its contractual obligations under these services john han- cock invests the premiums it receives because of the varying lengths of john hancock’s contractual obligations to its policyholders it seeks to invest in opportunities that match its long- and short-term cashflow needs and provide an appropriate return or yield for its assessed risk levels john hancock’s financial needs require it to invest in a diversified set of domestic and international assets between verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r and john hancock invested between dollar_figure and dollar_figure billion annually and managed a portfolio of investments val- ued between dollar_figure and dollar_figure billion ii investment process and review between and john hancock’s committee of finance oversaw its investments the committee of finance comprised members of john hancock’s board_of directors as well as its chairman vice chairman and president com- mittee of finance approval was required for all investments of a designated size investments in transportation timber john hancock’s bond and corporate finance group managed the day-to-day responsibilities with respect to a significant portion of the company’s investments including bond port- folios private equity and alternative asset investments the bond and corporate finance group was divided into teams for instance the industrial team was charged with man- aging industrial equipment mining metal and communications assets the energy team managed investments in power plants power companies and other energy assets the international team managed cross-border investments the work of each team was connected to the portfolio management department which determined the types of investments and yields that john hancock needed to support its contractual obligations to its policyholders the division of responsibility within the bond and corporate finance group allowed each team to spe- cialize and develop an expertise in its designated industries each of john hancock’s investments went through a thor- ough review process typically a bond and corporate finance group team was charged with drafting an investment rec- ommendation known within john hancock as a yellow report a yellow report analyzes a proposed investment in numerous ways including an analysis of the expected_return risk profile collateral support credit rating of the relevant parties to the transaction term of the transaction and any special aspects of the investment the yellow report was used as an approval request for many of john hancock’s invest- ments john hancock’s bond investment committee reviewed the investment committee held yellow reports the bond verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports bimonthly meetings and comprised leaders from each of the bond and corporate finance group’s industry teams at each bond investment committee meeting the credit analyst responsible for analyzing the investment featured in the yel- low report presented the opportunity discussed the risks and rewards of the investment and fielded questions from the committee after review and consideration the bond invest- ment committee’s members voted to approve or deny an investment if an investment was approved it moved to the committee of finance for further review and approval generally a committee of finance meeting was held once a month however in certain circumstances the bond invest- ment committee was granted between meeting authority to enter further approval between meeting authority was necessary in cases where john hancock has to proceed with a time-sen- sitive investment investment normally requiring into an iii leasing in john hancock formed a leasing company leasing transactions were attractive to john hancock because they offered a higher after-tax return than traditional invest- ments a leveraged_lease is a lease in which the equity investor borrows money from a third-party lender to finance a portion of the purchase_price of the asset involved and leases the asset to its ultimate user john hancock partici- pated in leveraged leases as both equity investor and lender a variety of assets were involved including aircraft medical equipment tractors irrigation systems barges trailers grain silos natural_gas compressors manufacturing equip- ment automobiles and railcars iv lilo and silo transactions a basic structure john hancock participated in lilo transactions and silo transactions between and lilo and silo transactions are types of leveraged leases in a typical lilo_transaction a u s taxpayer acting through a grantor_trust the grantor_trust is generally disregarded for federal_income_tax pur- poses verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r leases assets from a foreign or domestic tax-exempt_entity and simultaneously leases that property back to the lessee the u s taxpayer prepays the initial lease’s rent which is funded through a nonrecourse loan from a third-party lender and an equity contribution from the u s taxpayer the equity ordinarily ranges from to of the value of the initial lease because the loan funding the debt portion of the investment is nonrecourse the u s taxpayer is entitled to favorable accounting treatment on its financial statements pursuant to statement of financial_accounting standards no fas the sublease has a shorter term than the initial lease at the end of the sublease term the tax-exempt_entity has the option to purchase the remainder of the u s taxpayer’s leasehold interest in the initial lease if the tax-exempt_entity chooses not to exercise this purchase option the u s taxpayer may elect to compel the tax-exempt_entity to renew the sublease take possession of the asset or enter into a replacement sublease with a third party most lilo and silo transactions impose requirements upon a tax-exempt_entity that chooses not to exercise its purchase option such as refinancing the u s taxpayer’s nonrecourse loan if the tax-exempt_entity cannot meet these require- ments it must ordinarily exercise the purchase option a typical silo transaction is similar except that the term of the initial lease extends beyond the remaining useful_life of the asset therefore the u s taxpayer takes the position that the initial lease is a sale for u s federal tax purposes also if the tax-exempt_entity chooses not to purchase the asset at the end of the sublease term the u s taxpayer’s options differ slightly the u s taxpayer may compel the lessee to arrange for a service_contract for the asset for a pre- determined term or take possession of the asset each lessee counterparty to the test transactions is a foreign_entity these foreign entities are so called tax-indifferent entities because they are not subject_to u s taxation for convenience we shall refer to these enti- ties as tax-exempt entities fas addresses lease accounting for lessors and lessees taking part in leveraged leases fas enables earlier recognition of income relative to other transactions with similar cashflows additionally fas allows nonrecourse debt used in a leveraged_lease to be excluded from the liabil- ities side of a balance_sheet verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports defeasance is a common characteristic in most lilo and silo transactions defeasance is a way to minimize risk the form of the defeasance in a particular lilo or silo transaction will vary but it is ordinarily accomplished through one or more deposits with third-party financial institutions known as payment undertakers in most lilo and silo transactions the u s taxpayer will require a debt payment undertaking agreement dpua as part of the transaction and often will require an equity payment under- taking agreement epua as well in a dpua the tax- exempt entity deposits a portion of prepaid rent received from the u s taxpayer funded by the nonrecourse loan with the debt payment undertaker dpu sometimes related to the lender and in return the dpu agrees to make rent pay- ments on behalf of the tax-exempt_entity under the sublease the timing and amount of the tax-exempt entity’s rent under the sublease usually matches the u s taxpayer’s debt service payments on the nonrecourse loan as a result the dpu will often pay the lender directly and neither the u s taxpayer nor the tax-exempt_entity makes any out-of-pocket payments during the initial lease_term in an epua the tax-exempt_entity deposits a portion of the u s taxpayer’s equity_investment with an equity pay- ment undertaker epu this deposit is designed to pay the tax-exempt entity’s equity portion of rent payments to grow to cover the sublease termination value in case of a sublessee default and to fund the tax-exempt entity’s purchase option at the end of the initial lease as a result the tax-exempt_entity is not forced to incur any additional out-of-pocket expenses if it chooses to exercise its purchase option in addition to a dpua and an epua the u s taxpayer in a lilo or silo transaction may require additional protec- tion such as a pledge of the amounts deposited pursuant to the dpua or epua or residual_value insurance if an amount deposited with a payment undertaker is not pledged to the u s taxpayer the tax-exempt_entity may have the right to withdraw the deposit for its own use if it replaces the deposit with approved substitute collateral such as a letter_of_credit the tax-exempt_entity retains the portion of the equity contribution that is not deposited pursuant to an epua this amount is known as the tax-exempt entity’s net present_value benefit from the transaction verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r the following graphics display the closing day and sub- lease lease_term cashflows and the operating structure of a basic single-lender lilo with debt and equity defeasance during the sublease lease_term for purposes of this graphic the u s taxpayer’s grantor_trust is the lessor and the tax- exempt entity is the lessee during the sublease lease_term the tax-exempt_entity receives a fee for entering into the transaction with the grantor_trust the equity contribution minus the fee will then be invested by the equity payment undertaker and will be used to pay a portion of the sublease rent payments and fund the purchase option at the end of the sublease term the debt contribution will be invested by the debt payment undertaker and will be used to pay a por- tion of the sublease rent payments and eventually returned to the lender as debt service payments on the nonrecourse loan typically the lender and the debt payment undertaker are related parties and often the equity payment undertaker is also related to the lender the graphic ignores transaction expenses that the u s taxpayer ordi- narily pays on the closing date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie s p e a s o o h p s e t l i f v united_states tax_court reports the dashed lines represent the theoretical flow of cash from the payment undertakers to the tax-exempt_entity the tax- exempt entity to the grantor_trust and the grantor_trust to the u s taxpayer and the lender however because the timing and amount of the lessee’s sublease rent payments and the lessor’s debt service payments match exactly the debt payment undertaker often pays the lender directly satisfying both the sublease rent and the debt service pay- ment similarly the equity payment undertaker’s sublease rent ends up in the hands of the u s taxpayer as a return of equity verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie s p e b s o o h p s e t l i f v john hancock life ins co u s a v comm’r above is a combination of the closing day cashflows and the sublease term cashflows together the two cashflows create what is known as loop debt b history in the internal_revenue_service irs issued guide- lines for advance_ruling purposes in determining whether leveraged_lease transactions may be treated as leases for federal tax purposes revproc_75_21 1975_1_cb_715 in congress enacted safe_harbor_leasing rules for sale_and_leaseback transactions that allowed taxpayers to lease prop- erty from tax-exempt entities economic_recovery_tax_act_of_1981 pub_l_no 95_stat_172 these safe_harbor rules were repealed in because of adverse public reac- tion and reduced tax revenues tax equity and fiscal responsibility act of pub_l_no 96_stat_324 in congress enacted what has become known as the pickle rule which subjected property leased to a tax- exempt entity to unfavorable depreciation rules deficit_reduction_act_of_1984 pub_l_no 98_stat_494 john hancock began investing in lilo transactions in lilo transactions were designed to work around the pickle rule because the taxable party leased the property involved rather than purchasing it and then immediately verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie s p e c s o o h p s e t l i f v united_states tax_court reports subleased the property back to the tax-exempt_entity lilo transactions became popular means of raising funds for tax- exempt entities in fact the federal transit administration fta promoted and approved lilo and silo transactions between and as a means of providing cash infu- sions for financially troubled public transit agencies in john hancock and other similar investors ceased to invest in lilo transactions because of a change to the regulations under sec_467 requiring that prepayment of the initial lease rent be treated as a loan for tax purposes see sec_1_467-4 income_tax regs in the irs issued revrul_2002_69 2002_2_cb_760 which determined that a lilo_transaction is more properly characterized as a future_interest in property and a taxpayer may not deduct rent or interest_paid or incurred in connection with such a transaction the irs further stated that it would disallow tax benefits claimed in connection with lilo transactions on other grounds including the substance over form and eco- nomic substance doctrines id unable to continue investing in lilo transactions john hancock and other similar investors began investing in silo transactions silo transactions also avoided the pitfalls of the pickle rule because the service_contract was arguably not included in the lease_term as long as it complied with sec_7701 as a result silo transactions were designed to allow the lessor to claim depreciation_deductions over a shorter term increasing the transaction’s tax value in congress enacted the american_jobs_creation_act_of_2004 pub_l_no 118_stat_1418 eliminating the benefits associated with lilo and silo transactions this legislation was prospective in effect and was not designed to alter the general principles of tax law that apply to deter- mine the legitimacy of transactions designed to generate tax deductions see h_r conf rept no pincite u s c c a n the irs proposed_regulations that largely eliminated the tax benefits associated with lilo transactions in these regulations became effec- tive in verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r c due diligence john hancock learned of opportunities to invest in lilo or silo transactions from promoters such as d’accord finan- cial services and citigroup a promoter acted as an adviser to the counterparties in these transactions drafted offering memoranda and solicited offers or bids from potential inves- tors after receiving an offering memorandum john hancock would prepare an offer that was contingent on participation of the lenders at agreeable terms completion of internal and external due diligence and the receipt of approved expert opinions and reports if john hancock was chosen to partici- pate in the transaction it engaged experts and attorneys to help negotiate a term sheet john hancock set limitations for its total investments in lilo and silo transactions between and that were based on its tax capacity which was determined on the basis of its ability to offset its taxable_income with losses as part of john hancock’s internal assessment of a lilo or silo transaction the bond and corporate finance group drafted a yellow report each transaction had to receive the approval of john hancock’s bond investment committee and committee of finance john hancock generally chose to participate in lilo and silo transactions where its spe- cialty groups had a familiarity with the assets involved team members of the bond and corporate finance group per- formed site visits and inspected many of the subject assets of the leveraged leases john hancock also engaged a team of independent special- ists and consultants as part of its due diligence process these specialists and consultants were relied upon to provide appraisals accounting advice insurance advice legal opin- ions engineering opinions and market analysis with respect to the relevant industries john hancock also relied upon a financial modeling tool within the leasing industry known as the abc reports among other things the abc reports pro- jected john hancock’s pretax and after-tax financial con- sequences for each transaction the abc reports provided alternative simulations based on the assumption that the counterparty to each lilo or silo transaction exercised its purchase option and on the assumption that the counterparty did not exercise its purchase option verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports as part of john hancock’s internal risk assessment john hancock gave each lilo and silo transaction a credit rating based on the credit ratings of the counterparties the relevant defeasance and the external specialty reports and opinions john hancock’s internal credit rating for each lilo_transaction was aa1 one grade below john hancock’s highest credit rating of aaa john hancock’s internal credit rating for each silo transactions was aa3 a grade slightly lower than aa1 john hancock categorized its investments in lilo and silo transactions as bonds the securities valuation office of the national association of insurance commissioners naic evaluates and rates investments held by insurance_companies its highest rating is naic which is given to transactions that require the least amount of regulatory capital each of john hancock’s lilo and silo transactions was rated naic d the hoosier transaction in the financial sector experienced a credit crisis this crisis resulted in widespread credit downgrades of financial institutions throughout the world including down- grades to the credit ratings of some of the payment under- takers and insurance entities involved in john hancock’s lilo and silo transactions in one such case john han- cock was forced to litigate with an indiana cooperative hoo- sier energy over a silo transaction involving a coal-fired power plant 588_fsupp2d_919 s d ind aff ’d 582_f3d_721 7th cir in john hancock entered into a silo transaction with hoosier in which john hancock leased a coal-fired power plant for years and subleased it back to hoosier for years john hancock’s equity_investment in the trans- action was dollar_figure john hancock also spent dollar_figure in transaction expenses as part of john han- cock’s security package hoosier obtained a credit default swap from ambac assurance corp ambac in ambac’s credit rating was downgraded and john hancock exercised its right upon a credit downgrade under the transaction documents to require hoosier to replace ambac when hoo- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r sier was unable to replace ambac within the specified period john hancock tried to enforce its default rights hoosier sought injunctive relief to prevent john hancock from enforcing its default rights while it continued to look for a replacement for ambac the district_court for the southern district of indiana granted hoosier’s request for injunctive relief and the court_of_appeals for the seventh circuit affirmed giving hoosier approximately months to find a replacement during this period john hancock and hoosier settled their dispute in this settlement hoosier agreed to pay john hancock dollar_figure million the lilo test transactions in connection with each of the test transactions john han- cock entered into numerous agreements covering thousands of pages and conferring various rights and obligations upon the parties involved the general rights and obligations created as part of each test transaction are similar however the details of those rights and obligations vary from trans- action to transaction in each case a participation agree- ment governs the interaction of the agreements to the trans- action and provides among other things a general frame- work for the transaction’s structure each transaction includes numerous agreements including an initial lease and sublease known as the head lease and the lease in some cases for simplicity and consistency we refer to the head lease in each transaction as the initial lease and the lease as the sublease our reference to the transaction in this way is for convenience and is not dispositive of the status of a john hancock did not directly participate in any of the test trans- actions rather john hancock established a grantor_trust through which it participated these grantor trusts are generally disregarded for federal_income_tax purposes and thus do not affect our analysis therefore they are disregarded for purposes of this opinion each test transaction includes a tax indemnity agreement the tax in- demnity agreements provide that the lessee counterparty will indemnify john hancock should john hancock lose its rights to claim the expected tax benefits from the test transactions because of certain enumerated rea- sons unlike the taxpayer in 694_f3d_425 3d cir rev’g 136_tc_1 john hancock is not protected if its tax benefits are reduced as a result of an irs chal- lenge verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports transaction or the determination of the benefits_and_burdens_of_ownership the basic structures and relevant details of each of the lilo test transactions are described below i obb lilo a lease and sublease the asset the obb transaction closed on date the asset subject_to the obb transaction is the vienna kledering mar- shalling yard vk marshalling yard which opened in its primary function is shunting or the splitting up of freight cars incoming trains sorting them and attaching them to outbound trains headed to their final des- tinations in europe the vk marshalling yard has the capacity to process over big_number freight cars daily and is one of the largest marshalling yards in eastern europe from deloitte touche deloitte appraised the vk marshalling yard for the obb transaction at a fair_market_value as of the closing date of dollar_figure this value served as the basis for determining john hancock’s investment in the ini- tial lease john hancock and obb did not further negotiate this investment amount the appraisal further determined that as of the closing date the vk marshalling yard had a remaining economic useful_life of approximately years the appraisal used both the cost method of valuation and the discounted cashflow method in reaching its fair_market_value determination but based its conclusion on the cost method because of a lack of reliable data with respect to expected revenues and expenses from the vk marshalling yard deloitte also estimated the residual_value of john hancock’s remaining leasehold interest in the vk marshalling yard at the end of the sublease term to be dollar_figure the appraisal relied upon the discounted cashflow method to reach this residual_value determination stating that the cost approach was inapplicable and that the residual_value of john hancock’s remaining leasehold interest would depend upon the cashflows the vk marshalling yard would generate during the remainder of the initial lease_term verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r terms on the closing date obb leased the vk marshalling yard to john hancock for a term of approximately years simultaneously john hancock subleased the vk marshalling yard back to obb for a term of approximately years at the end of the sublease term obb was given the option of purchasing john hancock’s leasehold interest in the vk mar- shaling yard rent and financing a initial lease the initial lease required john hancock to make an up- front payment to obb of dollar_figure and a deferred rent payment of dollar_figure on november five years after the end of the initial lease_term to fund the up front payment john hancock contributed dollar_figure and bor- rowed dollar_figure from creditanstalt ag credit ag on a nonrecourse basis john hancock also paid dollar_figure of transaction expenses b sublease and defeasance pursuant to the sublease obb agreed to pay rent to john hancock in order to fund the sublease rent payments obb entered into a number of defeasance agreements pursuant to a dpua on the closing date obb deposited the dollar_figure john hancock borrowed from credit ag and paid to obb as an up front rent payment with ca-leasing gmbh ca leasing an affiliate of credit ag in return ca leasing agreed to make a series of payments on behalf of obb which exactly match john hancock’s debt service payments to credit ag in amounts and timing as a result pursuant to the transaction documents ca leasing pays credit ag directly to satisfy john hancock’s debt service and obb’s sublease rent credit ag guaranteed ca leasing’s payments under the dpua the dpua and guaranty do not eliminate obb’s legal_obligation to pay rent under the sublease in certain cir- cumstances obb is entitled to replace the dpua with sub- stitute collateral including a qualified letter_of_credit verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports on date one day after the closing date obb entered into a swap agreement with merrill lynch capital services inc merrill lynch pursuant to this agreement obb paid merrill lynch dollar_figure from john hancock’s dollar_figure of equity contribution in exchange for merrill lynch’s agreement to make payments to obb in accordance with a specified schedule including payments to fund obb’s purchase option if exercised further an affiliate of merrill lynch guaranteed merrill lynch’s obligations pursuant to the swap agreement obb pledged a first-priority security_interest in the swap agreement to john hancock as collateral for its obligations under the sublease obb retained the excess of the up front rent payment from john hancock to obb pursuant to the initial lease over the amounts obb deposited with ca leasing and merrill lynch under the dpua and swap agreement respectively this amount is obb’s cash takeaway from the transaction or what the par- ties refer to as obb’s net present_value benefit on the closing date obb also provided john hancock with a letter_of_credit issued from bank austria aktiengesellschaft bank austria under the letter_of_credit bank austria is required to pay john hancock a specified amount in the event obb defaults on its obligations pursuant to the sub- lease this potential payment eliminated any of john han- cock’s risk of exposure that was not covered under the dpua and the swap agreement the dpua swap agreement guaranties pledge and letter_of_credit were all required in the obb transaction under the participation_agreement as a result of the structure in place the obb lilo_transaction is fully defeased property rights and obligations the initial lease grants john hancock the right to posses- sion use and quiet enjoyment of the vk marshalling yard the initial lease is a net_lease meaning that it requires john hancock to insure maintain and repair the vk marshalling yard john hancock may satisfy these requirements through its participation in the sublease john hancock’s participa- tion in the sublease is required under the participation_agreement verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r obb’s rights and obligations under the sublease with respect to possession and use of the vk marshalling yard are nearly identical to john hancock’s rights and obligations under the initial lease including the right to quiet enjoy- ment of the vk marshalling yard the sublease grants obb the right to modify the vk marshalling yard subject_to cer- tain restrictions obb is further restricted with certain exceptions from subleasing the vk marshalling yard or cre- ating or permitting a lien on the vk marshalling yard john hancock has the right to visit and inspect the vk marshal- ling yard default if john hancock defaults on its obligations under the ini- tial lease obb may require john hancock to return the vk marshalling yard terminate the lease and demand liq- uidated damages in the event of loss the lease termi- nates and john hancock is required to pay a stipulated value to obb an event of loss is defined to include among other things actual loss of the vk marshalling yard due to damage or governmental seizure john hancock’s rights against obb in the case of a lessee default under the sublease are similar john hancock is enti- tled to collect on the termination value of the sublease take possession of the vk marshalling yard sell the vk mar- shalling yard and terminate the sublease the sublease termination value is predetermined and is designed to pro- vide john hancock with a return on its equity_investment in the case of an event of loss under the sublease which is the equivalent to the event of loss under the initial lease the initial lease ends and obb must pay john hancock the termination value additionally all rents are due from obb to john hancock and obb must pay john hancock an addi- tional amount to offset the stipulated value john hancock is required to pay obb under the initial lease b end of sublease term obb’s purchase option at the end of the sublease term obb has the option to pur- chase john hancock’s leasehold interest in the vk marshal- ling yard for dollar_figure payable in predetermined install- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports ments the payments due to obb from ca leasing and mer- rill lynch match exactly the purchase option_price and timing if obb exercises its purchase option all agreements executed pursuant to the obb lilo_transaction will termi- nate and john hancock will no longer be required to pay obb the deferred rent payment under the initial lease john hancock’s options if obb does not exercise its purchase option john han- cock may choose among three alternatives john hancock may elect to renew the sublease replace obb and lease the vk marshalling yard to another lessee or take possession of the vk marshalling yard in all three scenarios john hancock must provide obb with acceptable collateral to secure john hancock’s obligations to pay the deferred rent payment under the initial lease a renewal option the renewal option extends john hancock’s sublease with obb for approximately years and includes a set of prenegotiated rent payments during the renewal term totaling dollar_figure these rent payments have two compo- nents first the current portion of renewal rent is equal to dollar_figure and is payable throughout the renewal term the remainder or dollar_figure is deferred and payable at the end of the renewal term combined these rent payments ensure john hancock’s return on its equity_investment at the end of the renewal term john hancock would take possession of the vk marshalling yard for the remainder of the initial lease_term if john hancock elects to renew the sublease obb must arrange for either an extension of the nonrecourse loan from credit ag to john hancock or for another lender to replace credit ag as the lender under substantially the same terms as the original loan if obb is unable to do so it must pur- chase up to of the principal outstanding on the loan from credit ag and attempt to again extend the remaining loan or find a replacement lender if obb is still unable to extend the loan or find a replacement lender it again has the option of choosing to exercise the purchase option verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r if obb elects the renewal option it must also arrange for collateral substantially identical to the swap agreement and letter_of_credit to secure the equity portion of rent during the renewal term obb may also be required to provide collateral to secure the debt portion of rent during the renewal term if the replacement lender deems it necessary for the loan extension b replacement option under the replacement option obb must cooperate with john hancock in the negotiation execution and delivery of a replacement lease however john hancock bears the costs incurred in connection with the replacement lease the replacement lease does not have to mirror the renewal lease john hancock and not obb must arrange for a loan exten- sion for its nonrecourse loan from credit ag or find a replacement lender if john hancock is unable to do so it must purchase the remaining principal of the loan from credit ag further if john hancock is unable to find a replacement lessee within days of the end of the sublease term it will be deemed to have selected the renewal option c retention option under the retention option john hancock must arrange for payments in satisfaction of the principal of its non- recourse loan from credit ag if john hancock is unable to do so within days of the end of the sublease term it will be deemed to have selected the renewal option ii sncb and sncb lot lilo transactions a lease and sublease the assets the sncb and sncb lot transactions closed on sep- tember and date respectively the kingdom of belgium owns of sncb which was reorga- nized as a limited_liability_company under belgian public law in sncb operates and maintains domestic and inter- in sncb again reorganized with sncb being renamed sncb holding under the reorganization sncb formed two subsidiaries sncb continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports national passenger trains and freight rolling_stock in bel- gium the asset subject_to the sncb transaction is the thalys highspeed trainset thalys trainset which consists of two power units and eight passenger cars holds approxi- mately people and is used for highspeed international travel the assets subject_to the sncb lot transaction are eight electric motive units emus the emus are three-car trainsets consisting of a driving car and two trailer cars and are used predominantly for intercity service deloitte appraised the thalys trainset at a fair_market_value of dollar_figure on the closing date of the sncb transaction deloitte separately appraised the emus at a fair_market_value of dollar_figure on the closing date of the sncb lot transaction as in the obb transaction these values served as the basis for determining john hancock’s invest- ments in the transactions and the parties did not further negotiate the investment amounts deloitte concluded that as of the closing dates of the sncb and sncb lot trans- actions the thalys trainset and the emus had remaining economic useful lives of and years respectively the appraisals used both the cost method and the discounted cashflow method in their fair_market_value determinations but chose to rely on the cost method because of a lack of reli- able data with respect to expected revenues and expenses in connection with the assets deloitte also appraised john hancock’s remaining in the thalys trainset and emus at the end of the subleases estimating the residual values to be dollar_figure and dollar_figure respec- tively leasehold interest sec_2 terms as part of the sncb transaction john hancock leased the thalys trainset from sncb for a term of approximately years simultaneously john hancock subleased the thalys trainset back to sncb for a term of approximately years in the sncb lot transaction john hancock leased the emus from sncb for a term of approximately years simultaneously john hancock subleased the emus back to sncb for a term of approximately years sncb has the and infrabel both public limited_liability companies for purposes of this analysis we refer to sncb holding and its subsidiaries as sncb verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r option of purchasing john hancock’s leasehold interests in the thalys trainset and emus at the end of each trans- action’s sublease term rent and financing a initial lease similar to the obb transaction the initial lease in each of the sncb lilo transactions required john hancock to make an up-front rent payment on the closing date and a deferred rent payment five years after the end of each initial lease_term john hancock contributed dollar_figure and dollar_figure to the sncb and sncb lot transactions respectively and borrowed dollar_figure and dollar_figure to fund the remainder of the up-front payments on a nonrecourse basis from eurofima european co for the financing of railroad rolling_stock eurofima john hancock also paid transaction expenses of dollar_figure and dollar_figure as part of the sncb and sncb lot transactions respectively b sublease and defeasance pursuant to the subleases sncb agreed to pay rent to john hancock similar to the obb lilo in order to fund its sublease rent payments sncb entered into a number of defeasance agreements the debt defeasance in each trans- action is accomplished through a prepaid currency swap whereby sncb and eurofima agreed to swap specified amounts of u s dollars for belgian francs on specified dates similar to the dpua in the obb transaction the payments due from eurofima to sncb exactly match john hancock’s debt service payments to eurofima in amount and timing the equity defeasance in each sncb lilo_transaction is governed by a pledged collateral account agreement pcaa with merrill lynch pursuant to the pcaas sncb deposited a specified amount with merrill lynch to secure the equity portion of sublease rent sublease termination value and the amount required for sncb’s purchase options john hancock was granted a first-priority security_interest in each of the pcaas sncb’s net present_value benefit in the sncb lilo transactions is the difference between john hancock’s up- front payments under the initial leases and the respective amounts deposited and paid pursuant to the currency swaps verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports and pcaas as a result of the structure in place the sncb lilo transactions are fully defeased property and default rights and obligations john hancock’s and sncb’s property and default rights and obligations pursuant to the initial leases and subleases of the sncb lilo transactions are substantially_similar to those conferred under the initial lease and sublease of the obb transaction the most significant difference between the obb transaction and the sncb lilo transactions is that in each of the sncb lilo transactions the counterparty sncb has limited right under the subleases to replace the subject assets b end of sublease term according to the appraisals the fixed purchase option_price in each of the sncb lilo transactions is greater than the expected fair market values of the respective assets on the purchase option dates if sncb exercises its purchase options with respect to the sncb lilo transactions all agreements executed pursuant to the transactions would terminate and john hancock would no longer be required to pay the deferred rent payments under the initial leases if sncb does not exercise its purchase options john han- cock may renew the subleases replace sncb with a different lessee or take possession of the assets the rights and obligations conferred upon john hancock under each option are substantially_similar to those described with respect to the obb transaction the silo test transactions several characteristics distinguish john hancock’s silo transactions from its lilo transactions first because the length of the initial lease exceeds the estimated economic useful_life of the asset john hancock treated each silo transaction as a sale for u s federal tax purposes next a service_contract option replaces the renewal and replacement leases if the lessee forgoes its purchase option and finally pursuant to sec_467 the sublease rent payments are treated as a loan from the lessee counterparty to the u s taxpayer sec_467 loan sec_467 imputes a loan and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r adds an interest component to a lease in certain cases where the allocation of rent payments does not match the dates when actual payments are due in the case of john hancock’s silo transactions the lessee counterparties prepay their sublease rent payments creating a sec_467 loan from the lessee counterparty to john hancock i tiwag a lease and sublease the assets the tiwag transaction closed on date tiwag is a regional energy utility in the province of tyrol austria the asset subject_to the tiwag transaction is a undivided_interest in the sellrain-silz hydropower facility sellrain-silz sellrain-silz is a pumped storage hydroelectric generating facility the water powering the facility comes from an area covering square kilometers in the northern stubai alps sellrain-silz is an important component in tiwag’s power supply according to the most recent public data in sellrain-silz produced of tiwag’s total power generation and of tiwag’s total power sold interest deloitte appraised the undivided in sellrain-silz as of the closing date of the tiwag transaction at a fair_market_value of dollar_figure with a remaining eco- nomic useful_life of years this appraised fair_market_value served as the basis for determining john hancock’s investment in the transaction and the parties did not fur- ther negotiate the investment amount further deloitte esti- mated that as of the end of the sublease and service_contract terms the fair_market_value of the undivided_interest in sellrain-silz would be dollar_figure and dollar_figure respectively deloitte used the discounted cashflow method in its fair_market_value determinations terms on the closing date john hancock leased the undi- vided interest in sellrain-silz from tiwag for a term of approximately years simultaneously john hancock sub- leased the undivided_interest in sellrain-silz to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports tiwag for a term of approximately years because the term of the initial lease exceeded its estimated remaining economic useful_life the parties treated it as a sale for u s tax purposes tiwag has the option of purchasing john hancock’s leasehold interest in sellrain-silz at the end of the sublease term rent and financing a initial lease on the closing date john hancock paid tiwag dollar_figure mil- lion pursuant to the initial lease to fund this payment john hancock contributed dollar_figure in equity and borrowed a total of dollar_figure from two lenders on a nonrecourse basis dollar_figure from mercantile leasing co mercantile series a loan and dollar_figure from bank fu r tiroler und vorarlberg btv series b loan john hancock paid dollar_figure of transaction expenses b sublease and defeasance pursuant to the sublease tiwag agreed to pay rent to john hancock the sublease required many of these pay- ments to be made before the period to which they were allo- cated the prepayment of rent is treated as a loan from tiwag to john hancock under sec_467 at the end of the sublease term the sec_467 loan balance is expected to be dollar_figure in order to fund the sublease rent payments tiwag entered into a number of defeasance agreements unlike john hancock’s lilo transactions the silo trans- actions do not require full defeasance rather the trans- action documents only require the proceeds of the series a loan to be set_aside pursuant to a dpua in the tiwag transaction pursuant to the series a dpua tiwag paid dollar_figure to barclays bank plc barclays on the closing date in return barclays agreed to make a series of pay- ments on behalf of tiwag which exactly match john han- cock’s debt service payments to mercantile under the series a loan as a result the transaction documents allow for pay- ments directly from barclays to the series a lender mer- cantile to satisfy john hancock’s series a debt service and a portion of tiwag’s sublease rent the series a dpua is a three-party agreement that includes john hancock pro- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r viding john hancock with a priority interest in the deposit in the event tiwag defaults on its sublease rent obligations barclays is an affiliate of the series a lender mercantile however mercantile did not guarantee barclay’s payments under the series a dpua tiwag remains legally respon- sible for all rent and other obligations under the sublease in certain circumstances tiwag may replace the series a dpua with substitute collateral including a qualified letter_of_credit in addition to the series a dpua tiwag entered into a series b dpua and an epua on the closing date tiwag’s series b dpua and epua were arranged and agreed upon outside of the silo transaction the documents governing the tiwag transaction do not require these agreements john hancock is not a party to either agreement and neither is pledged to john hancock pursuant to the series b dpua tiwag deposited dollar_figure with dexia credit local dexia in return dexia agreed to make a series of payments on behalf of tiwag which exactly match john hancock’s debt service payments to btv under the series b loan the payments from the series a dpua and the series b dpua exactly satisfy tiwag’s debt portion of sublease rent dexia is not an affiliate of btv the series b lender pursuant to the epua tiwag deposited dollar_figure million with ubs ag ubs in return ubs agreed to make a series of payments on behalf of tiwag pursuant to a specified schedule covering the equity portion of sublease rent and funding a portion of tiwag’s purchase option if exercised tiwag’s net present_value benefit in the transaction is approximately dollar_figure million equaling the difference between john hancock’s investment in the initial leases dollar_figure million and the amounts paid to barclays dexia and ubs pursuant to the series a dpua series b dpua and epua although the series b dpua and the epua were not required pursuant to the tiwag transaction documents john hancock knew of tiwag’s intention to enter into such agreements because the defeasance agreements allowed throughout the sublease term tiwag’s sublease rent payments ex- ceed john hancock’s debt service payments by approximately dollar_figure million this dollar_figure million is known as the equity portion of sublease rent verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports tiwag to receive beneficial accounting treatment under european accounting principles european gaap even if tiwag decided not to enter into a series b dpua and epua on the closing date the transaction documents required such agreements or other similar qualifying collateral upon the occurrence of certain trigger events such as a credit down- grade or majority ownership_change in tiwag as a pre- caution john hancock preapproved a form of the series b dpua and the epua as well as dexia and ubs as qualified_payment undertakers the form series b dpua and epua are identical to tiwag’s actual agreements absent the information specific to the timing and participating parties property rights and obligations the initial lease grants john hancock the right to use operate maintain or possess the undivided_interest in sellrain-silz during the initial lease_term tiwag cannot sell dispose_of or create a security_interest in the property without john hancock’s consent the initial lease also restricts tiwag’s rights to consolidate or merge with another company or spin off convey transfer or lease substantially_all of its assets to another party tiwag’s rights and obligations under the sublease with respect to possession and use of the undivided_interest in sellrain-silz are nearly identical to john hancock’s rights and obligations under the initial lease the sublease is a net_lease meaning that tiwag is responsible for maintenance insurance and operational costs during the sublease term tiwag generally cannot create or permit any lien on the undivided_interest in sellrain-silz john hancock has the right to visit and inspect sellrain-silz twice a year on the closing date john hancock and tiwag also entered into an agreement of servitude pursuant to which tiwag granted john hancock a right-of-way to specified land parcels at sellrain-silz row agreement the row agreement provides john hancock access to the road that leads from the public road to the upper dam of sellrain-silz this right-of-way was registered with the land registry at the district_court in silz austria upon the occurrence of a trigger event john hancock has the right to purchase cer- tain parcels of land related to sellrain-silz a trigger event verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r includes among other things tiwag’s selling or imposing a mortgage or pledge on specified land connected with sellrain- silz default neither john hancock nor tiwag has the right to declare the initial lease in default and pursue remedies however under the sublease john hancock has certain remedies against tiwag in the case of a lessee event of default in such a case john hancock is entitled to collect on the termination value of the sublease john hancock may also take possession of sell or sublease the undivided_interest in sellrain-silz just as in john hancock’s lilo transactions termination value is predetermined on the closing date and ensures john hancock’s return on its equity_investment tiwag must also pay john hancock the termi- nation value in the case of a lease event of loss which includes actual loss or seizure of sellrain-silz b end of sublease term tiwag’s purchase option at the end of the sublease term tiwag has the option of purchasing john hancock’s leasehold interest in sellrain-silz for dollar_figure if tiwag exercises the purchase option john hancock must pay tiwag the amount due under the sec_467 loan and all agreements executed pursuant to the tiwag transaction would terminate the sec_467 loan balance exactly matches the first installment of the pur- chase option therefore if tiwag exercises its purchase option these amounts offset each other the remaining installments of the purchase option_price are financed through tiwag’s epua meaning that if tiwag exercises the purchase option it does not have to contribute or borrow any additional cash john hancock’s options if tiwag does not exercise its purchase option john han- cock has two choices first it may elect to require tiwag to arrange for a service_contract between john hancock and one or more power purchasers second it may elect to take possession of the undivided_interest in sellrain-silz in verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports either case tiwag must ensure at its own expense that sellrain-silz is in satisfactory condition in accordance with all regulatory and other requirements similar to the lilo test transactions neither party has advanced a compelling reason john hancock would select the retention option in any of the silo test transactions there- fore as the parties have we focus our discussion for each silo test transaction on the service_contract option under the service_contract option tiwag must procure one or more qualified bidders to enter into one or more power purchase agreements with john hancock and arrange for an operator of the undivided_interest in sellrain- silz during the service_contract term tiwag must also find a bank to refinance the sec_467 loan a qualified bidder cannot be the operator or be related to the operator of sellrain-silz tiwag may be the power purchaser or the operator but not both the power purchase agreements must match the service_contract term which is prearranged on the closing date to be approximately years any power purchaser must agree to make a series of pre- determined payments throughout this term known as the capacity charges these payments total dollar_figure a power purchaser is also required to pay for john hancock’s fixed and variable cost of operating the undivided_interest in sellrain-silz the capacity charges are set at amounts that reflect the future fair_market_value of the asset and cover john hancock’s cost of servicing the refinanced sec_467 loan while paying john hancock a specified return if john hancock fails to make the required capacity available to the service purchaser for any reason including force majeure the capacity charges will be reduced in a manner consistent with the service_contract the power pur- chase agreements do not require credit support to secure the power purchaser’s payments during the service_contract term however if at any point during the service_contract term a power purchaser’s credit rating were to fall below a or a2 under s p’s and moody’s credit rating systems respectively that power purchaser would be required to pro- cure credit support in the form of a letter_of_credit or guar- anty from a bank or guarantor with the requisite credit rating verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r john hancock may also request that tiwag acquire residual_value insurance to protect a portion of the value of the undivided_interest in sellrain-silz at the end of the service_contract term the amount of the residual_value insurance is the lesser_of dollar_figure or of the appraised fair_market_value of the undivided_interest in sellrain-silz at the end of the service_contract term as determined at or near the purchase option date from the end of the service_contract term to the end of the initial lease john hancock would take possession of the undivided_interest in sellrain-silz to use as it pleases if tiwag fails to find qualified bidders to enter into the power purchase agreements or fails to procure a bank to refinance the sec_467 loan it may cure this failure through the exercise of its purchase option if tiwag is able to satisfy all the required conditions and a power purchase agreement is in place it will receive the proceeds of the sec_467 loan from john hancock as well as the balance of the epua ii two dortmund transactions a lease and sublease the asset the dortmund transactions closed on date the assets subject_to the dortmund transactions are hall sec_1 3a and of the westfalenhallen dortmund trade fair event and congress center complex trade fair facility dortmund is in the state of north rhine-westphalia ger- many westfalenhallen dortmund gmbh westfalenhallen a german limited_liability_company operates the trade fair facility through its subsidiaries and dortmund is the sole owner of westfalenhallen the trade fair facility presents more than national and international trade fairs each year in the year before john hancock entered into the dortmund transactions more than big_number exhibitors and more than million visitors came to dortmund for events hosted in the trade fair facility in dortmund constructed hall 3b as an addition to the trade fair facility which is not and was never made part of the dortmund transactions john hancock and dortmund executed servitude consent agree- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports ments so that the new hall would not adversely affect john hancock’s interest in the trade fair facility deloitte appraised the trade fair facility as of the closing date of the dortmund transactions the appraisals con- cluded that the halls subject_to the transactions had the fol- lowing fair market values and remaining economic useful lives hall 3a fair_market_value remaining useful_life in years dollar_figure big_number big_number big_number big_number big_number big_number big_number the appraisals were used to determine john hancock’s investment in the transactions and the parties did not fur- ther negotiate the investment amounts according to the appraisals as of the purchase option date the expected fair_market_value of the trade fair facility was determined to be dollar_figure the methodology used in the appraisals attrib- uted of the fair_market_value determinations to the dis- counted cashflow method and to the cost method terms on the closing date john hancock leased the trade fair facility from dortmund for a term of years simulta- neously john hancock subleased the trade fair facility to dortmund for a term of approximately years this arrangement required multiple agreements to incorporate the entire trade fair facility in each transaction an initial lease and sublease govern the parties’ rights and obligations with respect to the halls with respect to the facility sites associated with each hall the parties entered into a facility site lease agreement for each transaction unless other- wise stated there are no material rights and obligations con- deloitte issued one appraisal for hall sec_1 and 3a of the trade fair facility and a second appraisal for halls verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r ferred pursuant to each facility site lease that distinguish the dortmund transactions from john hancock’s other silo test transactions for purposes of this opinion dortmund has the option of purchasing john hancock’s leasehold interests in the trade fair facility at the end of the sublease term rent and financing a initial lease on the closing date of the dortmund transactions john hancock made payments to dortmund of dollar_figure and dollar_figure pursuant to the initial lease agreements and facility lease agreements of the dortmund and dortmund transactions respectively to fund these payments john hancock contributed dollar_figure for the dortmund trans- action and dollar_figure for the dortmund transaction john hancock also borrowed approximately of the debt from mercantile equal to dollar_figure and dollar_figure for the respective transactions series a loans the remaining was borrowed from westdeutsche landesbank girozentrale series b loans john hancock also paid transaction expenses of dollar_figure and dollar_figure as part of the dort- mund and dortmund transactions respectively b sublease and defeasance pursuant to the sublease agreements dortmund agreed to pay rent to john hancock as in the tiwag transaction the sublease agreements require that many of these payments be made before the period to which they are allocated resulting in sec_467 loans to john hancock in each transaction on the purchase option date the total balance of the sec_467 loans is expected to be approximately dollar_figure in order to fund the sublease rent payments dortmund entered into a number of defeasance agreements on the closing date dortmund entered into a series a dpua with barclays for each of the dortmund transactions the series a dpuas are substantially_similar to the series a dpua in the tiwag transaction with respect to the series b loan and equity just as in the tiwag transaction the dortmund transactions do not require dortmund to enter into a series b dpua or an epua john hancock is not a party to a series b dpua or epua and john hancock is not verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports the beneficiary of a pledge of a series b dpua or epua nonetheless dortmund defeased the series b loans and equity in agreements executed outside of the dortmund transactions dortmund’s net present_value benefit in each transaction is equal to its up-front payments under the ini- tial leases less the amount that was deposited pursuant to the series a dpuas series b dpuas and epuas dortmund entered into a series b dpua with hypo-und vereinsbank ag for each of the dortmund transactions dortmund also entered into numerous epuas with bank austria as in the tiwag transaction the series b dpuas and epuas entitle dortmund to beneficial accounting treat- ment under european gaap john hancock knew that dort- mund intended on entering into such agreements because john hancock preapproved a form of the epuas as well as bank austria as the epua undertaker the epuas were required under the participation_agreement upon the occur- rence of certain trigger events there are no trigger events that would require dortmund to enter into the series b dpuas nonetheless john hancock approved a form for the series b dpuas property and default rights and obligations john hancock and dortmund’s property and default rights and obligations pursuant to the dortmund transactions’ ini- tial leases facility site leases and sublease agreements are substantially_similar to those conferred under the initial lease and sublease in the tiwag transaction b end of sublease term dortmund has a purchase option at the end of each trans- action’s sublease term which is designed in a manner con- sistent with the tiwag transaction if dortmund does not exercise its purchase options john hancock must choose between requiring dortmund to arrange for a service con- tract or take possession of the trade fair facility itself under the service_contract option dortmund must procure one or more service purchasers for the trade fair facility the service purchasers must agree to pay service fees that consist of the annual capacity availability charges that are designed to cover john hancock’s debt service on the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r refinanced sec_467 loan and ensure a predetermined eco- nomic return on its investment and the trade fair facility operating and maintenance_expenses dortmund may remain the operator of the trade fair facility or must find a qualified replacement operator unlike the tiwag transaction dort- mund may be both the service purchaser and the operator if john hancock fails to make the trade fair capacity and management services available to the service purchasers for any reason including force majeure the capacity availability charges will be reduced in a manner consistent with the service_contract the service_contract does not require credit support to secure a service purchaser’s payments during the service_contract term however if at any point during the service_contract term a service purchaser’s credit rating were to fall below bbb or baa1 under s p’s and moody’s credit rating systems respectively the service purchaser is required to procure acceptable credit support in all other ways the design structure and economics of john hancock’s service_contract options and retention options in the dort- mund transactions are substantially_similar to those of the tiwag transaction iii sncb silo a grant and subgrant the asset the sncb silo closed on date the asset subject_to the sncb silo is a undivided_interest in the high-speed rail line that runs from the belgian-french border to lembeek belgium and the railway station known as brussels south that is dedicated to that high-speed line together the hsl the hsl is integrated with the main east-west rail line in belgium sncb considers the hsl to be its crown jewel as it enables high-speed rail services between the united kingdom france the netherlands and germany deloitte appraised the hsl and concluded that as of the closing date a undivided_interest in the hsl had a fair_market_value of dollar_figure and a remaining economic use- ful life of years this value served as the basis for deter- mining john hancock’s investment in the sncb silo and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports the parties did not further negotiate the investment amount deloitte further appraised the undivided_interest in hsl as of the purchase option date at dollar_figure the appraisal used the discounted cashflow method in its fair_market_value determinations terms on the closing date john hancock entered into a grant of rights agreement with sncb with respect to the undi- vided interest in hsl for a term of approximately years grant simultaneously john hancock and sncb entered into a subgrant of rights agreement for a term of approxi- mately years subgrant whereby john hancock granted a set of nearly identical rights in the undivided_interest in hsl back to sncb sncb has the option of purchasing john hancock’s interest in the hsl at the end of the subgrant term rent and financing a grant on the closing date john hancock paid dollar_figure to sncb pursuant to the grant to fund this payment john hancock contributed dollar_figure in equity and borrowed a total of dollar_figure from two lenders on a nonrecourse basis dollar_figure from mercantile series a loan and dollar_figure from barclays series b loan john hancock also paid dollar_figure of transaction expenses b subgrant and defeasance pursuant to the subgrant sncb agreed to make subgrant rent payments to john hancock in the amounts and on the dates specified in the sublease agreement the sublease requires that many of these payments be made before the period to which they are allocated as in john hancock’s other silo test transactions this prepayment creates a sec_467 loan at the end of the sublease term the sec_467 for purposes of this analysis there are no material differences be- tween the function of the grant of rights and the subgrant used in the sncb silo and the leases and subleases used in john hancock’s other silo test transactions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r loan balance is expected to be dollar_figure in order to fund the subgrant rent payments sncb entered into a number of defeasance agreements on the closing date sncb entered into a series a dpua with barclays the series a dpua is substantially_similar to those in john hancock’s other silo test transactions also as in john hancock’s other silo test transactions the sncb silo transaction does not require sncb to enter into a series b dpua or an epua john hancock is not a party to a series b dpua or an epua and john hancock is not the beneficiary of a pledge of a series b dpua or epua on date sncb entered into a currency swap transaction cst with bank of america na bofa pursuant to the currency swap transaction sncb agreed to pay bofa u s -dollar-denominated payments on certain speci- fied dates in exchange for euro-denominated payments the payments made to sncb under the currency swap trans- action match the debt service payments on the series b loan unlike the currency swap transactions in the sncb lilo transactions sncb did not prepay this currency swap also on date sncb entered into a usd credit linked deposit agreement with ubs clda similar to the epuas in john hancock’s other silo test trans- actions sncb placed a deposit with ubs in exchange for a series of payments exactly matching the timing and amount of the equity subgrant payments and the purchase option_price sncb may not freely terminate the clda however the clda permits sncb to direct the payments due from ubs to the recipient of its choosing as in john hancock’s other silo test transactions the clda entitled sncb to beneficial accounting treatment under european gaap and john hancock knew that sncb intended on executing such an agreement sncb calculated its net present_value benefit from the dollar_figure received from john hancock pursuant to the grant and the amounts paid upon the execution of the series a dpua the clda and the cst the difference between transaction as the petitioners argue that sncb may terminate the clda at any time to free up cash for its general business purposes to support this argument petitioners rely solely on the testimony of an sncb executive this testi- mony is not consistent with the terms of the clda verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports property and default rights and obligations for purposes of this analysis the property and default rights and obligations of john hancock and sncb with respect to the grant and subgrant are substantially_similar to those conferred under the initial leases and subleases in john hancock’s other silo test transactions the primary difference in the sncb silo transaction is that hsl is part of the belgian public domain consequently the parties included provisions in the transaction documents providing that if hsl ceases to be an asset in the public domain the parties intend for all of the transaction documents to survive and the rights and obligations of the parties to constitute an independent contractual relationship b end of subgrant term sncb has a purchase option at the end of the subgrant term under substantially the same terms and conditions as in john hancock’s other silo test transactions further as in those transactions if sncb does not exercise its purchase option john hancock must choose between requiring sncb to arrange for a service_contract or taking possession of the undivided_interest in hsl under the service_contract option sncb must procure a service purchaser under the service_contract which cannot be sncb and arrange for the sec_467 loan to be refinanced john hancock must find an operator for the undivided_interest in hsl but if it cannot find a suitable operator sncb is required to assume the position under the service_contract the service purchaser must agree to pay john hancock the base service fees which are designed to cover john hancock’s debt service on the refinanced sec_467 loan and ensure a predetermined economic return on its investment and the monthly additional fees that cover the fixed and variable costs of operating the undi- vided interest in hsl the service purchaser has the right to terminate the service_contract if john hancock fails to make the asset available for the negotiated services for any reason except for force majeure and fails to cure within days of notifica- tion in the case of force majeure the service purchaser may terminate the service_contract if john hancock fails to cure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r within days in all other ways the design structure and economics of john hancock’s service_contract option and retention option are substantially_similar to those of john hancock’s other silo test transactions tax returns notices of deficiency and trial i procedural history john hancock filed a consolidated federal_income_tax return for each of the years at issue a notice_of_deficiency docket no on date respondent issued a notice of defi- ciency to john hancock which determined federal_income_tax deficiencies for and of dollar_figure dollar_figure and dollar_figure respectively based upon the disallowance of various deductions and adjustments to gross_income from john hancock’s lilo transactions and the denial of a capital_loss carry back to on date john hancock filed the petition with this court at docket no disputing the and determined deficiencies the notice_of_deficiency for docket no included three of the test transactions litigated in these cases the obb lilo and the two sncb lilos with respect to the obb lilo respondent determined that the lilo trans- action was in substance the purchase of a future_interest by john hancock and therefore denied john hancock’s deduc- tions of dollar_figure for a rental expense dollar_figure for an interest_expense and dollar_figure for amortized transaction costs for additionally respondent reduced john han- cock’s taxable rental income by dollar_figure for alter- natively respondent determined that in substance the obb lilo_transaction was a financing_arrangement and therefore increased john hancock’s taxable_income by dollar_figure for oid income for under this alternative argument respondent concedes john hancock’s deduction for amortized transaction costs with respect to the two sncb lilos respondent deter- mined that the lilo transactions were in substance pur- the notice_of_deficiency combined the two sncb lilo transactions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports chases of future interests by john hancock and therefore denied john hancock’s deductions of dollar_figure and dollar_figure for rental expenses dollar_figure and dollar_figure for interest_expenses and dollar_figure and dollar_figure for amor- tized transaction costs for and respectively additionally respondent reduced john hancock’s taxable rental income by dollar_figure and dollar_figure for and respectively alternatively respondent determined that in substance the two sncb lilo transactions were a financing_arrangement and therefore increased john han- cock’s taxable_income by dollar_figure and dollar_figure for oid income for and respectively under this alter- native argument respondent concedes john hancock’s deduc- tion for amortized transaction costs b_notice of deficiency docket no on date respondent issued a notice of defi- ciency to john hancock which determined a federal_income_tax deficiency for of dollar_figure based upon the dis- allowance of various deductions and adjustments to gross_income from john hancock’s lilo transactions on date john hancock filed the petition with this court at docket no disputing the determined defi- ciency the notice_of_deficiency for docket no included three of the test transactions litigated in these cases the obb lilo and the two sncb lilos with respect to the obb lilo respondent determined that the lilo trans- action was in substance the purchase of a future_interest by john hancock and therefore denied john hancock’s deduc- tions of dollar_figure for a rental expense dollar_figure for an interest_expense and dollar_figure for amortized transaction costs for additionally respondent reduced john han- cock’s taxable rental income by dollar_figure for alter- natively respondent determined that in substance the obb lilo_transaction was a financing_arrangement and therefore increased john hancock’s taxable_income by dollar_figure for oid for under this alternative argument respondent respondent made similar determinations and denied similar deduc- tions for the six other lilo transactions listed in the notice_of_deficiency the notice_of_deficiency combined the two sncb lilo transactions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r concedes john hancock’s deduction for amortized transaction costs with respect to the two sncb lilo transactions respondent determined that the lilo transactions were in substance the purchase of a future_interest by john hancock and therefore denied john hancock’s deductions of dollar_figure for a rental expense dollar_figure for an interest_expense and dollar_figure for amortized transaction costs for additionally respondent reduced john hancock’s tax- able rental income by dollar_figure for alternatively respondent determined that in substance the two sncb lilo transactions were financing arrangements and there- fore increased john hancock’s taxable_income by dollar_figure for oid income for under this alternative argument respondent concedes john hancock’s deductions for amor- tized transaction costs c notice_of_deficiency docket no on date respondent issued a notice of defi- ciency to john hancock which determined federal_income_tax deficiencies for and of dollar_figure and dollar_figure respectively based upon the disallowance of various deductions and adjustments to gross_income from john hancock’s lilo and silo transactions and the denial of worthless_stock losses for on date john hancock filed the petition with this court at docket no disputing the and determined defi- ciencies the notice_of_deficiency for the case at docket no included all seven of the test transactions litigated in these cases the obb lilo the two sncb lilos the tiwag silo the two dortmund silos and the sncb silo with respect to the obb lilo respondent determined that the lilo_transaction was in substance the purchase of a future_interest by john hancock and therefore denied john respondent made similar determinations and denied similar deduc- tions for the six other lilo transactions listed in the notice_of_deficiency the parties filed a stipulation of settled issues with the court on date resolving the worthless_stock loss issue for the notice_of_deficiency combined the two sncb lilo transactions the notice_of_deficiency combined the two dortmund silo trans- actions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports hancock’s deductions of dollar_figure and dollar_figure for rental expenses dollar_figure and dollar_figure for interest_expenses and dollar_figure and dollar_figure for amortized trans- action costs for and respectively additionally respondent reduced john hancock’s taxable rental income by dollar_figure and dollar_figure for and respectively alternatively respondent determined that in substance the obb lilo_transaction was a financing_arrangement and therefore income by dollar_figure and dollar_figure for oid income for and this alternative argument respondent concedes john hancock’s deduction for amortized transaction costs increased john hancock’s taxable respectively under with respect to the two sncb lilo transactions respondent determined that the lilo transactions were in substance purchases of future interests by john hancock and therefore denied john hancock’s deductions of dollar_figure and dollar_figure for rental expenses dollar_figure and dollar_figure for interest_expenses and dollar_figure and dollar_figure for amortized transaction costs for and respec- tively additionally respondent reduced john hancock’s tax- able rental income by dollar_figure and dollar_figure for and respectively alternatively respondent determined that in substance the two sncb lilo transactions were a financing_arrangement and therefore increased john han- cock’s taxable_income by dollar_figure and dollar_figure for oid income for and respectively under this alter- native argument respondent concedes john hancock’s deduc- tions for amortized transaction costs with respect to the tiwag silo respondent determined that john hancock had not acquired the benefits and bur- dens of ownership of the property subject_to the silo trans- action and therefore denied john hancock’s deductions of dollar_figure for a depreciation expense dollar_figure for an interest_expense and dollar_figure for amortized transaction costs for additionally respondent determined that in substance john hancock made a loan to tiwag and failed to report interest_income on that loan therefore respondent increased john hancock’s taxable_income by dollar_figure for oid income for with respect to the two dortmund silo transactions respondent determined that john hancock had not acquired verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r the benefits_and_burdens_of_ownership of the property subject_to the silo transactions and therefore denied john han- cock’s deductions of dollar_figure for depreciation expenses dollar_figure for interest_expenses and dollar_figure for amortized transaction costs for additionally respondent deter- mined that in substance john hancock made a loan to dort- mund and failed to report interest_income on that loan therefore respondent increased john hancock’s taxable_income by dollar_figure for oid income for with respect to the sncb silo respondent determined that john hancock had not acquired the benefits and bur- dens of ownership of the property subject_to the silo trans- action and therefore denied john hancock’s deductions of dollar_figure for a depreciation expense dollar_figure for an interest_expense and dollar_figure for amortized transaction costs for additionally respondent determined that in sub- stance john hancock made a loan to sncb and failed to report interest_income on that loan therefore respondent increased john hancock’s taxable_income by dollar_figure for oid income for d pretrial motions respondent failed to timely raise the economic_substance theory in the pleadings instead raising the issue for the first time in his pretrial memorandum dated date petitioners filed a motion in limine for exclusion of respond- ent’s argument based on the economic_substance theory on date and respondent filed an objection to petitioners’ motion on date on date the parties presented oral arguments to the court with respect to petitioners’ motion by order of the court dated date we denied petitioners’ motion in limine for exclusion of the economic_substance theory but placed the burden_of_proof with respect to the economic_substance theory on respondent respondent made similar determinations and denied similar deduc- tions for the six other lilo transactions and one other silo transaction listed in the notice_of_deficiency verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports ii trial the court held a five-week special trial session in boston massachusetts the record in these cases includes the testi- mony of witnesses over big_number exhibits over big_number pages of trial transcripts and over big_number pages of briefing both parties rely heavily on expert opinions to support their argu- ments the parties’ expert witnesses their qualifications and their court-recognized expertises are listed below we evaluate expert opinions in the light of all of the evidence in the record and we are not bound by the opinion of any expert witness 304_us_282 115_tc_376 aff ’d 283_f3d_1258 11th cir we may reject in whole or in part any expert opinion 110_tc_530 a petitioners’ expert witnesses alphabetical order mr john dolan the court recognized mr dolan as an expert in the field of european railways and railway assets mr dolan is a chartered civil engineer a member of the institution of civil engineers and a holder of the title european engineer he is also a chartered member of the institute of logistics and transport mr dolan has worked in the european railway industry since and currently works as a consultant for interfleet technology ltd where he advises on a range of railway safety infrastructure and operational issues he previously worked in advisory roles for haliburton her maj- esty’s railway inspectorate and british rail dr paul doralt the court recognized dr doralt as an expert in the field of austrian tax law dr doralt is admitted to the austrian chamber of accountants as a certified tax adviser and to the austrian bar as an attorney he is currently a partner at dorda brugger jordis gmbh with his practice focus in tax law mr doralt is a board member of the international tax committee of the international bar association verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r mr hans haider the court recognized mr haider as an expert in the field of austrian and european electricity mr haider is currently the managing partner of hans haider consulting he has over years of experience having served as a member of the management board_of siemens ag austria and chairman of the management board and ceo of verbund ag austria’s largest utility he has previously served as president of the austrian national committee to the world energy counsel and president of the european union of the electricity industry mr haider is currently a member of ernst young’s energy advisory board dr friedrich hey the court recognized dr hey as an expert in the field of german tax law dr hey received a doctorate in law from the university of hamburg germany and is admitted as a certified tax adviser and a german attorney he is currently a partner at debevoise plimpton llp debevoise plimpton and the chair of the german american lawyers association dr hey’s work has been published numerous times and he has been recognized as a leading german tax expert by publications such as chambers legal emea plc which lawyer and who’s who legal dr friedrich popp the court recognized dr popp as an expert in the field of austrian corporate law and creditor rights law dr popp received a doctorate in law from the university of vienna austria with a thesis in civil law he is currently an asso- ciate at debevoise plimpton dr popp has published numerous articles in various journals and is a frequent contributor to the austrian journal of banking and financial research dr thomas schu rrle the court recognized dr schu rrle as an expert in the field of german administrative and public law dr schu rrle received a doctorate in law from the university of heidel- berg he is currently the managing partner of the frankfurt verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports office of debevoise plimpton his experience has focused on advising municipalities and companies on the financial economic and regulatory aspects of cross-border_leasing dr schu rrle teaches a law class at the institute of law and finance at in frankfurt the johann-wolfgang-goethe-university dr norbert stoeck the court recognized dr stoeck as an expert in the field of trade fair industry including the ownership and operation of trade fairs in germany dr stoeck received a ph d in marketing from the university of rostock since he has worked at roland berger strategy consultants and currently serves as the head of the international trade shows tourism and mega-events practice group in this role dr stoeck has managed over trade fair projects internation- ally and advised on countless others including trade fairs in german municipalities he has written numerous books and articles discussing the management of trade fairs trade fair strategies and all other aspects of the trade fair industry dr frederik vandendriessche the court recognized dr vandendriessche as an expert in the field of belgian administrative and public law dr vandendriessche received a doctorate in law at the univer- sity of ghent with a focus in public and private legal entities he is currently a partner in the brussels office of stibbe where he focuses his practice in administrative law dr vandendriessche is a professor of public law at the univer- sity of ghent and the university of antwerp he has written a wide range of articles about public law that have been pub- lished in belgian journals and magazines b respondent’s expert witnesses alphabetical order dr ignaas behaeghe the court recognized dr behaeghe as an expert in bel- gian law dr behaeghe received a doctorate in law and eco- nomic sciences from the university of antwerp and a mas- ter’s in tax law from the fiscale hogeschool in brussels he is currently an equity partner at eversheds brussels verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r dr stefan diemer the court recognized dr diemer as an expert in the field of german tax law dr diemer received his doctorate in law from the university of regensburg he is currently a partner at heisse kursawe eversheds and practices in the area of corporate and tax law dr diemer is a certified tax lawyer and is a member of the international transaction support team of eversheds a unit specializing in international trans- actions the juve handbuch lists dr diemer as a frequently recommended lawyer in the field of corporate law dr matthias heisse the court recognized dr heisse as an expert in the field of german law except for german criminal_law dr heisse received his doctorate in law from the university of munich he is currently the managing partner of heisse kursawe eversheds and focuses his practice in mergers and acquisi- tions corporate and tax law dr heisse lectures on cor- porate law topics at the university of turin the university of munich and the university of augsburg he is recognized in numerous publications such as chambers europe legal europe and the juve handbook as a leading attorney in the field of corporate law dr thomas lys the court recognized dr lys as an expert in the field of financial economics dr lys received his ph d in accounting and finance from the university of rochester he presently holds the eric l kohler chair in accounting and professor of accounting and information management at the north- western university kellogg school of professional manage- ment dr lys teaches classes in financial reporting security analysis and mergers and acquisitions dr lys’ research has been published in prominent academic journals including the journal of accounting and economics the journal of finan- cial economics the journal of business and the accounting review dr lys has previously testified for the government in other federal leasing cases verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports dr f h rolf seringhaus the court recognized dr seringhaus as an expert in the field of trade fair exhibiting and marketing dr seringhaus earned his doctorate in administrative studies from york university he is a professor emeritus in global marketing at the wilfred laurier university school of business and economics dr seringhaus has worked in academics since teaching courses and researching international mar- keting he has written countless journal articles discussing topics such as international trade fairs and marketing as well as three books on global marketing management mag alexander stolitzka the court recognized mag stolitzka as an expert in the field of austrian law mag stolitzka received a doctorate in law from vienna university he is currently the managing partner of eversheds austria focusing his practice in real_estate insurance and corporate law he is also a member of the board_of directors of eversheds international ltd london mag stolitzka is a member of the german chamber of commerce in austria and is also a legal adviser to the swiss embassy in vienna dr vukan vuchic the court recognized dr vuchic as an expert in the field of transportation systems dr vuchic received a ph d in civil engineering and transportation from the university of california at berkeley he is an emeritus professor of transportation systems engineering at the university of pennsylvania where he taught and performed research in various areas of transportation from dr vuchic has written over papers and reports discussing rail sys- tems and has lectured at approximately universities he has also published three books on urban public transpor- tation systems and another book on relationship of transpor- tation and cities dr vuchic is also the recipient of numerous honors and awards from transportation organizations around the world for his contributions to the field of transportation systems verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r dr peter wundsam the court recognized dr wundsam as an expert in the field of austrian taxation and accounting dr wundsam is a partner at moore stephens in vienna and has been working as an auditor and tax consultant for years he is a cer- tified public accountant and certified tax adviser in austria he is also a member of the executive board_of the chamber of accountants and a member of the committee on commer- cial law and auditing within the austrian chamber of accountants further dr windsam is the head of the working committee public sector of the austrian institute of auditors and an editor of the publication public sector bul- letin opinion burden_of_proof the burden is upon petitioners to prove that respondent’s determinations in the notices of deficiency are incorrect see rule a however in respect of any new_matter respondent bears the burden_of_proof id respondent failed to timely raise his economic_substance argument in the pleadings as a result on date the court issued an order placing the burden in these cases on respondent to prove that the economic_substance_doctrine applies to the leveraged leases petitioners do not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 for any other issue or year nor have they shown that the threshold requirements of sec_7491 have been met for any of the other determinations at issue accordingly the burden remains on petitioners with respect to all other issues to prove that respondent’s determinations of deficiencies in income_tax are incorrect principal_place_of_business in the case at docket no the parties disagree as to whether an appeal would come before the u s court_of_appeals for the first or sixth circuit in the case of a cor- poration seeking redetermination of a tax_liability sec_7482 provides that a decision of the tax_court may be reviewed by the united_states court_of_appeals for the cir- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports cuit in which is located the principal_place_of_business or principal office or agency of the corporation this deter- mination is made as of the time the petition is filed thus the crux of the parties’ dispute is the location of mic’s prin- cipal place of business the supreme court has recently determined that a cor- poration’s principal_place_of_business is best read as refer- ring to the place where a corporation’s officers direct control and coordinate the corporation’s activities 559_us_77 this is often referred to as the nerve_center_test and it normally refers to where a corporation maintains its headquarters provided that the headquarters is the actual center of direction control and coordination id respondent argues that mic’s principal_place_of_business is and always has been in michigan because mic was incorporated there and has represented in cor- respondence to the irs and the michigan department of consumer industry services that its principal_place_of_business is in michigan petitioners argue on the other hand that mic’s principal_place_of_business is in massachu- setts because six of its nine corporate officer sec_27 and all three of its directors work in massachusetts its corporate books_and_records are kept in massachusetts and its significant business decisions have been and continue to be made in massachusetts further mic does not maintain offices in michigan it is clear to us that mic’s nerve center is in massachu- setts respondent has not presented any evidence to dispute that mic’s office in massachusetts is the center of its direc- tion control and coordination therefore we conclude that massachusetts was mic’s principal_place_of_business when its petition was filed leveraged_lease transactions i frank lyon the seminal case for leveraged_lease transactions is 435_us_561 where the supreme court set forth the circumstances under which the the remaining three officers work in toronto canada verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r commissioner must respect such a transaction for federal tax purposes the supreme court stated w here there is a genuine multiple-party transaction with eco- nomic substance which is compelled or encouraged by business or regu- latory realities that is imbued with tax-independent considerations and that is not shaped solely by tax-avoidance features to which meaningless labels are attached the government should honor the allocation of rights and duties effectuated by the parties expressed another way so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes what those attributes are in any particular case will necessarily depend upon its facts id pincite fn ref omitted in frank lyon worthen bank worthen sought to con- struct a new bank building state and federal regulations prohibited worthen from financing the construction through conventional methods as a result worthen was forced to find alternative financing and eventually came to an agree- ment with the taxpayer frank lyon co frank lyon pursuant to this agreement frank lyon purchased the building from worthen during its construction for a total of dollar_figure and leased it back to worthen for an initial term of years frank lyon invested dollar_figure and financed the remainder with a third-party lender a mortgage secured the loan on the building as well as frank lyon’s promise to assume personal responsibility for the loan’s repayment and an assignment to the lender of the rental payments under the lease worthen retained options to repurchase the building at the end of the 11th 15th 20th and 25th years of the initial lease alternatively worthen could opt to renew the lease for eight additional five-year terms worthen’s rent payments equaled the amounts of frank lyon’s debt service in amount and timing further the prices of worthen’s purchase options matched frank lyon’s then-outstanding loan bal- ance plus frank lyon’s initial dollar_figure investment with compounded interest the lease was a net_lease with worthen remaining obligated to pay taxes insurance and utilities the supreme court held that the form of a sale-leaseback transaction will be respected for federal tax purposes as long as the taxpayer retains significant and genuine attributes of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports a traditional lessor id pincite an important inquiry is whose capital was committed to the property and therefore who is entitled to claim depreciation for the consumption of that capital id pincite frank lyon was liable as principal for the repayment of the dollar_figure loan had invested dollar_figure in the transaction and its return on the transaction was guaranteed only if worthen exercised its extension options which was speculative the supreme court also determined the following factors among others to favor frank lyon worthen’s rent and purchase option prices were reasonable frank lyon assumed the credit risk of worthen’s defaulting on its rent payments there was a real possibility that worthen could walk away from the transaction at the end of the initial lease the transaction was negotiated in good_faith between independent parties and worthen and frank lyon paid the same tax_rates making the transaction tax neutral for the fisc accordingly the supreme court held for frank lyon concluding that a sale-and-leaseback in and of itself does not necessarily operate to deny a taxpayer’s claim for deductions frank lyon u s pincite a economic_substance after the supreme court issued its opinion in frank lyon several courts of appeals reduced the supreme court’s eco- nomic substance formulation to a two-part test whether the transaction had economic_substance beyond tax benefits objective test and whether the taxpayer had shown a nontax business_purpose for entering the disputed trans- action subjective test see eg 157_f3d_231 3d cir aff ’g in part rev’g in part tcmemo_1997_115 820_f2d_1543 9th cir aff ’g tcmemo_1986_23 752_f2d_89 4th cir aff ’g in part rev’g in part 81_tc_184 however the various courts of appeals disagree as to the appropriate relationship between the objective and subjective tests congress codified the economic_substance_doctrine in the code by the health care and education reconciliation act of pub_l_no sec stat pincite see also h_r rept no i at verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r the court_of_appeals for the fourth circuit has adopted a disjunctive approach treating a transaction as having eco- nomic substance if the transaction has either a business pur- pose or economic_substance see eg rice’s toyota world inc v commissioner f 2d pincite the courts of appeals for the ninth and eleventh circuits view the objec- tive and subjective prongs as elements of one comprehensive inquiry see eg 69_f3d_982 9th cir rev’g tcmemo_1992_596 862_f2d_1486 11th cir aff ’g 87_tc_1087 finally the court_of_appeals_for_the_federal_circuit adheres to a multi- factor test which provides that a lack of economic_substance may be sufficient to invalidate a transaction regardless of whether the taxpayer has motives other than tax_avoidance 454_f3d_1340 fed cir b substance over form courts use substance over form and its related judicial doc- trines to determine the true nature of a transaction disguised by formalisms that exist solely to alter tax_liabilities see 355_us_587 324_us_331 714_f2d_977 9th cir aff ’g tcmemo_1982_209 rose v commissioner tcmemo_1973_207 in such instances the substance of a transaction rather than its form will be given effect we generally respect the form of a transaction however and will apply the substance over form principles only when war- ranted see 293_us_465 361_f2d_93 5th cir aff ’g 42_tc_1137 in frank lyon u s pincite the supreme court held that the form of a sale-leaseback transaction will be respected for federal tax purposes as long as the lessor retains significant and genuine attributes of a traditional u s c c a n discussing the reasons for codification of the economic_substance_doctrine this codified doctrine does not apply to these cases because it is effective only for transactions entered into after date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports lessor the substance_over_form_doctrine requires viewing the transaction as a whole commissioner v court holding co u s pincite a critical fact however is whether the taxpayer has undertaken substantial financial risk of loss of its investment on the basis of the value of the underlying property 16_f3d_821 7th cir aff ’g tcmemo_1987_195 and tcmemo_1990_99 ii lilo and silo litigation in the cases at bar petitioners assert that the lilo and silo leveraged leases are genuine multiple-party trans- actions with economic_substance that were compelled or encouraged by business realities and were not designed as a scheme to avoid payment of taxes as such petitioners assert the lilo and silo leveraged leases should be respected for federal tax purposes because they satisfy the requirements set out by the supreme court in frank lyon co respondent contends that the lilo and silo leveraged leases are prepackaged promoted tax products that create tax benefits for john hancock out of thin air and share that value with the counterparties promoters and advisors therefore respondent argues that the leveraged leases should not be respected for federal tax purposes because john hancock did not acquire the benefits_and_burdens_of_ownership with respect to the silo transactions or a true leasehold interest with respect to the lilo transactions and thus the transactions lack economic_substance taxpayers have lost their fight for claimed tax benefits in silo and lilo transactions in all courts of appeals in which they have appeared the courts of appeals for the second and fourth circuits have ruled against taxpayers in 658_f3d_276 2d cir denying the taxpayer’s motion for judgment as a matter of law and a new trial after a jury verdict disallowed the tax benefits derived from three silo transactions and a lilo_transaction aff ’g 694_fsupp2d_259 s d n y and 523_f3d_461 4th cir disallowing the tax benefits derived from a lilo trans- action aff ’g wl m d n c respectively verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r likewise the court_of_appeals_for_the_federal_circuit has ruled against taxpayers in 641_f3d_1319 fed cir disallowing the tax benefits derived from silo transactions aff ’g 91_fedclaims_35 and 703_f3d_1367 wl fed cir disallowing tax benefits derived from a lilo trans- action because the taxpayer never acquired the benefits_and_burdens_of_ownership rev’g 90_fedclaims_228 in 592_fsupp2d_953 n d ohio the district_court for the northern district of ohio disallowed the tax benefits derived from a silo trans- action awg was not appealed the tax_court has never ruled upon the income_tax con- sequences of a lilo or silo transaction as an aid to our evaluation of the present cases we will review the lilo and silo cases already decided in chronological order by the date they were decided we begin with bb t in which the court_of_appeals for the fourth circuit established the basis for a substance over form inquiry with respect to lilo trans- actions we next review awg in which the district_court for the northern district of ohio was the first court to review a silo transaction applying both a substance over form inquiry and a two-part economic_substance inquiry finally we review three decisions from the courts of appeals for the second circuit and the federal_circuit which determine whether the substance of each transaction is consistent with its form among other inquiries and set forth the standard additionally in fifth third bancorp v united_states no s d ohio date a jury verdict without a related published opin- ion disallowed the taxpayer’s claimed tax benefits derived from a lilo_transaction further beginning on date the court of federal claims held a 10-day trial in unionbancal co subs v united_states no 06-cv-00587 fed cl filed date to determine whether to uphold assessed deficiencies resulting from two lilo transactions to date no opinion has been issued and no decision has been rendered in that case 658_f3d_276 2d cir aff ’g f_supp 2d s d n y 641_f3d_1319 fed cir aff ’g 91_fedclaims_35 and 703_f3d_1367 fed cir rev’g 90_fedclaims_228 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports by which to judge whether a purchase option is likely to be exercised in a lilo or silo transaction a bb t in the first case of its kind the court_of_appeals for the fourth circuit affirmed a district court’s decision to grant summary_judgment to the government disallowing the tax- payer’s claimed deductions in connection with a lilo trans- action 523_f3d_461 the taxpayer bb t corp bb t was a domestic financial service company in the lilo_transaction bb t leased pulp manufacturing equip- ment from sodra cell ab sodra a swedish manufacturer of wood pulp for a term of years and subleased the equip- ment back to sodra for a term of years bb t’s lilo_transaction was very similar to the typical lilo_transaction described above in section iv a of our findings_of_fact and depicted in the associated graphic the rights and obligations conferred in the initial lease and sub- lease were nearly identical with sodra continuing to use and possess the equipment as it did before the transaction the transaction was fully defeased resulting in a series of book- keeping entries in satisfaction of sodra’s sublease rent pay- ments and bb t’s debt service which matched in amount and timing the defeasance transactions also prefunded sodra’s purchase option at the end of the sublease as in john hancock’s lilo transactions if sodra were to decide not to exercise its purchase option bb t would have the choice of renewing the sublease replacing sodra or retaining the equipment finally sodra was required to procure a long-term letter_of_credit for the benefit of bb t in the event that the transaction was unwound early bb t argued to the district_court that it had acquired a legitimate leasehold interest in the equipment the argu- ment was predicated upon certain new obligations imposed on sodra as part of the sublease including sodra’s obligation to maintain and operate the equipment consistently with cer- tain standards hold a specified amount of insurance and file certain reports not previously required the court disagreed holding that i n substance sodra’s use and possession of the e quipment was unaltered by the transaction the court held that nothing in the record indicated that any alterations verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r to sodra’s rights and obligations with respect to the equip- ment were unique to the initial lease nor was there any evi- dence that such obligations were not the responsibility of sodra before the lilo_transaction the district_court further held that even if sodra were to choose not to exercise its purchase option the defeasance structures and obligations imposed on the parties ensured that bb t bore no real risk of loss despite construing the evidence in the light most favorable to bb t the court granted the government’s motion for summary_judgment disregarded the reciprocal and offsetting obligations of the lilo_transaction and concluded that bb t acquired no more than a future_interest in the equipment on appeal the court_of_appeals for the fourth circuit affirmed the trial court’s decision applying the doctrine_of substance over form the court_of_appeals determined that in order for bb t to deduct payment on the initial lease as a rent payment under sec_162 it had to establish that it acquired a genuine leasehold interest in the equip- ment ie that the initial lease was in substance a true lease for tax purposes in determining whether the transaction allocated bb t’s and sodra’s rights obligations and risks in a manner that resembles a traditional lease relationship the court found that bb t and sodra exchanged nearly identical rights and obligations in the initial lease and sublease leaving bb t only a right to make an annual inspection of the equipment though the transaction provided for the exchange of tens of millions of dollars in rent payments there was a lack of actual cashflow during the term of the transaction aside from the money bb t provided sodra as incentive for the transaction sodra through its purchase option could unwind the transaction without ever losing dominion and control_over the equipment or having surren- dered any of its own funds to bb t and had no economic incentive to do otherwise thus bb t did not expect sodra to walk away from the cashless purchase option at the end of the sublease and the structure insulated bb t from any risk of losing its initial investment bb t f 3d pincite moreover the court held that unlike the transaction in frank lyon the lilo_transaction failed to show any ‘busi- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports ness or regulatory realities’ that ‘compelled or encouraged the structure of the transaction at issue here nor has it established that the lilo is ‘imbued with tax-independent considerations and is not shaped solely by tax_avoidance fea- tures that have meaningless labels attached’ id thus the court held in substance the transaction was a financing_arrangement not a genuine lease and sublease the court did not analyze bb t’s lilo_transaction for economic_substance the court noted that whether a par- ticular transaction lacks economic_substance is a question of fact id pincite as a result because the case arose out of a motion for summary_judgment the district_court and the court_of_appeals were required to view the facts in a light most favorable to bb t and both courts assumed the lilo_transaction had economic_substance b awg in 592_fsupp2d_953 the district_court for the northern district of ohio was the first court to review a silo transaction in the transaction at issue keycorp key and pnc financial_services_group inc pnc two financial institutions entered into a grantor_trust key pnc key pnc leased a waste-to-energy disposal and treatment plant facility in wuppertal germany from abfallwirtschafts- gesellschaft mbh wuppertal awg for a term of years and subleased the facility back to awg for a term of years a consortium of german municipalities owned awg and they were also some of the facility’s most important cus- tomers like john hancock’s silo transactions because the initial lease exceeded the expected economic useful_life of the leased asset it was treated as a sale for u s federal tax purposes the sublease was a net_lease with awg retaining nearly identical rights and obligations with respect to the facility as it had before the silo transaction key pnc through an equity contribution provided approximately of the pre- paid rent to awg as required by the initial lease similar to john hancock’s silo transactions the remainder of the transaction was financed through two nonrecourse loans a series a loan accounting for of the debt and a series b loan accounting for the remaining unlike john han- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r cock’s silo transactions key pnc required that the trans- action feature full defeasance with awg obligated to enter into separate dpuas for the series a and series b loans as well as an epua these defeasance agreements ensured the payment of awg’s rental obligation under the sublease which matched key pnc’s debt service in amount and timing and funded awg’s purchase option the series a dpua was pledged as collateral for repayment of key pnc’s loans the structure of awg’s purchase option was similar to those of the lessee counterparties in john hancock’s silo transactions however unlike john hancock’s silo trans- actions if awg chose not to exercise its purchase option key pnc was not given options rather the transaction required awg to enter into a service_contract to purchase solid_waste disposal services from key pnc for a specified term as in john hancock’s silo transactions the service_contract option required the lessee counterparty awg to arrange for a refinancing of key pnc’s nonrecourse debt in order to determine whether key pnc was entitled to the claimed tax deductions the district_court analyzed the economic_substance of the transaction following 435_f3d_594 6th cir which treats a transaction as having economic_substance only if the transaction has genuine economic effects other than tax benefits and the taxpayer is truly motivated by profit to participate in the transaction starting with the assumption that awg would exercise its purchase option the evidence showed that key pnc would receive approximately dollar_figure million on its dollar_figure million equity_investment during the sublease term the court held that thi sec_3_4 return was consistent with the type of return banks ordinarily receive from leveraged_lease transactions further the court held that although it was unlikely that awg would choose the service_contract option if it did so key pnc had the potential to earn between and on its equity_investment depending on the facility’s business production accordingly the district_court held that the transaction had genuine economic effects other than tax benefits the court also held that key pnc had a profit_motive relying on the small chance that the transaction could earn between and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports having concluded that the silo transaction had economic_substance the district_court turned to the substance over form test citing frank lyon 453_us_561 the district_court held that in order for key pnc to prevail on its claim that the substance of the transaction was consistent with its form thus entitling key pnc to tax depreciation and amortization deductions key pnc had to prove that it both obtained and kept significant and genuine characteristics of ownership of the facility such genuine attributes of owner- ship are generally found only where the alleged owner bears both the burdens and enjoys the benefits of asset ownership awg f_supp 2d pincite several facts were pivotal to the court’s decision first the court held that awg’s rights and obligations with respect to the facility remained virtually the same before and after the silo transaction notably under german law legal_title to the facility remained with awg entitling awg to deprecia- tion deductions on the facility for german tax purposes next the court pointed to the circular nature of the silo transaction’s payment structure holding that the offsetting payments strongly indicated that the transaction had little substantive purpose third the court held that key pnc did not assume the substantive credit residual_value or remar- keting risk that is typical of a lessor in a leveraged_lease aside from its other protections the court noted that the silo transaction included a guaranty from the municipal members of awg backed by the german federal govern- ment to the benefit of key pnc finally the district_court emphasized that awg was highly likely or nearly certain to exercise its purchase option if awg did not exercise the purchase option it was required to refinance key pnc’s nonrecourse debt of dollar_figure million on the purchase option date the appraisal estimated the district_court also used terms such as compelled to and vir- tually certain to determine whether awg would exercise its purchase op- tion 592_fsupp2d_953 n d ohio later courts of appeals have discussed in depth the standard to be used to determine whether a party in a silo or lilo_transaction will exercise its purchase option see wells fargo f 3d pincite0 consol edison f 3d pincite the district_court in awg lacked the benefit of the court_of_appeals for the federal circuit’s in-depth analysis of the issue and creation of a reasonable likelihood standard verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r the fair_market_value of the facility to be dollar_figure million accordingly initial refinancing would require a loan-to-value ratio of over a provision in the service_contract required a dollar_figure million payment from awg reducing the amount required to be borrowed to dollar_figure million nonetheless this loan-to-value ratio of approximately was still well above the typical ratio for a german loan of no greater than the district_court concluded that exercise of the purchase option was the only viable choice for awg the court also took into consideration the tax consequence to awg of nonexercise under german law as is the case in john hancock’s silo transactions although the initial lease is treated as a sale for u s federal tax purposes under ger- man law awg remained the owner of the facility if awg were to elect the service_contract option it would receive the cash balance from the dpuas and epua or approximately dollar_figure million the district_court held that this receipt of cash combined with awg’s relinquishment of the facility would likely be treated as a taxable sale under german law the transaction’s original appraisal failed to consider this possibility and its impact on awg’s purchase option decision several other unique facts were important in the district court’s decision for instance the court seemed skeptical about the accuracy of the appraisal pointing to the large discrepancy between the facility’s original appraised fair_market_value of dollar_figure million and the dollar_figure million appraisal used to build the transaction the court also noted that no representative from awg testified at trial to provide evi- dence of any reason for awg to participate in the silo transaction outside of its net present_value benefit in sum the court concluded that the awg transaction is a financing_arrangement designed in significant measure to increase tax deductions available to key pnc the awg transaction is not a genuine sale_and_leaseback essentially all that key pnc did was to pay awg a dollar_figure million accommo- dation fee to sign paperwork meeting the formal requirements of a sale_and_leaseback and to arrange a circular and largely meaningless flow of cash from and then back to the german lenders awg mean- while continues to have undisturbed and uninterrupted possession and control of the facility continues to claim the tax benefits of ownership of the facility under german law and has no economic or political moti- vation to give up control of the plant to key pnc at any time because key pnc never became the true owners of the facility verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports they are not entitled to deductions for the depreciation or amortization of expenses associated with the asset awg f_supp 2d pincite c wells fargo in 641_f3d_1319 the court_of_appeals_for_the_federal_circuit affirmed the court of federal claims’ deci- sion to disallow the taxpayer’s claimed tax benefits arising from silo transactions the parties agreed to try a set of test transactions four of which involved transportation assets with domestic transit agencies as the counterparties transit agency transactions and a fifth involving qualified_technological_equipment with a foreign counterparty the les- see counterparties and the assets of the wells fargo test transactions were as follows new jersey transit corporation-45 light rail vehicles and buses state of california department of transportation caltrans -6 locomotives and intercity passenger rail cars metropolitan transit authority of harris county texas houston metro -45 commuter buses and transit buses washington metropolitan area transit authority wmata -42 subway cars and belgacom mobile s a a belgian entity belgacom -2 lots of gsm cellular communications equipment wells fargo co wells fargo is a diversified financial services company it operates a leasing company maintains a fairly significant leasing portfolio and invests in leases involving a variety of assets wells fargo conducted exten- sive due diligence before entering into its silo transactions including credit approvals and tax capacity analyses it also relied upon the work of qualified appraisers accountants and lawyers who reviewed and provided support for their silo transactions in each of the transit agency transactions wells fargo through a grantor_trust made an initial equity contribution of approximately to of the prepaid rent made to the lessee counterparty and borrowed the remainder on a non- recourse basis unlike john hancock’s silo transactions wells fargo did not divide its borrowing into series a and series b loans a promoter secured the appraisals that deter- mined the value of each transaction the rights and obliga- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r tions transferred to wells fargo under the initial lease in each of the transactions were substantially_similar to those transferred back to the lessee counterparties in the respec- tive subleases the lessee counterparties’ rent payments under the subleases exactly matched wells fargo’s debt service payments in amount and timing further unlike john hancock’s silo transactions which did not require series b debt or equity defeasance each of wells fargo’s transactions required full debt and equity defeasance wells fargo’s silo transactions featured purchase options for the lessee counterparties at the end of the sublease terms the purchase options were prefunded through the defeasance transactions if a lessee counterparty were to decide not to exercise its purchase option wells fargo would have the choice of either taking possession of the transpor- tation equipment or requiring the lessee to arrange for a service_contract the service_contract option imposed certain obligations on the lessee counterparty these obligations included finding an acceptable operator for the transportation equip- ment and negotiating an operating_agreement arranging for the refinancing of wells fargo’s nonrecourse loan in the caltrans and wmata transactions obtaining and paying for a letter_of_credit for the benefit of the refinancing lender in the caltrans wmata and houston metro trans- actions procuring and paying for residual_value insurance for the benefit of wells fargo satisfying the equipment’s physical return conditions and if wells fargo requires entering into new defeasance agreements to secure amounts owed to wells fargo under the service contracts the trial_court analyzed wells fargo’s test transactions under both the substance over form and economic_substance doctrines in each test transaction the court concluded that wells fargo was not entitled to its claimed deductions ana- lyzing whether the benefits_and_burdens_of_ownership had passed to wells fargo the court compared each wells fargo test transaction with the transaction in frank lyon finding the loan proceeds were not invested in the property or equipment or retained by either the tax-exempt_entity or wells fargo moreover the debt and equity undertaking payment arrangements eliminated the need for the tax-exempt_entity to actually pay rent under the lease-backs or for wells fargo to actually make any debt service payments the rent verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports and debt payments in each silo simply are accounted for as offsetting entries within the lender group the debt will be completely paid with- out wells fargo having to supply any funds whether the pur- chase options are exercised or not in contrast in frank lyon the tax- payer alone was liable for repayment of recourse_debt to which it exposed its very business well-being the taxpayer also was dependent upon the lessee for payment of rent to service the debt wells fargo fed cl pincite the court also found that wells fargo’s return on its invest- ment was guaranteed in each of the silo transactions regardless of any decline in the value of the leased assets the court distinguished wells fargo’s test transactions from frank lyon where the lessee had renewal options but the exercise of the options was at the lessee’s unconstrained choice and the taxpayer did not have the ability to impose a renewal upon the lessee id pincite the court concluded that despite convincing evidence that the service_contract and return options were viable t he near certain exercise of the purchase options at the end of the lease-back period renders moot what might or might not happen after the purchaser option date passes id pincite finally the court determined that wells fargo’s trans- actions lacked economic_substance because on a net present_value basis each silo is a losing proposition without the tax benefits id pincite the court also held that there was no nontax business_purpose to the silo transactions and that the transactions were not the product of any negotia- tions or commercial realities on appeal wells fargo challenged the court of federal claims’ decision with respect to both the application of the substance_over_form_doctrine and the court’s determination that there was no economic_substance the court_of_appeals_for_the_federal_circuit focused its analysis on the substance over form inquiry ie whether wells fargo acquired the benefits_and_burdens_of_ownership in the leased assets and the question of whether the lessee counterparties would exer- cise their purchase options at the end of the lease_term wells fargo f 3d pincite0 wells fargo argued that at the time the transactions were entered into it could not know for certain whether the lessee counterparties would exercise their purchase options the court stated we have never held that the likelihood of a verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r particular outcome in a business transaction must be absolutely certain before determining whether the trans- action constitutes an abuse of the tax system the appro- priate inquiry is whether a prudent investor in the tax- payer’s position would have reasonably expected the counterparties to exercise their purchase option not whether the taxpayer was certain of such an outcome id pincite6 wells fargo challenged the testimony of dr lys the government’s expert on financial economics and defended its own appraisers’ analyses the court identified the discount rate that the lessee counterparties would apply in calculating the net present_value of its purchase option decision as the crux of the disagreement between dr lys’ analysis and those of wells fargo’s appraisers the appraisers analyses used the weighted average cost of capital wacc in the transit industry as the appropriate discount rate dr lys on the other hand used a lower discount rate in the same way as he has done for john hancock’s transactions equal to the rate at which the lessee counterparty could borrow funds using the borrowing rate dr lys projected that the fair market values of the leased assets on the sublease purchase options dates and the cost of the payments to wells fargo under the service contracts were higher than their appraised values as a result dr lys concluded that the service con- tract provided the lessee counterparties with less financial benefit than if they simply decided to exercise the purchase option wells fargo argued that dr lys’ deviation from the use of the wacc rate was inappropriate and produced inac- curate results the court adopted dr lys’ approach citing the trial court’s acceptance of his methodology the court declined to pass judgment on whether a different discount rate was more appropriate rather the court held that the discount rate was a distinctly factual matter and that wells fargo had failed to prove that the trial court’s acceptance of dr lys’ methodology was clear error further the court concluded that the trial court’s conclusion that the lessee counterparties would exercise their purchase options did not depend on dr lys’ analysis citing witness testimony and documentary evi- dence the court held that the trial court’s findings_of_fact provided ample evidence that there were substantial difficul- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports ties for the lessee counterparties to comply with the service_contract option and that wells fargo reasonably expected the purchase options to be exercised any testimony or evidence to the contrary was not enough to call into question the trial court’s conclusions therefore the benefits_and_burdens_of_ownership did not pass to wells fargo and wells fargo’s silo transactions could not be respected for federal tax pur- poses under the substance_over_form_doctrine d altria in 658_f3d_276 the court_of_appeals for the second circuit affirmed a district court’s decision to deny the taxpayer judgment as a matter of law following an unfavorable jury verdict at issue in altria were three silo transactions and a lilo_transaction the taxpayer altria group inc altria is a financial services company the les- see counterparties and subject assets of altria’s test trans- actions were as follows new york metropolitan transportation agency mta -a rail car maintenance facility oglethorpe power corp oglethorpe -a pumped stor- age hydroelectric facility seminole electrical cooperative inc seminole -a coal-fired electrical generating plant and watershap vallei en eem vallei an independent agency of the government of the netherlands-a wastewater treatment facility oglethorpe seminole and vallei were silo transactions and mta was a lilo_transaction each of altria’s transactions featured full defeasance a les- see purchase option and a renewal option or service_contract option at the end of the sublease term additionally in each of the transactions at issue there was no viable sec- ondary market for the subject assets the assets were essential to the lessee counterparties’ businesses the appraisals did not properly estimate the assets’ expected residual_value and useful lives the transactions shifted tax benefits from a nontaxable to a taxable entity rather then transferring benefits among taxable entities and the defeasance accounts created a circular flow of money altria’s motion for judgment as a matter of law argued that the jury gave undue weight to evidence that had no verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r bearing on the interests altria acquired in the transactions that the trial court’s jury instructions were misleading and that altria proved that the transactions were reasonably expected to generate a non-tax-based profit notably altria argued that the jury was not instructed to consider the proper factors in determining whether altria acquired the benefits and burdens of a traditional lessor the jury instructions asked the jury to consider all the relevant facts and circumstances including the following eight nonexclusive factors whether meaningful control_over the assets was transferred whether the equity_investment in the facility was meaningful cashflows between the parties whether the transaction was moti- vated by legitimate business purposes or solely by a desire to create tax benefits regulatory realities whether the assets had expected useful lives beyond the leaseback that altria could benefit from whether it was reasonable to expect that the assets would have meaningful value at the end of the leaseback which would benefit altria and whether altria had the potential to benefit from an increase in the assets’ value and suffer a loss of its equity_investment in the facility as a result of a decrease in the facility’s value altria f_supp 2d pincite for factors - the dis- trict court asked the jury to consider the likelihood that the lessee counterparty would exercise its purchase option altria argued that these factors were inappropriate that the controlling factors with respect to the benefits and bur- dens of ownership analysis should come from a series of post- frank lyon tax_court decisions and that the jury should have been instructed to evaluate the factors in those cases as the exclusive determinative indicia of ownership the district_court disagreed holding that t o say that the tax court’s decisions identify the exclusive cri- teria for determining which taxpayer is entitled to a depreciation deduc- tion would be to ignore the essential holding of frank lyon that whether a taxpayer possesses a depreciable_interest in a leased asset must be determined through a fact-intensive analysis focused on the substance and economic realities of the challenged transaction id pincite altria further argued that even if the all-encompassing approach of frank lyon is proper several of the specific fac- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports tors the court presented to the jury were inappropriate the district_court focused its discussion on two particular fac- tors first altria argued that the court erred in instructing the jury to determine the likelihood that the lessee counter- parties would exercise their purchase options rather than instructing the jury to determine whether the purchase options were certain or nearly certain to be exercised the district_court held that altria’s argument was merely one of semantics since the likelihood of exercise includes the possibility of a determination that it was certain or nearly certain it stated that no court_of_appeals supports altria’s proposed standard and none has addressed exactly how likely the exercise of an option must be to support a conclu- sion that the taxpayer did not acquire a depreciable_interest finally and most importantly the district_court held that altria’s proposed instruction misunderstood the govern- ment’s argument ie that it was the cumulative effect of each of the transactions’ possible scenarios and not just the purchase options that determines whether the benefits and burdens have passed second altria argued that the district_court should have instructed the jury to disregard present_value in its residual_interest analysis the district_court disagreed finding that the present_value analysis properly sought to illuminate the transactions’ ‘substance and economic realities’ particularly the relative importance of the residual values nominally altria stood to receive altria f_supp 2d pincite quoting frank lyon u s pincite altria also argued against the use of a present_value anal- ysis as part of the second prong of the economic_substance test whether altria acted with a bona_fide business_purpose citing rule of the federal rules of evidence which pro- vides that relevant evidence is evidence having any tend- ency to make the existence of any fact that is of consequence to the determination of the action more probable or less prob- able the district_court held that the government’s present_value analysis easily satisfied this test and a reasonable factfinder might conclude that it is less probable that an investor had a reasonable business_purpose for a transaction with a negative net present_value id pincite altria also argued that the use of a present_value analysis in the busi- ness purpose test was inconsistent with one of the district verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r court’s other jury instructions which was to ignore present_value in determining whether the transactions had economic_effect the first prong of the economic_substance test the district_court dismissed this argument holding that it was dependent on a false dichotomy and that realizing trans- actional profit on a cash-in-cash-out basis is not the only legitimate objective a business may pursue on appeal the court_of_appeals for the second circuit addressed three arguments with respect to substance over form altria f 3d pincite first altria challenged the district court’s decision that it was appropriate for the jury to evaluate the likelihood that the lessee counterparties would exercise their purchase options again arguing that the jury should have been instructed to evaluate whether exer- cise was certain or nearly certain the court_of_appeals affirmed the district court’s position holding that the pur- chase option is just one factor in determining ownership and that the likelihood of the purchase options’ being exercised is not determinative of the analysis further the court held that neither the supreme court nor the court_of_appeals for the second circuit has ever concluded that the true sub- stance of a transaction is limited to events that are certain or virtually certain to occur altria argued that the jury instructions failed to provide any guidance on what levels of equity_investment or residual_value are meaningful in the leasing context leaving the jury without a proper standard to work with altria requested an instruction stating that a equity_investment and an expected residual_value of to would satisfy this threshold the court dismissed this argument holding that a precise numerical test would encourage taxpayers to change the form and not the substance of their transactions citing frank lyon the court said that the existence of a depreciable_interest in an asset depends on the particular facts of the case finally altria argued that two of the factors included in the jury instructions’ nonexclusive list were neutral and therefore not relevant to determining traditional lessor status the first factor was control_over the asset which altria noted is present in all leveraged leases the court rejected this argument holding that frank lyon specifically requires such an analysis the second factor was cashflows verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports which the court likewise rejected citing the relevance of cir- cular cashflows to the courts in wells fargo bb t and awg accordingly the court affirmed the jury’s findings that altria did not obtain the benefits_and_burdens_of_ownership with respect to its transactions e 703_f3d_1367 the court_of_appeals_for_the_federal_circuit reversed the court of federal claims’ decision holding that the taxpayer was entitled to its claimed deductions from a lilo_transaction the taxpayer consoli- dated edison co of new york inc and its subsidiaries coned is a publicly held utility company that generates transmits and sells electricity to new york city and sur- rounding areas coned through a grantor_trust leased a undivided_interest in a gas-fired combined cycle cogeneration from electriciteitsbedrijf zuid-holland n v ezh for a term of approximately years and subleased roca3 back to ezh for a term of approximately years coned was interested in international lilo transactions that diversified its assets and developed strategic alliances abroad coned evaluated prospective transactions in a very deliberate manner con- ducted extensive due diligence and chose to invest in roca3 after rejecting many other proposed opportunities in the netherlands roca3 facility the initial lease required coned to prepay rent of dollar_figure which was funded through an equity contribu- tion of dollar_figure or approximately of the upfront pay- ment and a nonrecourse loan of dollar_figure on the initial lease termination_date coned was required to make a second rent payment to ezh of dollar_figure under the sub- lease ezh was required to make periodic rent payments to coned at the end of the sublease ezh has the option of purchasing coned’s leasehold interest in roca3 the transaction featured both equity and debt defeasance to ensure ezh’s rent payments under the sublease and coned’s debt service which matched in timing and amount the defeasance transactions also funded ezh’s purchase option allowing ezh to exercise its option without contrib- uting any additional equity or borrowing any additional_amounts coned was granted a first-priority security_interest verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r in both the debt and equity defeasance accounts as further security for coned’s interests in the lilo_transaction ezh was required to maintain one or more letters of credit in favor of and for the benefit of coned if ezh did not exercise its purchase option at the end of the sublease coned could either compel ezh to renew the sublease for an additional years or choose the retention option which would force ezh to deliver possession of roca3 to coned under the renewal option ezh had to maintain defeasance accounts or other similar arrangements to secure its ongoing rent payments further under the renewal option coned had to fund two deposits or provide acceptable substitute collateral to secure the final rent payment under the initial lease if the retention option was elected coned had to prepay its nonrecourse loan if coned was unable to do so and timely notified ezh the renewal option was deemed to have been elected the court of federal claims to which a refund_suit was brought determined that the transaction could not be ignored under the substance_over_form_doctrine and further concluded that the transaction had economic_substance the court concluded that there was no certainty that ezh would exercise the sublease purchase option thus it followed that the transaction although insulated to minimize risk was not without risk and that the transaction presented three sepa- rate viable options ie the retention renewal and sublease purchase options that could be exercised at the end of the sublease term none of which was guaranteed or inevitable at the time the transaction was consummated the united_states appealed the court of federal claims’ ruling and chal- lenged it under the substance_over_form_doctrine the government argued that as of the closing date the sublease purchase option was reasonably expected to be exer- cised and thus the transaction should be characterized as one without any meaningful substance the court_of_appeals_for_the_federal_circuit following its prior decision in wells fargo agreed with the government and found the trans- action should be disregarded for federal tax purposes under the substance_over_form_doctrine on appeal the government did not challenge the court of federal claims’ ruling under the economic_substance_doctrine verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports the issue as framed by the court_of_appeals was whether ezh would exercise its purchase option at the end of the s ublease t erm if the s ublease p urchase o ption were exer- cised the transaction would merely become a transaction in which coned leased the roca3 plant from ezh and leased it back for the same identical period such a transaction lacks substance this would particularly be so here because ezh would maintain uninterrupted use of the roca3 plant without any involvement on coned’s part and coned would not experience any benefits or burdens associated with its lease- hold interest consol edison f 3d pincite6 the court_of_appeals reiterated that the standard for determining whether the purchase option would be exercised was a reasonable likelihood standard in evaluating whether the lilo_transaction had to be recharacterized the court_of_appeals assessed whether a prudent investor in coned’s position would have reasonably expected ezh to exercise its purchase option coned had the burden of proving that ezh’s exercise of the purchase option was not reasonably likely the court_of_appeals determined on the basis of the record that coned had failed to meet its burden the record demonstrated that coned shortly before the closing date of the transaction expected that ezh would exercise the sublease purchase option brian deplautt the vice president of the coned subsidiary responsible for the roca3 transaction admitted that coned believed that ezh planned before the closing date of the transaction to exer- cise the option mr deplautt when asked by coned’s accountants before the transaction whether he thought ezh’s exercise of the purchase option was reasonably assured responded yes among the reasons are a the roca3 facility is a newly built key asset for ezh and b ezh has preplanned for purchase and done its economic analysis on the assumption that the plant will be purchased id pincite additionally in a date memo coned acknowledged a trans- action structure description document from cornerstone the lilo promoter which indicated that it was reasonable to assume that ezh would exercise the purchase option id coned relied on an appraisal it obtained from deloitte to demonstrate that a prudent investor would not have reason- ably expected that ezh would exercise the purchase option the appraisal primarily relied on deloitte’s view that there verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r was no economic compulsion to exercise the purchase option because the option_price would exceed the projected value of the property the court_of_appeals found the appraisal unconvincing as deloitte had failed to consider several non- economic factors and the costs to ezh that would result from coned’s exercise of the renewal or retention options if ezh declined to exercise the purchase option moreover deloitte failed to consider the fact that the purchase option required no out-of-pocket funds as the money ezh would require to exercise the purchase option was set_aside in the two defea- sance accounts having found that the undisputed evidence established that ezh was reasonably likely to exercise the purchase option the court_of_appeals found that coned had failed to show that the substance of the transaction included a gen- uine leasehold interest in which coned would bear the bene- fits and burdens of a lease transaction therefore the court held that the lilo_transaction did not constitute a true lease and coned’s rent deductions were disallowed under sec_162 the test transactions respondent argues that john hancock’s lilo and silo transactions lack economic_substance and that the substance of each transaction is not consistent with its form specifi- cally respondent argues that john hancock failed to acquire substantive leasehold interests in the lilo properties and failed to acquire substantive ownership interests in the silo properties thus respondent argues the true substance of these lilo and silo transactions is a loan from john han- cock to the counterparties and consequently john hancock’s equity contributions in these lilo and silo transactions should be recharacterized as loans consistent with their sub- stance as a result john hancock would not be entitled to its claimed deductions in addition respondent argues that if we recharacterize the lilo and silo transactions as loans the lilo and silo transactions would create oid john hancock claimed deductions for rent depreciation and interest_expense with respect to the various lilo and silo transactions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports income for john hancock upon which john hancock would be subject_to federal_income_tax petitioners on the other hand argue that the lilo and silo transactions had economic_substance because john hancock expected to derive a pretax profit from each trans- action and entered into each transaction with the primary purpose of making a profit additionally petitioners argue that the substance of each lilo and silo transaction is consistent with its form and thus the form of each trans- action should be respected for federal tax purposes specifi- cally petitioners argue that john hancock held a true lease- hold interest in each of the lilo properties and obtained an ownership_interest in each of the silo properties as a result petitioners argue that john hancock should be enti- tled to its claimed deductions for the years at issue in order to conclude that john hancock is entitled to its claimed deductions we must determine both that the test transactions have economic_substance and that the substance of each test transaction is consistent with its form there is no clear formula by which to answer these questions nor do we attempt to create one we begin our inquiry with the eco- nomic substance doctrine i economic_substance these cases are appealable to the court_of_appeals for the first circuit absent stipulation otherwise in 870_f2d_21 1st cir aff ’g 87_tc_1087 the court_of_appeals for the first circuit discussed the economic_substance_doctrine as part of its consideration of whether the taxpayers were entitled to claimed ordinary losses in a silver straddle trans- action the parties argued a number of theories including that the transaction was a sham and or lacked economic sub- stance although ultimately the court did not apply the eco- nomic substance doctrine to reach its result the court per- mitted an analysis of both the objective and subjective fea- we need not choose among these three different conceptual ways of addressing the problem that is because all three roads lead to rome 870_f2d_21 1st cir aff ’g 87_tc_1087 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r tures of a transaction without a rigid two-part test requiring a subjective analysis id pincite a objective inquiry under the objective test a transaction has economic sub- stance and will be respected for federal tax purposes where the transaction offers a reasonable opportunity for profit independent of tax savings 87_tc_1471 however the mere presence of potential profit does not automatically impart substance where a commonsense examination of the transaction and the record in toto reflect a lack of economic_substance 613_f3d_1249 10th cir 243_f3d_1212 10th cir aff ’g leema enters inc v commissioner tcmemo_1999_18 see also blum v commissioner tcmemo_2012_16 john hancock entered into a complex series of financial arrangements with various lessee counterparties and various other parties in order to effect the test transactions in addi- tion to the transaction documents and extensive testimony there are also numerous diagrams charts and tables sub- mitted by both parties describing the test transactions the parties agree generally to the overall cashflows stemming from the test transactions although there are a few discrep- ancies regarding the dollar values where the parties dis- agree is whether such cashflow projections as of the closing date give john hancock a pretax economic return sufficient to pass the objective inquiry of the economic_substance doc- trine petitioners argue that the test transactions satisfy the objective inquiry of the economic_substance_doctrine because each test transaction projected a positive cash-on-cash pretax yield and after-tax yield on the closing dates peti- tioners relying on the abc reports argue that if the pur- chase options are not exercised john hancock’s expected pretax returns from the test transactions as of the closing dates ranged between and if the purchase options are exercised john hancock’s expected pretax returns ranged from to respondent does not contest the projections in the abc report instead respondent argues that petitioners’ projec- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports tions do not provide an appropriate measure of the test transactions’ expected profitability and that petitioners’ cal- culations must be discounted to determine the value of john hancock’s investments after discounting petitioners’ calcula- tions respondent argues that the test transactions return pretax losses without tax benefits respondent relies on the expert report of dr lys to support his argument because dr lys’ calculations of the pretax economic bene- fits of all test transactions are similar we use dr lys’ tiwag calculations to demonstrate his methodology and respondent’s argument dr lys begins by comparing the pay- ments john hancock made into the tiwag silo transaction with the amount of money john hancock took out of the tiwag silo transaction through the purchase option date dr lys surmised that john hancock made cash payments of dollar_figure million to enter into the tiwag silo transaction these payments included dollar_figure million in equity_investment dollar_figure in borrowed funds and dollar_figure million in transaction fees paid to third parties thus john hancock’s total cash outlay for the tiwag silo transaction was dollar_figure million dollar_figure million equity_investment plus dollar_figure million in trans- action fees the total purchase_price to enter into the trans- action was dollar_figure million dollar_figure million equity_investment plus dollar_figure million in debt invested into the transaction next dr lys noted that the dollar_figure million purchase_price was distributed among the silo transaction participants at the inception of the transaction tiwag obtained dollar_figure mil- lion as an inducement fee the dollar_figure million in loans was placed into a debt defeasance account and the remaining dollar_figure million was placed in an equity defeasance account by the purchase option date assuming exercise of the purchase options the original loans of dollar_figure million would be fully repaid with interest to john hancock’s lenders and john hancock would receive the dollar_figure million that was paid into the equity defeasance accounts plus accrued interest dr lys then discounted these cashflows back to the closing date to determine john hancock’s pretax return dr lys’ values for the tiwag silo transaction vary from those stat- ed in the facts and used in the abc report for purposes of this opinion these discrepancies are not material verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r dr lys’ calculations of the pretax returns on the tiwag silo transaction and all of the test transactions rely on net present_value determinations which were calculated in two steps first dr lys used a discount rate to accumulate john hancock’s expected returns from the tiwag silo trans- action through its purchase option date next he discounted these expected returns back to the closing date in using the same rate he used to accumulate the expected returns the result is a net gain of zero and the actual cash taken out of the tiwag silo transaction by john hancock tiwag and the lenders as of the purchase option date is dollar_figure mil- lion the same amount put in because john hancock incurred transaction fees as part of the transaction and paid an inducement fee to tiwag dr lys concludes that on a net present_value basis john hancock’s expected pretax return is negative therefore dr lys argues that absent tax benefits the transaction does not create any economic benefits the present_value of the benefits obtained by tiwag and the present_value of the benefits obtained by john hancock exactly add up to the present_value of the investment made by john hancock in date before transaction fees ie dollar_figure million thus dr lys argues that the tiwag silo transaction actually results in a pretax cash loss of dollar_figure million to john hancock consisting of the transaction fees of dollar_figure million and the inducement fee of dollar_figure million as a result of dr lys’ methodology the interest_income john hancock and its lenders received was irrelevant and did not factor into his calcula- tions as dr lys stated in his expert report the interest received by the lender and by the u s taxpayer represents the costs of having to wait for repayment of their original investment the amounts that the lend- er and u s taxpayer will eventually receive are equivalent in pv terms to the amounts they originally provided to the silo structure at its close in dr lys is essentially saying that the discount rate he will use to calculate the net present_value will be the same as the rate at which an interest is earned or the same rate he used to accumulate the expected returns verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports next dr lys found that the u s tax benefits to john hancock from entering into the tiwag silo transaction up to the purchase option date equal dollar_figure million more than offsetting the pretax cash loss of dollar_figure million he deter- mined additionally dr lys found that the u s tax benefits to john hancock through the service_contract period if the purchase option is not exercised equal dollar_figure million once again more than offsetting the pretax cash loss of dollar_figure mil- lion he determined overall dr lys concludes that the tiwag silo transaction is value-destroying to john han- cock absent tax benefits verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie s p e k c o c n a h s o o h p s e t l i f v john hancock life ins co u s a v comm’r dr lys’ calculation of john hancock’s pretax returns dif- fers significantly from petitioners’ calculations in the abc reports because petitioners’ calculations do not take into account a net present_value analysis according to the tiwag abc report john hancock invested dollar_figure in the tiwag silo transaction john hancock also borrowed dollar_figure to fund the dollar_figure million purchase lastly john hancock paid dollar_figure in transaction fees associated with the silo transaction thus according to the abc report john hancock invested a total of dollar_figure in the tiwag transaction over the course of the initial lease john han- cock would receive dollar_figure in rent payments and other fees such as capacity charges from tiwag or a third- party power purchaser from these payments dollar_figure would be paid to john hancock’s lender in satisfaction of its dollar_figure loan john hancock would also receive dollar_figure in residual_value from the asset leaving john hancock with a dollar_figure pretax cash return over the life of the lease the abc report assumed federal tax_payments of dollar_figure on the income received by john hancock leaving john hancock with an after-tax cash return of dollar_figure over the life of the lease or an average cashflow of dollar_figure per year the cashflow results in a pretax cash internal_rate_of_return of the abc reports also calculated john hancock’s pretax cash internal_rate_of_return when the lessee counterparty exercised its purchase option for the tiwag transaction according to the abc report john hancock invested a total of dollar_figure over the course of the sublease john hancock would receive dollar_figure of rent payments and make a total of dollar_figure in debt service payments john han- cock would also receive dollar_figure upon the exercise of the purchase option at the end of the sublease term as a result john hancock would be left with a pretax cashflow of dollar_figure over the course of the sublease term john hancock would make federal tax_payments of dollar_figure leaving it with an after-tax cashflow of dollar_figure over the life of the sublease or an average cashflow of dollar_figure per year the cashflow results in a pretax cash internal_rate_of_return of respondent cites multiple cases to support his assertion that any calculation of a transaction’s pretax profit must verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports include a net present_value analysis notably in acm p’ship v commissioner f 3d pincite the taxpayer argued that the tax court’s profitability analysis was flawed because it used a net present_value analysis to adjust certain expected income determinations the court_of_appeals for the third circuit held valid the analysis and reasoned that i n trans- actions that are designed to yield deferred rather than imme- diate returns present_value adjustments are an appro- priate means of assessing the transaction’s actual and antici- pated economic effects id respondent also cites wells fargo where the court applied a net present_value analysis in holding that the transactions at issue lacked economic_substance generally we will not second-guess a taxpayer’s judgment even if a theoretical investor could have found a more profit- able investment 84_tc_412 ndollar_figure greenbaum v commissioner tcmemo_1987_222 however we agree with acm p’ship that analyzing the net present_value of a transaction as part of the economic_substance inquiry may be useful for trans- actions with deferred benefits the extent to which such an analysis is useful depends on the facts and circumstances where the returns on a tax-advantaged investment are immediate a net present_value analysis will be of limited aid in determining the tax validity of a transaction blum v commissioner tcmemo_2012_16 having found that a net present_value analysis may be useful in these cases we turn to respondent’s argument that the abc reports do not provide reliable pretax economic returns and thus that dr lys’ net present_value calculations should control we disagree if as dr lys opined the proper test of profitability requires an investor to accumulate a return on an investment and discount the return back at the other courts have declined to do the same in the context of a lilo or silo transaction in consol edison the court of federal claims de- clined to apply a present_value analysis holding that no specific minimum pretax profit is required to recognize the economic_substance of a leasing transaction and the use of a present_value analysis must depend on the specific and unique characteristics and conditions of the individual trans- action under review further in awg the taxpayers’ nondiscounted pretax returns of to were sufficient to establish economic sub- stance verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r same rate and over the same period any investment with transaction costs would always produce a pretax loss in fact dr lys stated at trial that the actual pretax cashflows from the test transactions were irrelevant at trial petitioners presented dr lys with a simple example to illustrate this point q so my simple example is assume that you walk into your stock- broker and you have dollar_figure in your pocket a uh-huh q and you buy a dollar_figure bond- a or- q a dollar_figure bond because there are going to be some transaction costs a okay q the broker is going to charge you dollar_figure for that transaction a that’s correct q using your methodology assume my bond i sec_4 percent-you would calculate the present_value today of that bond at maturity you would take the dollar_figure and accumulate it forward pincite percent and then you would discount it back pincite percent am i right a correct q so on a present-value basis the value of my investment is dollar_figure big_number a that’s correct q but i have dollar_figure big_number invested a that’s correct q is that a value-destroying investment a yeah but may i specify your honor but i get a service what the broker did is-i had a problem i had dollar_figure today and i didn’t want to have dollar_figure today i wanted to have dollar_figure tomorrow or when- ever that period is the dollar_figure transaction fee is something that i volun- tarily paid for getting dollar_figure tomorrow under dr lys’ methodology he does not have to analyze the actual pretax cashflows stemming from the test transactions cashflows which were projected in the abc reports and avail- able to dr lys at trial dr lys was asked whether in order to make a present_value calculation for the test transactions he would have to know the unpresented valued numbers ie the cashflows stemming transactions dr lys responded no i don’t no i don’t if you put something into from the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports a bank account and you got something in the future and it’s a fair deal you’re going to get exactly what you paid into it unless something evaporates further at trial dr lys was asked whether he took a look at the abc reports and at the actual pretax cashflows to perform his present_value anal- ysis dr lys responded i think we did we computed the cashflows the compounding rate necessary to earn that future value so yes we did that but it’s irrelevant absent transaction fees the compounding rate and the discount rate have to be the same because you are incurring the same risk to actually determine what would be however dr lys does not present us with any projected cashflows in his expert report and he does not show us how his calculations are based on these projected cashflows also dr lys uses dollar values significantly different from those listed in the abc report dr lys’ present_value calculations are not based on pro- jected pretax cashflows his methodology simply uses a dis- count rate to accumulate expected returns forward and then discounts these expected returns back using the same rate used to accumulate the expected returns though the court does not consider itself an expert in project finance or economics the court recognizes that there are reasons for entering into transactions that taxpayers may want to gen- erate income over a period of time with varying degrees of risks and with varying times for payouts an economic anal- ysis of such transactions requires a detailed approach cal- culations should be based on all relevant knowledge including projected cashflows as cashflows will vary as will risk thus we find dr lys’ position untenable neither dr lys nor respondent has provided a logical explanation to sup- port a real world application of his method and calculations as a result the record does not include a credible net present_value calculation we also question dr lys’ decision to forgo an analysis of any income streams or potential for profit from nonexercise of the purchase options as will be discussed later in this opinion it is not a foregone conclusion that the lessee counterparties will exercise their purchase options dr lys also argued that john hancock’s pretax returns would be negative without discounting according to dr lys john hancock’s calculations neglected to include a cost of borrowing on its equity contributions dr lys believed that verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r including this cost of borrowing is appropriate because john hancock’s debt-to-equity_ratio from was consist- ently above according to dr lys’ calculations with respect to the tiwag silo transaction on the closing date john hancock makes a dollar_figure million investment in the transaction by upon the exercise of tiwag’s purchase option john hancock will have received dollar_figure million thus john hancock appears to receive a nominal pretax profit of dollar_figure million over years however dr lys assumes that john hancock must borrow cents on every dollar it spends on the tiwag silo transaction because dr lys did not see any evidence that john hancock raised separate capital from outside investors to fund its equity_investment and trans- action fees cost we note that neither respondent nor dr lys has submitted any evidence or made any showing of proof that john hancock did in fact borrow an additional dollar_figure million as part of the tiwag silo transaction dr lys then creates two tables in which he attributes a bor- rowing cost and a borrowing cost to dollar_figure million of john hancock’s equity_investment and transaction fee cost dollar_figure million according to dr lys’ calculations john hancock’s investment in the tiwag silo transaction even without a net present_value analysis will generate either a dollar_figure million loss or a dollar_figure million loss end of sublease term at at net cash to john hancock equity_investment transaction fees interest_paid on funds borrowed for equity_investment and fees nominal accounting profits dollar_figure 8m 2m 3m dollar_figure 8m 2m 3m 1m 8m 2m 9m this conclusion however ignores john hancock’s funda- mental business john hancock derives its revenue primarily from insurance premium payments with each premium john hancock assumes a potential liability these liabilitie sec_39 respondent in his opening and reply briefs cites mortensen v commis- sioner tcmemo_1984_600 for the proposition that this borrowing rate must be used in the calculation of john hancock’s cashflows and profits from the test transactions however in mortensen the taxpayer actually borrowed funds used to invest in a series of spot silver transactions the court did not impose a hypothetical cost of borrowing verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports were reported on john hancock’s balance sheets under the liabilities section as aggregate reserve for life policies and contracts these liabilities are not linked to traditional debt dr lys used the overall liability total from john hancock’s balance sheets to come up with his theory that john hancock must be borrowing cents on every dollar it spent he did not separate out the liabilities and see which liabilities are connected to traditional debt at trial petitioners asked dr lys did you make any inquiry to see what type of liabilities john hancock has dr lys responded with a simple no petitioners were able to show that approximately not of john hancock’s liabilities on its balance sheets were from traditional debt ie actual borrowings additionally petitioners were able to show that john hancock had not incurred additional debt for the years through finally petitioners were able to show that john hancock had collected almost dollar_figure billion in premiums in and that these retained earnings could have been used to pay john hancock’s equity contribution to the test transactions and the corresponding transaction fees on the basis of the evi- dence presented by petitioners and dr lys’ testimony we find that dr lys’ cost of borrowing argument is wholly unreliable and misleading respondent has failed to demonstrate that john hancock had no realistic expectation of profit when it entered into the test transactions though john hancock’s abc reports lack a net present_value analysis and are therefore inconclusive respondent bore the burden_of_proof on this issue respondent has failed to meet his burden_of_proof and we are therefore not persuaded that the test transactions fail the objective economic_substance inquiry b subjective inquiry the subjective inquiry of the economic_substance_doctrine focuses on whether the taxpayer has shown that it had a business_purpose for engaging in a transaction other than tax_avoidance bail bonds by marvin nelson inc v commis- sioner f 2d pincite we examine whether the taxpayer was induced to commit capital for reasons relating only to tax considerations or whether a nontax or legitimate profit_motive was involved 899_f2d_724 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r 8th cir aff ’g tcmemo_1987_627 see also andantech llc v commissioner tcmemo_2002_97 aff ’d in part remanded in part 331_f3d_972 d c cir respondent argues that the test transactions do not serve a nontax business_purpose and that john hancock’s sole motivation for entering into the test transactions was to con- sume tax capacity this conclusion ignores john hancock’s principal business function the need to fulfill john han- cock’s insurance_policy and annuity obligations contributed significantly to its investment decisions numerous rep- resentatives from john hancock credibly testified at trial that john hancock sought and continues to seek diverse investments that provide returns and cashflows to meet its short- and long-term responsibilities john hancock refers to this asset liability duration matching investment objective as john hancock has a long history of investing in leveraged_lease transactions the assets subject_to the test transactions were long-lived assets with which john hancock was familiar john hancock’s bond and corporate finance group performed significant due diligence in choosing its invest- ments and had special expertise and experience in the rel- evant industries further john hancock engaged multiple consultants and advisers to better understand the assets involved in each case john hancock determined that the test transactions would contribute towards diversifying its investments provide a strong yield and match its long-term obligations accordingly we are not persuaded that the test transactions fail the subjective economic_substance inquiry respondent has failed to meet his burden of proving that the test transactions fail either the objective or subjective test under the economic_substance_doctrine therefore we do not find that the test transactions lack economic_substance ii substance over form having found that the test transactions do not lack eco- nomic substance we must now determine whether the sub- stance of each test transaction is consistent with its form the supreme court in determining whether the transaction in frank lyon satisfied the substance over form test held that the form of a sale-leaseback transaction will be verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports respected for federal tax purposes as long as the lessor retains significant and genuine attributes of a traditional lessor frank lyon u s pincite stated differently the form of the test transactions will be respected for federal tax purposes if john hancock holds a true leasehold interest in each lilo property and obtained an ownership_interest in each silo property as previously discussed this is a case of first impression for this court and thus we have not had the opportunity to apply a substance over form test to a lilo or silo trans- action however we have previously applied the substance over form test to leveraged leases in 91_tc_838 the taxpayers entered into a sale- leaseback_transaction involving computer equipment in determining whether the substance of the transaction was consistent with its form we held that w hether the benefits_and_burdens_of_ownership passed is a question of fact which must be ascertained from the intentions of the parties as evi- denced by the written agreements read in light of all of the relevant facts and circumstances id we considered several factors as part of our facts and circumstance test including the taxpayer’s equity_interest in the property as a percentage of the purchase_price the existence of a useful_life of the property in excess of the leaseback term renewal rental at the end of the leaseback term set at fair market rent whether the residual_value of the equipment plus the cashflow generated by the rental of the equipment allows the investors to recoup at least the initial cash invest- ment the expectation of a turnaround point which would result in the investors’ realizing income in excess of deductions in the later years net tax benefits during the leaseback term less than the initial cash investment the potential for realizing a profit or loss on the sale or re-lease of the equipment the use of a net_lease the absence of significant positive net cashflow during the lease_term and the fact that the rental income stream during the initial lease_term is tailored to or matches interest and debt payments that are due see id 88_tc_702 gefen v commissioner t c pincite5 87_tc_926 estate of thomas v commissioner t c pincite- we have yet to make a determination as to which of the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r above factors are relevant to our facts and circumstances inquiry into the substance of the lilo and silo test trans- actions petitioners argue that levy and the tax_court cases before it set forth a strict factor test and that we must adhere to this test to determine the substance of the test transactions we disagree this court in levy relied on a facts and cir- cumstances test to make its decision and simply considered several factors in evaluating the facts and circumstances of the transaction this court as in levy and the tax_court cases before it will continue to evaluate the overall facts and circumstances of a transaction in determining whether the substance of the transaction is consistent with its form we find no authority for a strict factor test nor do we create such authority a obb and sncb lilo transactions respondent argues that in substance the obb and sncb lilo transactions are nothing more than financing arrange- ments petitioners argue that john hancock entered into leases with obb and sncb as demonstrated by the numerous agreements signed by the parties including the initial lease agreements and thus the substance of the lilo transactions is consistent with their form to establish that the initial lease is in substance a true lease for federal tax purposes petitioners must prove that the lessor retains significant and genuine attributes of the traditional lessor status frank lyon u s pincite we are not persuaded that petitioners have done so first we look at john hancock’s and the lessee counter- parties’ rights and obligations under the initial lease and sublease documents in the obb transaction john hancock leased the vk marshalling yard from obb for years simultaneously john hancock subleased the vk marshalling yard back to obb for years obb’s rights and obligations under the sublease with respect to possession and use of the vk marshalling yard are virtually identical to john han- cock’s rights and obligations under the initial lease including the right to quiet enjoyment of the vk marshalling yard leaving john hancock with only the right to visit and inspect the vk marshalling yard the structures of the obb and verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports sncb lilo transactions are substantially_similar thus we find the same to be true in the sncb lilo transactions second though the transaction documents called for large rent payments during the sublease term the only money to actually change hands between john hancock and obb during the sublease term was john hancock’s payment of dollar_figure to obb as a fee to enter into the lilo trans- action petitioners claim that john hancock will have paid dollar_figure in rent to obb we disagree the dollar_figure of nonrecourse debt borrowed from credit ag by john han- cock was deposited directly with ca leasing a related_party to credit ag as part of the dpua moreover since the service payments on the nonrecourse loan and the sublease rent payments matched exactly in time and amount ca leasing directly paid credit ag in satisfaction of the debt service payments and a portion of the sublease rent pay- ments similarly john hancock’s equity contribution of dollar_figure minus the dollar_figure paid to obb was depos- ited directly with merrill lynch under the epua these amounts will be returned to john hancock in satisfaction of the portion of the sublease rent payments and through the exercise of the purchase option therefore obb continued to use the vk marshalling yard just as it had before entering into the lilo_transaction without making any payments to john hancock similar to the obb transaction the only money to change hands in the sncb lilo transactions was the payments to sncb for entering into the transactions verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r third we find that john hancock’s equity investments in the obb and sncb lilo transactions were never at real risk during the sublease terms the transactions were fully defeased and employed loop debt this structure secured obb’s and sncb’s sublease rent payments as well as john hancock’s debt service payments further obb and sncb pledged first security priority interests in the defea- sance accounts to john hancock removing any realistic risk of john hancock’s becoming an unsecured creditor the obb transaction provided additional protections including the lender’s guaranty of the dpu’s obligations and a letter_of_credit ensuring john hancock’s predetermined return in the event of a sublease default petitioners argue that even with such defeasance john hancock faces the risk of credit downgrades throughout the sublease terms the two examples petitioners rely upon are the credit downgrades of ambac in the hoosier silo trans- action and merrill lynch the equity payment undertaker in the obb lilo_transaction in 588_fsupp2d_919 when the credit default provider ambac’s credit rating was downgraded john hancock tried to enforce its default rights hoosier then sought injunctive relief and the verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie s p e e s o o h p s e t l i f v united_states tax_court reports parties eventually settled by unwinding the silo trans- action an executive of john hancock testified at the trial in these cases that the company lost money on its investment in the hoosier silo transaction however no documentation was provided to prove that fact petitioners argue that this loss of investment is the calling sign of risk however there was no evidence that hoosier failed to make a sublease rent payment or that ambac failed to meet its obligations as the credit default provider in the obb lilo_transaction merrill lynch’s credit was downgraded and john hancock entered into a forbearance agreement rather than pursue its default remedies john hancock’s willingness to enter into the forbearance agree- ment is evidence it understood that the chances of losing its investment were remote because obb had an aaa rating and because obb is the party ultimately responsible for the sublease payments john hancock had sufficient security that it was willing to forbear on obb’s obligation to post collateral despite the credit crisis john hancock has not lost any portion of its equity investments in the test trans- actions and has not faced any real threat of such a loss petitioners argue it is impossible to guarantee the strength of a financial_instrument with any long-term duration a transaction is not devoid of substance merely because it does not involve excessive risk ies indus inc v united_states 253_f3d_350 8th cir however de_minimis risk does not necessarily give substance to a transaction that is otherwise without risk 201_f3d_505 d c cir aff ’g tcmemo_1998_305 there is no such thing as a risk-free investment nonethe- less during the sublease terms john hancock does not assume any more than a de_minimis risk the defeasance accounts pledges and other collateral secure the sublease rent payments termination values and debt service pay- ments for john hancock as a result if the purchase options are exercised john hancock will receive a predetermined return without regard to the value of the vk marshalling yard the thalys trainset or the emus and will have no upside potential or downside risk tied to ownership of the leasehold interests because of the triple-net leases thus if our inquiry was to end here john hancock would not be verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r entitled to the rent and amortization deductions claimed for the lilo transactions however the parties dispute whether the purchase options will be exercised at the end of the lease terms guaranteeing john hancock’s return on its lilo investments obb purchase option decision petitioners argue that as of the closing date it was uncer- tain whether obb would exercise its purchase option peti- tioners contend that to conclude in respondent’s favor on this issue we must determine that exercise of the purchase option was inevitable see estate of thomas v commissioner t c pincite respondent on the other hand argues that as of the closing date obb’s only financially viable choice was to exercise its purchase option both respondent and petitioners throughout their briefs have used the terms compelled financially compelled and economically compelled in discussing whether the purchase option will be exercised the courts that have analyzed silo and lilo cases have adopted varying standards in deter- mining whether a party to a silo or lilo_transaction will exercise its purchase option in awg the district_court used the terms certain compelled and likely interchangeably in discussing the exercise of a purchase option awg f_supp 2d pincite in altria the court_of_appeals for the second circuit affirmed the district court’s jury instruction to ‘consider the likelihood that the lessee would exer- cise its purchase option’ in determining whether altria retained genuine ownership or leasehold interests in the leased assets altria f 3d pincite finally in both wells fargo and consol edison the court_of_appeals for the fed- eral circuit rejected a certainty standard ie whether the taxpayer is certain as of the closing date of the transaction that the lessee counterparty will exercise their purchase the purchase option decision is a critical issue in determining risk of loss see consol edison f 3d pincite6 in this case as in wells fargo our key inquiry is whether ezh would exercise its purchase option at the end of the sublease basic term wells fargo f 3d pincite t he critical inquiry is whether wells fargo could have reasonably ex- pected that the tax-exempt entities would exercise their repurchase op- tions awg f_supp 2d pincite m ost importantly it is near- ly certain that awg will exercise the fixed purchase option verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports option instead adopting a reasonable likelihood standard ie whether the taxpayer believes at the closing date of the transaction that the lessee counterparty is reasonably likely to exercise their purchase option consol edison f 3d pincite wells fargo f 3d pincite neither the tax_court nor the court_of_appeals for the first circuit has ever set an inevitable or similar threshold for determining whether a lessee will exercise a purchase option and we decline to adopt such a standard here in estate of thomas v commissioner t c pincite we evalu- ated a lessee purchase option at fair_market_value and held that c ases which hold that equity is being transferred to a lessee in instances where exercise of an option to purchase is inevitable because the option_price is nominal or small are simply not in point here accordingly although we con- cluded in estate of thomas that the inevitable exercise of the court_of_appeals_for_the_federal_circuit in creating a reasonable likelihood standard stated the standard in a number of different ways see consol edison f 3d pincite w e conclude that coned’s claimed de- ductions must be disallowed this is so because there was a reasonable likelihood that the tax-indifferent entity in the lilo_transaction the les- sor of the master lease would exercise its purchase option at the conclu- sion of the coned sublease thus rendering the master lease illusory emphasis added id pincite6 o ur key inquiry is whether ezh would exercise its purchase option at the end of the sublease basic term emphasis added id pincite ‘we have never held that the likelihood of a particular outcome in a business transaction must be absolutely cer- tain before determining whether the transaction constitutes an abuse of the tax system the appropriate inquiry is whether a prudent investor in the taxpayer’s position would have reasonably expected that outcome char- acterization of a tax transaction based on a highly probable outcome may be appropriate particularly where the structure of the transaction is de- signed to strongly discourage alternative outcomes ’ emphasis added quoting wells fargo f 3d pincite6 id pincite in our view and consistent with wells fargo therefore the ‘critical inquiry’ is whether coned ‘could have reasonably expected that the tax- indifferent entit y would exercise its repurchase option ’ emphasis added quoting wells fargo f 3d pincite though the court_of_appeals for the fed- eral circuit used varying language to state its reasonable likelihood stand- ard we find this distinction in language a distinction without a difference thus under the reasonable likelihood standard we would look to see whether john hancock on the closing date of the test transaction reason- ably expected the lessee counterparties to execute their purchase options verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r a purchase option crosses a threshold we certainly did not find that it creates one moreover we find petitioners’ inevitable standard to be similar to both a compulsion and certainty standard the courts of appeals for the second and federal circuits have specifically rejected a certainty standard in favor of a reasonable likelihood standard as was stated in wells fargo f 3d pincite6 we have never held that the likelihood of a particular outcome in a business transaction must be absolutely certain before determining whether the transaction constitutes an abuse of the tax system con- sistent with the courts of appeals for the second and fed- eral circuits we must determine in the light of all of the facts and circumstances known on the closing dates of the transactions whether john hancock’s lessee counterparties were reasonably likely to exercise their purchase options petitioners and respondent introduced evidence and expert testimony with respect to the legal political industrial tech- nical and financial considerations that would affect the pur- chase option decision according to respondent’s expert in the field of austrian law mag stolitzka obb’s nonexercise of the purchase option could face considerable legal obstacles mag stolitzka testified to the principle under austrian law that requires obb to manage its railway systems in a manner consistent with that of a prudent businessman under this standard obb would not risk the possibility that it would be required to help finance the replacement loan mag stolitzka also opined that if obb forgoes its purchase option it would likely violate its obligation under austrian law to operate the vk marshalling yard as part of its public duty if john hancock could not get the required permits and licenses to operate the vk marshalling yard and the facility ceased operating there could be considerable damages in sum mag stolitzka’s position is that obb cannot legally ful- fill its public duty if it relinquishes control_over the vk mar- we find the same to be true for the other cases petitioners cited as the basis for an inevitable or similar standard see 226_f2d_798 9th cir finding virtually no ques- tion that a dollar_figure purchase_price would be exercised 72_tc_1209 asking whether exercise of the pur- chase option was a ‘foregone’ conclusion aff ’d 661_f2d_76 6th cir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports shalling yard and it will not risk the chance that the facility will not be operated for the public good mag stolitzka also expressed concerns that nonexercise of the purchase option could create unwanted consequences to obb under austrian employment and environmental law petitioners’ expert in the field of austrian corporate law and creditor rights law dr popp disagreed with mag stolitzka opining that under current austrian law obb would be free to choose whether to exercise its purchase option according to dr popp the vk marshalling yard is considered part of the railway infrastructure as such he opined that european union law requires that any operator of the vk marshalling yard grant access to its shunting serv- ices on a nondiscriminatory basis and for fees that are equal to the cost of operations therefore dr popp concluded that whether or not the vk marshalling yard is in the possession of obb its operation for the public good cannot be altered dr popp also addressed mag stolitzka’s concerns regarding the loan extension and the permit and license requirements with respect to the loan extension under the renewal lease dr popp opined that any conclusion regarding whether obb would violate any required standard of care is speculative in his opinion the law allows for obb’s manage- ment to make risky decisions and the decision to help finance the loan extension if necessary is one it will be per- mitted to make if it decides it is in obb’s best interests next with respect to mag stolitzka’s argument that john hancock will not have the necessary permits and licenses to operate the vk marshalling yard dr popp concluded that not only is john hancock not barred from applying for the required permits and licenses a process that takes about six months but it may also operate the vk marshalling yard through a third party that already has the required docu- mentation apart from any legal considerations respondent argues that obb will be compelled to exercise its purchase option because the vk marshalling yard is an integral part of the austrian railway system according to dr vuchic respond- ent’s expert in the field of transportation systems the oper- ations of the vk marshalling yard are fully integrated with its rail network operations and it is not realistic to consider the possibility of alternative uses for the facility or the land verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r it occupies mr dolan petitioners’ expert in the field of euro- pean railways and railway assets disagreed with dr vuchic according to mr dolan there is no aspect of the vk mar- shalling yard that will compel obb to exercise its purchase option more specifically mr dolan reiterated dr popp’s position that the vk marshalling yard cannot legally be removed from its essential role in the austrian railway system and also concluded that there are no technical polit- ical or social concerns that would prevent its privatization petitioners’ experts have convinced us that any legal polit- ical industrial or technical objections to the nonexercise of the purchase options can be overcome and thus are not determinative of whether obb is reasonably likely to exer- cise its purchase option consequently our determination of whether the purchase option is reasonably likely to be exer- cised by obb will rest primarily upon a financial analysis a financial considerations obb’s management board will decide whether obb elects its purchase option in none of the members of obb’s management board on the closing date are currently serving on the management board as of the date of trial obb had not decided whether to exercise its purchase option according to the appraisal on the purchase option date the fair_market_value of john hancock’s remaining leasehold interest in the vk marshalling yard is expected to be dollar_figure the fixed price purchase option or obb’s cost to exercise its option would be dollar_figure therefore according to the appraisal independent of any other consid- erations the expected purchase option disadvantage would be dollar_figure however obb’s purchase option decision is not a choice between the purchase option_price and the estimated fair_market_value of the remaining leasehold interest it is a we must evaluate whether on the closing date of the transaction it was reasonably likely that obb would exercise its purchase option this amount represents the present_value of the installment payments of the purchase option_price of dollar_figure using a discount rate of the discount rate ie the cost of capital is an adjustment to a deter- mined value to take into account the rate of inflation the time_value_of_money and any attendant risk verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports choice between the cost to obb of exercising its purchase option and its expected costs of not exercising its purchase option in determining its expected costs of not exercising its purchase option obb must analyze the likelihood and con- sequences of john hancock’s choosing between the renewal lease the replacement lease and the retention option under the renewal lease john hancock can guarantee itself the predetermined rent payments during the renewal term as well as collateral to secure the rent payments on the other hand under the replacement lease obb must help john hancock procure a new lease presumably at fair_market_value but without the benefit of collateral therefore if obb forgoes its purchase option john hancock will likely choose between the present_value of the predetermined renewal lease rent payments taking into account the secu- rity provided from the required collateral and the present_value of the expected fair market rents during the replace- ment term taking into account the risks of being an unsecured creditor b retention option neither party provides any reason john hancock would choose the retention option in the lilo test transactions although petitioners have presented evidence that john han- cock would be capable of owning and operating the assets involved in the lilo test transactions if it were to select the retention option they have not presented any evidence indi- cating that john hancock would want to undertake such tasks therefore as the parties have we focus our discussion and analysis on the renewal and replacement options c renewal and replacement options according to the appraisal the present_value of the expected fair market rents during the replacement term and any associated costs exceed the present_value of the rent pay- ments under the renewal lease as a result the appraisal con- cluded that if obb forgoes its purchase option john hancock would select the replacement lease the appraisal also deter- mined that the replacement lease was financially advan- tageous to obb when compared to the purchase option verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r therefore the appraisal concluded that obb would not be compelled to exercise its purchase option respondent disagrees with the appraisal and argues that when comparing the purchase options to the renewal and replacement leases exercise of the purchase options is finan- cially advantageous to obb respondent supports his conclu- sions with a comprehensive analysis of the obb transaction by his expert in the field of financial economics dr lys respondent’s financial analysis starts with the funda- mental assumption that on the closing date date the vk marshalling yard was not leased to john hancock petitioners argue that this assumption ignores the legal realities that may be so but respondent’s analysis is a financial analysis not a legal analysis respondent argues that this assumption was appropriate because the marshal- ling yard never changed hands according to dr lys’ anal- ysis from a financial perspective obb was always in posses- sion of the vk marshalling yard and the amounts deposited in the dpua and the swap agreement always belonged to john hancock therefore dr lys described obb’s purchase option as the equivalent of a european put option enabling obb to put a leasehold interest in the vk marshal- ling yard to john hancock on the purchase option date if however obb elects its purchase option both parties always retain what always belonged to them making the purchase option cashless for obb the following table summarizes dr lys’ analysis of the purchase option and the renewal lease from obb’s financial perspective end of sublease term dpua swap agreement renewal lease_term renewal lease rent initial lease tail period residual_value purchase option po renewal lease po advantage -0- -0- dollar_figure big_number dollar_figure big_number big_number big_number dollar_figure big_number total big_number big_number big_number a european option is one that can be exercised only on its expiration date 132_tc_161 aff ’d 408_fedappx_908 6th cir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports because the purchase option was fully funded through the dpua and the swap agreement dr lys’ analysis found no cost or benefit from the deposits to obb at the end of the sublease term further under the purchase option obb avoids the costs of the renewal lease rent absent from both the purchase option column and the renewal lease column is the net cashflow that obb could realize during the renewal lease_term this amount should be the same whether obb operates the vk marshalling yard after exercising the pur- chase option or under the terms of the renewal lease there- fore the only benefit to obb from the purchase option is that it would capture the present_value of john hancock’s leasehold interest in the vk marshalling yard during the period between the end of the renewal term and the end of the to be dollar_figure because obb is a tax-exempt_entity this dollar_figure value is the result of converting the appraisal’s after-tax cashflow determinations to pretax cashflows and discounting those cashflows using a pretax weighted average cost of capital wacc rate of as opposed to the after- tax wacc of used in the appraisal lease which respondent estimated initial under the renewal lease column respondent argues that obb would receive dollar_figure on the purchase option date equal to the balances of the dpua and the swap agree- ment however the renewal lease requires obb to make additional rent payments during the renewal lease_term the deferred portion of these rent payments is due at the end of the renewal term in and equals dollar_figure this amount is the present_value of john hancock’s deferred rent obligation under the initial lease of dollar_figure that is due in applying a wacc rate of therefore these obligations offset and do not affect obb’s purchase option decision the present_value of obb’s remaining obliga- wacc is the expected rate of return for a company on the basis of the average portion of debt and equity in the company’s capital structure the current required return on equity ie cost of equity and the com- pany’s cost of debt if obb exercises its purchase option john hancock is contractually relieved of its obligation to make the deferred rent payment therefore john hancock’s deferred rent payment to obb has a net value of zero in both the purchase option and the renewal lease and is not included in ei- ther column of dr lys’ analysis verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r tions as shown in dr lys’ analysis is dollar_figure the result is a positive spread to obb of dollar_figure because obb would relinquish control of the vk marshalling yard at the end of the renewal term it would not be able to capture the residual_value of john hancock’s remaining leasehold interest this analysis produced an advantage to the pur- chase option of dollar_figure dr lys’ analysis is similar when weighing the costs and benefits of the purchase option against the replacement lease with one significant difference respondent argues that if the replacement lease is attractive to john hancock ie the anticipated fair market rents are expected to exceed the rents required under the renewal lease obb would choose to exercise the purchase option and enter into its own replace- ment lease capturing the benefits of this expected value for itself the following table summarizes dr lys’ analysis end of sublease term dpua and swap cost to find a lessee replacement lease_term replacement lease rent initial lease tail period residual_value po plus lease replacement lease po advantage dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- big_number big_number total big_number big_number big_number under the purchase option column obb forgoes the pro- ceeds of the dpua and the swap agreement and retains the asset as the lessor to a replacement lease obb must incur the costs of finding a lessee but also captures the present_value benefit of the replacement lease rents which dr lys estimated on a pretax basis to be dollar_figure using a dis- count rate equal to a replacement lessee’s expected borrowing rate also obb would capture the present_value of the vk marshalling yard’s residual_value at the end of the replace- ment lease_term if on the other hand obb does not exer- cise its purchase option and john hancock selects the replacement option obb would receive the balances of the dpua and the swap agreement however obb would forgo the benefits of the rent payments during the replacement lease_term as well as the residual therefore respondent con- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports cludes that the purchase option is dollar_figure more advan- tageous to obb than the replacement option under both the renewal and replacement option analyses respondent concludes that a similar result would be reached under almost any fair_market_value of the vk marshalling yard on the purchase option date petitioners bearing the burden_of_proof made several attempts to attack the validity of respondent’s analysis and the conclusions it reached first petitioners attacked the credibility of dr lys arguing he is not an appraiser the court recognized dr lys as an expert in the field of financial economics and thus finds the subject matter well within his expertise petitioners also attacked the choice of discount rate used in the discounted cashflow method as inappro- priate we do not find respondent’s choice of discount rate to be inappropriate in determining the residual values of john hancock’s leasehold interests is petitioners also argue that respondent’s use of the dis- inappropriate because the counted cashflow method appraisal determined that the cost method was the proper method for determining the fair_market_value of the vk mar- shalling yard on the closing date although petitioners rely on the appraisal which used the cost method to determine fair_market_value on the closing date it determined that the discounted cashflow method is the most reliable valuation method in calculating the residual_value and applied the dis- counted cashflow method in determining the expected value of john hancock’s leasehold interest in the vk marshalling yard from the end of the sublease to the end of the initial lease petitioners also rely on the appraisal to conclude that non- exercise of the purchase option is financially advantageous to obb respondent has convinced us that he has the more sound analysis and approach thus we find that at the again dr lys treated john hancock’s deferred rent obligation as a neutral factor in obb’s decision under the replacement lease obb will not be able to capture the revenue from the vk marshalling yard during the renewal lease_term offsetting any benefit from john hancock’s de- ferred rent payment in however if john hancock determines the re- placement lease to be more beneficial than the renewal lease the present_value of the revenue obb expects to have lost will exceed the present_value of john hancock’s deferred rent payment verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r inception of the obb lilo transactions it was reasonably likely that obb would exercise its purchase option sncb purchase option decision petitioners and respondent also introduced evidence and expert testimony with respect to the legal political indus- trial technical and financial considerations that affect the sncb purchase option decision respondent’s expert in the field of belgian law dr behaeghe expressed concerns that there may be legal obstacles preventing sncb from forgoing its purchase options because the thalys trainset and the emus are part of the public domain under belgian law as part of the public domain he believed they are subject_to the principle of untransferability and sncb would be prohib- ited from surrendering possession of the assets unless the belgian government or the belgian minister responsible for sncb decided to disaffect them from public use dr vandendriessche petitioners’ expert in the field of bel- gian administrative and public law disagreed with dr behaeghe according to dr vandendriessche the belgian supreme court has two requirements for an asset to be considered part of the public domain first the asset must be designated for_the_use_of all without any distinction between persons via explicit or implicit decisions second the asset must be affected meaning that the competent bel- gian authority must have designated the asset for public use with respect to the thalys trainset dr vandendriessche opined that belgian law provides that only the domestic transport of rail passengers is considered a public service therefore the thalys trainset is not a public domain asset respondent also introduced the testimony of a representative of sncb to support his argument that the purchase options will be exercised ac- cording to that representative as of the date of trial he believed that sncb will most probably exercise its purchase option in the sncb transaction because it needs the thalys trainset and the asset is in good condition the representative also testified that sncb is likely to exercise its purchase option in the sncb lot transaction because sncb will need the emus for at least six or seven years after the purchase option date however we must determine whether sncb was reasonably likely to exercise its purchase options on the closing date of the transactions thus testimony regarding the representatives’ beliefs as of the date of trial do not inform our decision verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports because it is used for international travel the emus on the other hand are used for domestic transportation however according to dr vandendriessche no belgian authority has affected them as an asset for public use therefore dr vandendriessche concluded that neither the thalys trainset nor the emus are public domain assets finally dr vandendriessche opined that even if the thalys trainset and emus were public domain assets there is no reason why the belgian government or the belgian minister responsible for sncb would not disaffect the assets if it was in sncb’s best interests removing any restrictions of transfer respondent next argues that the thalys trainset and the emus are integral parts of sncb’s rail fleet and that it is extremely unlikely that sncb would be willing to give them up respondent’s argument is based on the opinion of dr vuchic who concluded that the assets have unique characteristics that sncb will not risk losing mr dolan’s testimony rebutted dr vuchic according to mr dolan there are no technical political or social concerns that would pre- vent sncb from forgoing its purchase options petitioners’ experts have convinced us that any legal polit- ical industrial or technical objections to the nonexercise of the sncb purchase options can be overcome and thus are not determinative of whether sncb is reasonably likely to exercise its purchase options consequently our determina- tion of whether the purchase option will be exercised by sncb will rest primarily upon a financial analysis respondent on the basis of the analysis of his expert wit- ness dr lys argues that sncb is reasonably likely to exer- cise its purchase options petitioners disagree relying on the appraisals to argue that sncb is not reasonably likely to exercise its purchase options according to the appraisals the present_value of the estimated fair market rents that would be expected under the replacement leases will exceed the present_value of the predetermined rent payments under the renewal lease therefore as in the obb transaction the appraisals concluded that sncb can anticipate that john hancock would select the replacement lease in each sncb lilo_transaction if sncb forgoes its purchase options the appraisals next determined that the replacement leases would be financially advantageous to sncb when compared to the purchase options accordingly the appraisals con- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r cluded that sncb will likely decide not to exercise its pur- chase options dr lys’ analyses for the sncb lilo transactions are substantially_similar to his analysis for the obb lilo trans- action because the two sncb lilo transactions have nearly identical structures and since dr lys reached the same conclusions in both we will limit our review to his analysis of the sncb transaction the following table summarizes dr lys’ comparison of the purchase option against the renewal lease purchase option renewal lease purchase option advantage -0- -0- - - - dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number end of sublease term swap agreement pcaa taxes renewal lease_term renewal lease rent initial lease tail period residual_value total under the purchase option column dr lys’ conclusions are fundamentally the same as his conclusions for the obb transaction the only difference of note is the method used to calculate residual_value because dr lys and the appraisal treat sncb as a taxable entity dr lys’ residual_value calculation does not have to convert an after-tax value into a pretax value accordingly the dollar_figure residual_value in the purchase option column is simply the present_value of the appraisal’s estimated after-tax cashflows during the period between the end of the renewal lease and the end of the initial lease using the appraisal’s after-tax wacc rate of under the renewal lease column the only difference between sncb’s lilo transactions and the obb analysis is dr lys’ inclusion for taxes according to dr lys the dollar_figure mil- it is not clear whether under its reorganization sncb transferred ownership of hsl under belgian law to a tax-exempt subsidiary how- ever because the appraisal applies a tax against sncb’s income in its dis- counted cashflow analysis dr lys does the same verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports lion spread between the proceeds of the defeasance accounts and the amounts sncb would have to pay pursuant to the renewal lease should be taxed as income applying the appraisal’ sec_40 tax_rate dr lys assessed a dollar_figure tax to sncb under the renewal lease the overall result of dr lys’ analysis is a dollar_figure advantage to the purchase option dr lys reached a similar result when substituting the replacement lease for the renewal lease the following table summarizes his calculations purchase option plus lease replacement lease purchase option advantage dollar_figure dollar_figure dollar_figure big_number end of sublease term swap and pcaa cost to find a lessee replacement lease_term replacement lease rent initial lease tail period residual_value big_number big_number -0- big_number big_number big_number total big_number big_number again dr lys’ analysis is fundamentally similar to his obb analysis the only significant difference is his deter- mination of the amount of proceeds sncb can expect to receive from the swap agreement and the pcaa in the replacement lease column according to dr lys sncb will be subject_to a tax on those amounts therefore if the appraisal’ sec_40 tax_rate is applicable sncb’s expected after- tax cashflow is dollar_figure dollar_figure - dollar_figure the overall result of this analysis is a purchase option advantage of dollar_figure under both the renewal and replacement lease analyses dr lys concluded that a similar result would be reached assuming almost any residual_value of the thalys trainset on the purchase option date dr lys also performed additional analyses assuming sncb to be a tax-exempt_entity and his conclusions did not change respondent’s expert in belgian law dr behaeghe concurred with this conclusion verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r petitioners bearing the burden_of_proof made arguments similar to those made with respect to the obb purchase option decision to attack respondent’s analysis and the conclusions it reached we have already found dr lys to be an expert in the field of financial economics and thus found that the subject matter is well within his expertise we also have found that respondent’s choice of discount rate in deter- mining the residual values of the leasehold interests is appropriate petitioners also argue that respondent’s analysis failed to account for possible tax assets or tax losses by sncb that would offset any taxes due under belgian law from nonexer- cise of the purchase option while this is true sncb’s tax position will also affect the residual_value of john hancock’s remaining leasehold interest on the purchase option date respondent’s calculations consistently apply a tax_rate on both the nonexercise of the purchase option and the residual_value calculation as we discuss in greater detail in our analysis of the silo test transactions respondent’s approach is not necessarily a reliable one nonetheless peti- tioners have failed to present an alternative analysis with a realistic combination of effective tax_rates to be applied to the residual_value calculation and the proceeds of the defea- sance accounts respectively finally petitioners rely on the appraisal to conclude that nonexercise of the purchase option is financially advan- tageous to sncb respondent has convinced us that he has the more sound analysis and approach thus we find that on the closing dates of the sncb lilo transactions it was reasonably likely that sncb would exercise its purchase options conclusion the lack of risk during the sublease terms combined with our finding that obb and sncb will likely exercise their purchase options insulates john hancock from any risk of losing its initial investment in the obb and sncb trans- actions moreover the structure of the transactions guaran- teed john hancock’s return on its investments was fixed from each transaction’s respective closing date therefore given that obb and sncb kept control of their respective verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports assets during the sublease term never paid any money for use of those assets and were reasonably likely to unwind the transactions through the exercise of their purchase options we hold that john hancock did not acquire the benefits and burdens of a traditional lessor in the obb and sncb lilo transactions instead the transactions more closely resemble financial arrangements specifically transactions resemble loans from john hancock to obb and sncb for the duration of the sublease terms as a result john hancock will receive a predetermined return without regard to the value of the relevant assets and will have no upside potential or downside risk tied to ownership of the leasehold interests thus we find that the substance of the lilo transactions is not consistent with form accordingly we sustain respondent’s determinations denying john hancock’s claimed rental expense deductions with respect to the lilo trans- actions the its b silo test transactions there are several critical facts that distinguish the silo test transactions from the lilo test transactions first during the sublease terms the transaction documents do not require defeasance with respect to the equity or series b debt nor did john hancock acquire a security_interest in any of the defeasance agreements executed outside of the trans- action documents next the silo test transactions are distinguishable from the lilo test transactions because of the structure of the purchase options in the silo test trans- actions the lessee will evaluate its purchase option against a service_contract rather than a renewal or replacement lease this evaluation will present unique considerations of particular importance is the foreign tax consequences to the lessee if it decides not to exercise its purchase option because the term of the initial lease in each silo test trans- action exceeds the useful_life of the subject asset nonexercise of the purchase option results in a sale of the asset from the we do not specifically address respondent’s argument that john han- cock required the equity and series b debt defeasance agreements in the silo test transactions but conspired to keep them out of the transaction documents the evidence does not support an allegation of this magnitude as discussed earlier neither party has set forth a reasonable argu- ment for exercise of the retention option verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r lessee to john hancock for foreign tax purposes there was considerable expert testimony at trial regarding the potential tax consequences of such a sale and the impact of those potential taxes on the purchase option decisions as with the lilo transactions we must similarly determine whether john hancock acquired the benefits and burdens of owner- ship of the subject assets one of our many considerations is whether john hancock’s investment was subject_to more than a de_minimis risk of loss as will be explained later the tiwag and dortmund silo transactions differ in structure from the sncb silo transaction thus we will begin by ana- lyzing the tiwag and dortmund silo transactions together and provide a separate analysis for the sncb silo trans- action tiwag and dortmund transactions to the fund a sublease term petitioners argue that we cannot consider the equity or series b debt defeasance agreements in the tiwag and dortmund transactions because john hancock did not require such agreements as part of the transaction we dis- agree first john hancock expected tiwag and dortmund to enter into such agreements because of the favorable accounting treatment to which they were entitled under european gaap additionally transactions were these agreements without affecting designed tiwag’s or dortmund’s expected net present_value benefit we are permitted to consider side transactions that are material to the substance of the transactions at issue see asa investerings p’ship v commissioner f 3d pincite in evaluating whether for federal tax purposes a partnership had been formed between the taxpayer and a foreign counterparty the court considered side agreements executed outside foreign counterparty and various banks the taxpayer was not a party to and did not require such agreements however these agreements affected the foreign counterparty’s risk of loss in the alleged partnership and were therefore relevant to the analysis the alleged partnership between the we find that john hancock’s lack of a pledge or guaranty with respect to the equity or series b debt is more critical to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports strong our inquiry when compared to the lilo test transactions this distinction increases john hancock’s risk of loss albeit only ever so slightly however we find that this increased risk on its own is not enough to carry petitioners’ burden for several reasons for one the equity and series b payment undertakers had credit and john hancock preapproved their inclusion in form equity and series b debt puas additionally the equity and series b debt accounted for less than of each transaction’s value john hancock was a party to a series a dpua in each of the tiwag and dortmund transactions providing it with protec- tion equivalent to a pledge or guaranty with respect to the series a debt service payments and most of the sublease rent payments accordingly we find that john hancock’s lack of a pledge or guaranty with respect to the equity and series b defeasance does not materially alter john hancock’s risk as was the case in the lilo test transactions john hancock’s risk of loss during the sublease terms of the tiwag and dortmund transactions is de_minimis petitioners also argue that the initial lease and sublease materially alter the parties’ rights and obligations with respect to the undivided_interest in sellrain-silz and create risks which are indicative of ownership to support this argument petitioners list a series of clauses through- out the transaction documents we list each of these clauses below and find that none of them creates risk to john han- cock during the sublease term these clauses fall into two categories insignificant rights and obligations and rights and obligations that insulate john hancock from risk rather than expose it to risk beginning with the clauses we find to be insignificant the initial lease requires tiwag to post insignia on the physical structure of the undivided_interest in sellrain-silz to indicate that the asset was leased to john hancock additionally the sublease grants john hancock the right to visit and inspect the asset not more than twice a year we find these clauses to be immaterial to the analysis they speak to the form of the transaction not its substance the remaining provisions petitioners cite are as follows tiwag generally may not consolidate or merge with another party or spin off convey transfer or lease substan- tially all of its assets verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r tiwag cannot sell dispose_of or create a security_interest in the interest in sellrain-silz without john hancock’s consent tiwag must register notice decrees with the local land registry agreement the row agreement grants john hancock a right of way to specified land parcels tiwag agreed not to take action to terminate the row upon the occurrence of a trigger event john hancock has the right to exercise an option to purchase an interest in certain facility parcels with certain exceptions tiwag cannot create or permit any lien on the undivided_interest in sellrain-silz tiwag must operate use maintain and repair the undivided_interest in sellrain-silz in accordance with specified standards tiwag must replace parts with parts that meet speci- fied standards tiwag must maintain records of daily operation and of maintenance repairs and improvements tiwag is permitted to make optional improvements but only if the modification does not adversely affect the undivided_interest in sellrain-silz tiwag’s ability to sublease is restricted tiwag must purchase insurance in accordance with specified standards and john hancock has the option of declaring a lessee event of default under the sublease but tiwag cannot declare an event of default under the initial lease none of the above-listed provisions creates risk to john hancock during the sublease term in fact most of these provisions do nothing more than protect john hancock’s interests with respect to some of these provisions we have no evidence that tiwag’s use and rights with respect to the undivided_interest in sellrain-silz were altered after the closing date for instance there is no evidence that before the closing date tiwag was not already maintaining suitable records and adhering to the specified standards required with respect to any insurance repairs and oper- ations finally we put little credence in the fact that john hancock has the option of declaring a lessee event of default verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports under the sublease but tiwag cannot declare an event of default under the initial lease not only is this an example of john hancock’s insulation from risk but we have already determined that the most likely cause of a lessee default under the sublease failure to pay sublease rent is nearly impossible because of the defeasance agreements b purchase options we look to the purchase options for additional evidence that john hancock acquired the benefits_and_burdens_of_ownership in a way that is substantively distinguishable from the lilo test transactions respondent argues and we agree that the exercise of the purchase options guarantees john hancock’s return on its investment and insulates john hancock’s investment from more than a de_minimis risk of loss thus we must determine whether the various purchase options are reasonably likely to be exercised respondent relies on the analyses of dr lys to argue that the purchase options are and have always been tiwag’s and dortmund’s only financially viable choices as we will discuss in much greater detail unlike those of the lilo test transactions dr lys’ analyses of the tiwag and dortmund transactions fail to withstand scrutiny i tiwag transaction petitioners relying on the appraisal argue that it was financially disadvantageous for tiwag to exercise its pur- chase option the appraisal analyzes tiwag’s purchase option decision as of the closing date of the transaction according to the appraisal on the purchase option date the fair_market_value of the undivided_interest in sellrain- silz is expected to be dollar_figure the fixed purchase option_price or tiwag’s cost to exercise its option is dollar_figure on the other hand assuming john hancock would choose the service_contract option tiwag’s cost of nonexercise has two components the fair_market_value of the asset that tiwag will no longer possess or dollar_figure as of the date of trial tiwag had not decided whether to exercise its purchase option tiwag’s competent corporate body closer to the purchase option date will probably make the decision with the approval of its super- visory board verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r and the costs to arrange a service_contract refinance the sec_467 loan and obtain residual_value insurance the appraisal estimated these additional costs at dollar_figure making tiwag’s total cost of not exercising the purchase option dollar_figure accordingly the appraisal concluded that tiwag would not be compelled to exercise its purchase option because is dollar_figure dollar_figure - dollar_figure the advantage of not exercising respondent disagrees with the appraisal and relies on the expert testimony of dr lys to rebut the appraisal’s conclu- sions dr lys identified what he claimed to be two signifi- cant errors in the appraisal’s analysis first he opined that the appraisal failed to account for the austrian tax con- sequences to tiwag if it chooses not to exercise the pur- chase option although u s tax law treats the initial lease as a sale under austrian tax law tiwag is not treated as selling the undivided_interest in sellrain-silz on the closing date however if tiwag forgoes its purchase option and relinquishes possession of the asset austrian tax law will treat such an event as a sale from tiwag to john han- cock tiwag’s amount_realized in such a sale would be the purchase option_price of dollar_figure funded from the pro- ceeds of tiwag’s epua and john hancock’s repayment of the sec_467 loan because this would be a taxable_event to tiwag dr lys believed that tiwag would not net dollar_figure as the appraisal concluded rather tiwag would receive dollar_figure less the tax_liability pursuant to austrian tax law applying a tax_rate to tiwag’s amount_realized dr lys subtracted a tax due of dollar_figure dollar_figure leaving tiwag with a total after-tax cashflow from not exercising its purchase option of approximately dollar_figure next dr lys opined that the appraisal used an inappro- priately high discount rate of in calculating the present_value of the capacity charges tiwag would have to pay to john hancock if tiwag becomes the power purchaser during the service_contract term dr lys believed that dr lys’ analysis and calculations are based on an amount_realized of dollar_figure rather than tiwag’s expected amount_realized of dollar_figure it is not clear where this difference comes from for consist- ency we have adjusted dr lys’ calculations to conform with tiwag’s ex- pected amount_realized this change is not material to the analysis verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports because these payments are due to john hancock regardless of tiwag’s operating performance they are more like debt payments and should be discounted at tiwag’s cost of debt consequently dr lys applied a discount rate of resulting in a present_value of the capacity charges on the purchase option date of approximately dollar_figure dr lys proceeded to give his own analysis of tiwag’s purchase option decision respondent adopts dr lys’ anal- ysis and argues that the exercise of the purchase option was financially advantageous to tiwag dr lys’ financial anal- ysis started with the fundamental assumption that on the closing date the undivided_interest in sellrain-silz was not transferred to john hancock dr lys described tiwag’s purchase option as the equivalent of a european put option enabling tiwag to put the interest in sellrain-silz to john hancock on the purchase option date the following table summarizes dr lys’ comparative analysis of the pur- chase option and the service_contract from tiwag’s economic perspective end of sublease term sec_467 loan and epua costs to refinance debt residual_value insurance service_contract term capacity charge expense initial lease tail period residual_value purchase option service_contract purchase option advantage -0- -0- -0- dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number total big_number big_number big_number beginning with the purchase option because dr lys assumed that nothing was sold on the closing date his posi- tion is that tiwag always owns the undivided_interest in sellrain-silz similarly the sec_467 loan bal- ance and the proceeds of the epua always belong to john hancock as a result if tiwag elects the purchase option both parties retain what always belonged to them making the purchase option cashless for tiwag next if tiwag elects the purchase option it will avoid the costs of refi- nancing the sec_467 loan arranging for residual_value insurance and paying capacity charges as the power pur- chaser at the end of the service_contract term the purchase verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r option allows tiwag to capture the residual_value of the undivided_interest in sellrain-silz which dr lys determined to be dollar_figure million in contrast under the service_contract option dr lys’ posi- tion is that tiwag will receive the after-tax balance of the sec_467 loan and the proceeds of the epua as part of the service_contract requirements tiwag must incur the costs to refinance the sec_467 loan arrange for residual_value insurance and pay the capacity charges if it chooses to be the power purchaser in forgoing the purchase option tiwag would not be able to capture the residual_value of the asset leaving it with zero value after the service_contract term the end result according to dr lys is a dollar_figure advantage to tiwag under the purchase option dr lys con- cluded that a similar result would be reached no matter the fair_market_value of the undivided_interest in sellrain- silz on the purchase option date dr lys’ service_contract analysis assumed that tiwag would choose to be the power purchaser under the service_contract rather than procuring a third party missing from both the purchase option and service_contract columns are tiwag’s power sales revenue and fixed and variable costs to operate sellrain-silz these items are not included in the table because they are the same whether tiwag owns the asset under the purchase option or acts as the power pur- chaser under the service_contract on the other hand if tiwag were to procure a third-party power purchaser to enter into the service_contract tiwag would not have to pay the capacity charges and thus the negative dollar_figure million would be removed from the service_contract column this would be true whether tiwag exercises its purchase option and enters into its own service_contract or procures a third- party power purchaser for a service_contract with john han- cock additionally tiwag would not benefit from the power sales revenue to reflect this adjustment the dollar_figure million in power sales revenue would have to be added back to the purchase option column consequently the results are the according to dr lys dollar_figure is the present_value of the undivided_interest in sellrain-silz as of the purchase option date deter- mined by discounting the residual_value of the asset at the end of the serv- ice contract as determined by the appraisal using the appraisal’s wacc rate of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports same whether tiwag acts as the power purchaser under the service_contract or procures a third-party power purchaser to counter dr lys’ analysis petitioners begin by arguing that the purchase option is not cashless to tiwag because the epua was not required as part of the silo transaction and is not pledged to john hancock petitioners argue that tiwag can terminate the epua at any time and use the proceeds for any other purpose the transaction documents do not support petitioners’ argument the epua is irrev- ocable and nonrefundable tiwag is merely entitled to direct the payments due from ubs on specified dates to any party of its choosing the crux of petitioners’ dispute with dr lys’ analysis cen- ters around his assumption that tiwag will incur a signifi- cant austrian tax_liability if it chooses not to exercise its pur- chase option as discussed above under austrian tax law tiwag’s nonexercise of its purchase option would be treated as a sale of the undivided_interest in sellrain-silz from tiwag to john hancock according to dr lys tiwag’s tax- able gain from this sale would equal the difference between its amount_realized measured as the purchase option_price and tiwag’s book_value in the undivided_interest in sellrain-silz which he assumed to be zero the resulting tax_liability shifted tiwag’s purchase option from a financially disadvantageous choice to tiwag’s only viable financial option the under austrian tax law as of the closing date the parties agree that tiwag’s taxable gain on the sale of the undivided_interest in sellrain-silz would be a measure of the difference between fixed purchase option_price dollar_figure and tiwag’s book_value in the asset there- fore unless tiwag’s book_value in the asset is zero on the purchase option date it will not be taxed on its entire amount_realized as dr lys assumed dr lys recognized this potential flaw in his calculations stating that he had not seen any projections of the book_value of the undivided_interest in sellrain-silz on the purchase option date and he reserved the right to supplement his analysis if reliable information about tiwag’s expected book_value were to become available despite not having this information dr lys proceeded with his analysis assuming that given the age verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r of the asset its book_value would be very low on the purchase option date to rebut dr lys’ calculations petitioners presented the testimony of dr doralt an expert in the field of austrian tax law who opined that on the closing date tiwag could expect the possibility of loss carryforwards to offset any capital_gain from the sale of the undivided_interest in sellrain-silz further dr lys ignored the possibility of capital improve- ments throughout the sublease term which would increase tiwag’s book_value in the undivided_interest in sellrain-silz these possibilities are reasonable and we expect that the tiwag would engage in any necessary tax planning should the need arise petitioners also challenge dr lys’ use of a income_tax rate because austrian corporations are currently taxed at a flat income_tax rate of and before that rate wa sec_34 dr lys acknowledged this discrepancy however he stated that the appraisal used a income_tax rate to determine the residual values of the asset as part of the dis- counted cashflow method and that as long as the tax_rate used for both calculations is consistent the methodology is correct petitioners have not presented alternative discounted cashflow calculations for the residual values using an income_tax rate of or finally petitioners argue that dr lys’ financial analysis is predicated on the erroneous assumption that nothing was sold on the closing date and that if dr lys started with the opposite assumption ie that the parties entered into the lease transactions that tiwag received the equity invest- ment and that tiwag must pay a purchase option_price to recover ownership of the asset the computations would prove the opposite according to petitioners if tiwag exercises it sec_57 if tiwag uses tax loss carryforwards to reduce or eliminate any gain from the sale of the undivided_interest in sellrain-silz it will not have those carryforwards for future years eliminating a tax asset how- ever tiwag could have expiring tax loss_carryovers in the year_of_sale or may not have another chance to use the tax carryovers before their expi- ration accordingly the impact of tax loss carryforwards is speculative respondent’s expert in the field of austrian taxation and accounting dr wundsam agreed with petitioners on this point stating that austrian tax law is always changing and that any opinion on the austrian tax con- sequences of the transaction in is speculative verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports purchase option it will pay dollar_figure for an asset with a fair_market_value of dollar_figure additionally in exercising its purchase option tiwag avoids the costs of refinancing the sec_467 loan and the cost of procuring residual_value insurance under the discounted cashflow method the appraisal accounted for power sales revenue and expenses in determining the fair_market_value of the undivided_interest in sellrain-silz on the purchase option date there- fore to avoid double counting no further adjustments are necessary for power sales revenue expenses or residual_value under the service_contract option tiwag would retain the proceeds it already owned from the sec_467 loan and the epua and would not receive any benefit from the asset assuming tiwag chooses to be the power purchaser it must pay the capacity charges however those charges would be offset through power sales revenue tiwag must also incur the costs of refinancing the sec_467 loan and procuring residual_value insurance the following table summarizes petitioners’ analysis end of lease_term purchase_price fair_market_value costs to refinance debt residual_value insurance service_contract term capacity charge expense power sales initial lease tail period residual_value purchase option service_contract dollar_figure big_number -0- -0- -0- -0- dollar_figure big_number purchase option advantage dollar_figure big_number big_number big_number -0- -0- big_number big_number big_number big_number -0- total big_number big_number big_number petitioners reach a far different result from dr lys con- cluding that the purchase option is economically disadvanta- geous to tiwag this difference however is not just the result of beginning their analysis with a different assumption about whether there was a sale on the closing date rather petitioners’ conclusion also differs from respondent’s because petitioners’ analysis does not dispute dr lys’ adjustment to the dis- count rate in calculating the present_value of the capacity charges during the service_contract term verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r petitioners’ calculations do not account for any austrian tax_liability to tiwag to illustrate this point if the tax_rate dr lys used in his analysis is applied to petitioners’ cal- culations tiwag would incur a dollar_figure dollar_figure tax_liability this tax_liability would be a negative in the service_contract column of petitioners’ analysis resulting in a final purchase option advantage to tiwag of dollar_figure the purchase to further illustrate how this affects tiwag’s purchase option decision we refer back to dr lys’ conclusion that tiwag’s advantage under is dollar_figure this conclusion was based on an estimated austrian income_tax_liability of dollar_figure using dr lys’ analysis as the baseline if after considering the asset’s book_value on the purchase option date and using all other methods available to tiwag to reduce or eliminate its tax- able income tiwag’s austrian tax_liability is reduced to dollar_figure dollar_figure - dollar_figure the purchase option advantage would be zero option however a reduction in tiwag’s annual effective aus- trian income_tax rate will also affect the purchase option column in dr lys’ analysis as discussed above dr lys determined the present_value of the undivided_interest in sellrain-silz at the end of the service_contract term to be dollar_figure million this calculation was the result of discounting the appraisal’s residual_value determination which was cal- culated under the discounted cashflow method and included the imposition of an annual income_tax rate of if on the other hand a lower effective_tax_rate is used in the dis- counted cashflow analysis because of tax-reducing strategies consistent with petitioners’ position on the nonexercise of the purchase option the result would be a higher estimated residual_value if the residual_value as calculated in dr subtracting dollar_figure from the service_contract column results in a total under the service_contract column of negative dollar_figure this results in a purchase option advantage of dollar_figure dollar_figure - dollar_figure the appraisal’s failure to account for the possibility that the annual effective_tax_rate on income derived from the undivided_interest in sellrain-silz may be less than also affects the reliability of its dis- counted cashflow method analyses used to determine the estimated fair continued verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports lys’ analysis was understated the purchase option is more valuable this tax_rate adjustment for purposes of the discounted cashflow analysis is also applicable when analyzing tiwag’s purchase option decision from petitioners’ perspective according to petitioners’ calculation on the purchase option date tiwag will pay dollar_figure for an asset with a fair_market_value of dollar_figure petitioners’ calculation did not apply a tax to the proceeds of the sec_467 loan and the epua however it relied on the appraisal’s fair_market_value determination on the purchase option date which was calculated using a tax under the discounted cashflow method if the effective_tax_rate used under the discounted cashflow method is lowered the estimated value of the undivided_interest in sellrain-silz on the purchase option date would be higher than dollar_figure resulting in a fixed- price purchase option that is more attractive to tiwag from a financial perspective tiwag’s purchase option decision will depend on the austrian tax laws and tiwag’s ability to generate and use_tax assets on the purchase option date and during the period after the service_contract term further the decision will also depend upon the expected book_value and residual_value of the undivided_interest in sellrain-silz on the purchase option date there was no way on the closing date for tiwag to foresee its aus- trian tax consequences from nonexercise of the purchase option with any certainty similarly there was no way for tiwag to foresee with any degree of certainty what its effec- tive tax_rate was going to be in any given year during the tail period of the service_contract term as a result the appraisal’s dr lys’ and petitioners’ purchase option anal- yses all produce unreliable results therefore we find the evidence with respect to whether tiwag was reasonably likely to exercise its purchase option as of the closing date to be inconclusive respondent also argues that it is reasonably likely that the purchase option will be exercised because of tiwag’s obliga- tion to refinance the sec_467 loan under the service con- tract option petitioners’ expert mr haider opined that this obligation would not hinder tiwag’s decision and that the market_value of the asset on the closing date and the purchase option date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r cost to tiwag of posting additional collateral if necessary could be far less than the cost of a disadvantageous purchase option we agree with mr haider and we find that respond- ent’s position on this point ignores the business realities next respondent argues that tiwag could face significant complications under austrian law that would prevent it from forgoing the purchase option petitioners’ expert in the field of austrian corporate law and creditor rights law dr popp successfully rebutted each of respondent’s concerns and we do not find them to be obstacles preventing nonexercise of the purchase option therefore we find that no additional considerations prove that tiwag’s purchase option was reasonably likely to be exercised petitioners have presented enough evidence to counter respondent’s claim that the exercise of the purchase option was tiwag’s only viable financial option as a result we cannot say whether on the closing date of the transaction it was reasonably likely that tiwag would exercise its pur- chase option ii dortmund transactions petitioners relying on the appraisal argue that it was financially disadvantageous for dortmund to exercise its pur- chase option according to the appraisal on the purchase option date the fair_market_value of the trade fair facility was expected to be dollar_figure the fixed price purchase options or dortmund’s cost to exercise its options i sec_62 for each test transaction respondent has presented documents that he claims prove that the lessee counterparties always intended to exercise their purchase options we find this evidence to be unavailing in each case the evidence presented was given little context and was subject_to different interpretations further at trial we heard the testimony of a rep- resentative from each of the lessee counterparties with respect to the pur- chase options these representatives credibly testified that as of the clos- ing date the lessee counterparties did not know whether they would exer- cise their purchase options further each representative testified that the purchase option would be a business decision made at a time much closer to the purchase option date the dortmund city council will decide whether dortmund exercises its purchase options at the date of trial dortmund’s city council had not made those decisions excluding hall 3b verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports dollar_figure on the other hand assuming john hancock would choose the service_contract dortmund’s cost of non- exercise has two components the fair_market_value of the trade fair facility that dortmund will no longer possess or dollar_figure and the costs to arrange a service_contract refinance the sec_467 loan and obtain residual_value insurance the appraisals estimated these additional costs at dollar_figure making dortmund’s total cost of not exercising its purchase the appraisals concluded that dortmund will likely not exercise its purchase options because the advantage of not exercising is dollar_figure dollar_figure - dollar_figure options dollar_figure accordingly respondent disagrees with the appraisal and once again relied on the expert testimony of dr lys to rebut the appraisal’s conclusions as in the tiwag transactions dr lys opined that the appraisal’s methodologies were flawed because they failed to account for the german tax con- sequences to dortmund of not exercising the purchase option and because the discount rate used to determine the present_value of the capacity availability charges under the service_contract was inappropriate dr lys described dortmund’s options as european put options and again began his finan- cial analysis with the assumption that nothing was sold on the closing date to correct the perceived tax_rate errors in the appraisals dr lys used a income_tax rate to reduce dortmund’s proceeds from the sec_467 loan and the epuas under the service_contract from dollar_figure to dollar_figure dr lys used a income_tax rate because it was the german corporate_income_tax rate on the closing date the appraisals did not apply a tax_rate in their discounted cashflow anal- yses in fact the appraisals state that a pretax analysis has been used since buy sell decisions of exhibition industry participants and published market yield requirements reflect a pretax basis for the same reasons as for the tiwag transaction dr lys used the borrowing rate to compute the present_value of these values take into account both dortmund silo transactions the numbers used in dr lys’ analysis for the proceeds of the sec_467 loan and the epuas are slightly different these differences are not mate- rial to the analysis verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r dortmund’s capacity availability charges under the service_contract on the purchase option date additionally dr lys determined the present_value of the trade fair facility’s residual_value at the end of the service_contract using the appraisals’ pretax discount rate of the following table summarizes dr lys’ analysis assuming that dortmund acts as the service purchaser under the service_contract end of lease_term sec_467 loan and epua costs to refinance debt and arrange for residual_value insurance service_contract term capacity availability charges initial lease tail period residual_value purchase option service_contract purchase option advantage -0- dollar_figure dollar_figure big_number big_number big_number big_number dollar_figure big_number total big_number big_number big_number under dr lys’ analysis the purchase option advantage is dollar_figure however his conclusion again depends on whether and to what extent dortmund will be taxed on the proceeds of the sec_467 loan and the epuas pursuant to german tax law to illustrate this point dr lys estimated a total german income_tax for dortmund of dollar_figure dollar_figure owed dollar_figure less in german income_tax_liability than under dr lys’ analysis there would be no economic advantage in dortmund’s exercising its purchase option if dortmund actually both parties presented expert reports with respect to the german tax consequences to dortmund under the service_contract option respondent’s expert in the field of german tax law dr diemer opined that dortmund would be subject_to capital_gains_tax under the german corporate_income_tax and trade income_tax to the extent that its amount_realized from the sale exceeded the trade fair facility’s book_value on the purchase option date as in the tiwag transaction dr dr lys’ analysis used lower costs than the appraisals for dortmund to refinance the sec_467 loan and obtain residual_value insurance we have adopted the appraisals’ estimates of these costs as with tiwag the results are the same if dortmund procures a third-party power purchaser verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports lys’ analysis assumed a book_value of zero dr diemer fur- ther opined that under the service_contract the capacity availability charges would be tax deductible to dortmund during the service_contract term as a caveat to dr diemer’s report he stated that the changing nature of the german corporate tax laws makes it impossible to opine with cer- tainty on the tax consequences of a transaction occurring in therefore his analysis was based on current law petitioners’ expert in the field of german tax law dr hey agreed with dr diemer that any determination with respect to the german tax consequences of a transaction in is speculative however he presented the potential for a much different impact on dortmund under the service_contract concluding that taxes would likely not be a material factor in dortmund’s decisions beginning with the trade income_tax dr hey explained that it is the equivalent of a municipal income_tax therefore dortmund would pay any trade imposed as a result of the sale of the income_tax trade fair facility to itself further dr hey explained that the trade income_tax is deductible for german federal corporate the only effect of the trade income_tax would be to reduce dortmund’s effective corporate_income_tax rate tax purposes therefore income next dr hey opined on a number of scenarios where dortmund could reduce or eliminate any corporate tax_liability resulting from a sale first pointing to section 6b of the german income_tax code dr hey opined that roll-over relief would be available to defer any gain dr hey described roll-over relief as a mechanism similar to like-kind_exchanges under sec_1031 where dortmund would be able to roll over the book_value of the trade fair facility to newly acquired land or buildings provided that such assets are acquired in the current or preceding year or will be acquired in the following four to six years dr hey stated that the replacement_property does not need to serve the same function as the trade fair facility and that it is reason- able to assume that a city like dortmund would have other potential investments that would allow it to use this strategy dr hey also stated that under german tax law capital_gains may be offset against ordinary losses there is no way to know with certainty what dortmund’s tax position will be verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r in but he surmised that dortmund could be in a loss position from its commercial activities a common occurrence for municipalities additionally he noted that under current law losses may be carried forward indefinitely and carried back one year with certain limitations we find dr hey’s testimony to be credible and respondent failed to provide an effective rebuttal as a result although we cannot be certain what dortmund’s tax_liability would be from nonexercise of its purchase options it is likely to be less than dr lys’ calculations neither dr hey nor respondent’s expert in the field of german tax law dr diemer posited that dortmund was a tax-exempt_entity therefore when evaluating dortmund’s purchase option decisions we must account for an annual tax throughout the service_contract term when calculating the residual_value of the trade fair facility under the discounted cashflow method the appraisals did not account for such a tax stating that a pretax analysis has been used since buy sell decisions of exhibition industry participants and pub- lished market yield requirements reflect a pretax basis we do not challenge this conclusion rather we feel it does not apply to our inquiry here we must view dortmund’s tax consequences consistently in evaluating its purchase option decisions therefore even though we do not know what dort- mund’s expected annual tax consequences were on the closing date the exclusion of taxes from the discounted cashflow analysis ignores a potential cost making it likely that the residual_value was overstated dr lys relied on the appraisal’s pretax residual_value determinations in his calculation dr lys used this value as the basis for determining as of the purchase option date the expected present_value of the trade fair facility’s residual_value at the end of the service_contract however despite using the appraisals’ pretax calculations for the residual dr lys used an after-tax calculation to determine the proceeds dortmund would receive from the sale of the trade fair facility to john hancock for german tax purposes as in the tiwag transaction dr lys calculated dortmund’s taxable_income as the difference between dortmund’s purchase option prices and dortmund’s book_value in the trade fair facility which he assumed to be zero the result is a tax_rate inconsistency verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports when we apply a consistent tax approach to dr lys’ cal- culations the result is a likely decrease in the value of the purchase option and a likely increase in the value of the service_contract option to illustrate this impact we refer back to dr lys’ analysis which concluded that dortmund could expect its purchase options to yield a dollar_figure advantage over its service_contract options this conclusion reflects the least likely of scenarios where no tax is applicable in calculating the residual and the maximum_tax is applicable in calculating dortmund’s tax_liability in reality the answer is probably somewhere in the middle as a tax of some kind will likely be appropriate in calculating the residual and dortmund can reasonably expect to offset some portion of its tax_liability from nonexercise of the pur- chase option in the range of possibilities we find that there are many reasonable outcomes where the combined mag- nitude of a decrease in the residual_value and a decrease in dortmund’s tax_liability could exceed dollar_figure as a result we find that petitioners have presented enough evi- dence to counter respondent’s claim that on the closing dates the exercise of the purchase options was the only viable financial option and thus reasonably likely respondent also argues that several other factors could its purchase options prevent dortmund from forgoing including legal considerations dr heisse respondent’s expert in the field of german law except for german criminal_law offered several possible legal obstacles to the privatization of the trade fair facility dr heisse opined that under sec_107 the municipality act for north rhine- westphalia go nrw dortmund is not allowed to grant a third party the permanent right to use a facility required for its public duties unless it gets permission from the proper authorities and secures an alternative facility according to dr heisse dortmund needs the trade fair facility to main- tain its public duties of providing social and educational resources to its citizens dr heisse brought to our attention a recent decision of germany’s highest administrative court which held that under article of go nrw the city of offenbach could not privatize a historic christmas market which had been oper- ating since because a german municipality is obligated to protect the communal togetherness of its residents and to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r long-established municipal-run safeguard institutions christmas market case the german court referred to trade fairs as an example of another type of asset that a munici- pality must safeguard in the christmas market case the owner of a snack stall at the christmas market challenged offenbach’s decision to privatize the christmas market the stall owner argued that article requires offenbach to man- age the christmas market dr heisse opined that this case established a law preventing the privatization of long-estab- lished municipal-run institutions and would apply to the trade fair facility on the purchase option date because it will have been in existence for years the christmas market case was decided in eight years after the closing date in addition to dortmund’s social and communal duties to its citizens dr heisse also opined that dortmund would face budget law obstacles if it relinquished control_over the trade fair facility to john hancock under sec_75 of the go nrw a municipality must use its financial means as effi- ciently and diligently as possible if dortmund has to shift all of its employment contracts related to the trade fair facility to other city resources it would be required to terminate many of its employees which would require significant sever- ance payments dr heisse opined that these severance pay- ments could violate sec_75 of the go nrw petitioners’ expert in the field of german administrative and public law dr schu rrle disagreed with many of dr heisse’s conclusions according to dr schu rrle the german basic law provides a municipality with the constitutional right to regulate any matters affecting the local community at its own discretion although there are some mandatory tasks imposed on a municipality the operation of a trade fair is a voluntary task therefore a municipality is free to exer- cise its voluntary tasks as it pleases as long as it exercises the proper discretion dr schu rrle disagreed with dr heisse’s interpretation of sec_107 of the go nrw because in his opinion the section does not obligate munici- palities to perform certain activities to promote the social and educational needs of its citizens rather it merely describes certain activities which are not legally deemed to be business activities of the municipality dr schu rrle’s interpretation of the christmas market case is consistent with his explanation of a municipality’s right to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports discretion dr schu rrle opined that the christmas market case did not hold that a municipality could not privatize a long-established municipal-run institution but rather that the municipality must use the appropriate level of discretion in making such a decision and offenbach failed to do so for instance if offenbach did not have the financial means to continue to operate the christmas market and instead chose to allocate its resources towards other public services it deemed to be more critical the proper discretion would have been used and the german court would not have required offenbach to maintain the christmas market finally with respect to dr heisse’s employment and budget law concerns dr schu rrle opined that the german civil code prohibits the termination of employees for the sole reason of a transfer therefore the likelihood that dortmund employees would object to a transfer to a different position within the city government and expose dortmund to signifi- cant financial risk was small dr schu rrle concluded that there are no legal obstacles to dortmund’s nonexercise of its purchase option we find that neither the christmas market case nor any other legal consideration would prevent dort- mund from forgoing its purchase options respondent next argues that dortmund is unlikely to allow the trade fair facility to fall out of its possession because of its importance to the local economy respondent offered the analysis of dr seringhaus as an expert in international mar- keting and the trade fair industry the operation of the trade fair facility generates a direct loss to dortmund annually however dr seringhaus stated that the trade fair facility generate sec_140 million euro of direct and indirect benefits to dortmund each year because the trade fair facility creates nearly jobs and approximately big_number hotel lodgings annually it also has a significant impact on local restaurants and retail stores dr seringhaus also stated that nearly all german trade fairs are publicly owned we do not question the accuracy of this data however respondent has not presented any evidence to show that the however following voir dire the court limited the scope of dr seringhaus’ report recognizing him as an expert only in the field of trade fair exhibiting and marketing verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r privatization of the trade fair facility would negatively affect these benefits petitioners’ expert in the field of trade fair industry including the ownership and operation of trade fairs in ger- many dr stoeck reached contrary conclusions first dr stoeck pointed to several examples of privatized german trade fairs and private companies available and able to operate a trade fair further he noted that zoning laws would require that a private company operate the trade fair facility in the same manner it has always been operated and dortmund would not have to fear a change in the manner of use of the trade fair facility because a private company could not alter the use of the trade fair facility a transfer of control would not necessarily affect the indirect benefits the trade fair facility generates for dortmund and the commu- nity therefore whether dortmund or john hancock owns the trade fair facility it is reasonable to anticipate that the economic impact dr seringhaus described would not be significantly altered further it is also reasonable to assume that dortmund may be motivated to privatize the trade fair facility on its own operation of the trade fair facility gen- erates an annual loss it is possible that dortmund will see nonexercise of its purchase options as an opportunity to pre- serve the benefits of the trade fair to the community while at the same time avoiding its annual loss in operations finally respondent argues that dortmund would not forgo its purchase options because of its interests in hall 3b which was built after the closing dates and was not included in the dortmund transactions nothing in the facts indicates that this is a real concern we are confident that dortmund and john hancock could find a way to make it work for instance in the tiwag transaction john hancock acquired an undivided_interest in sellrain-silz in anticipation of the possibility that they may have to share the facility john hancock and tiwag entered into facility operation access and support agreements all of which protected the parties’ rights and made a shared management arrangement feasible hall 3b by itself does not make exercise of the purchase options reasonably likely as with the tiwag transaction we cannot determine on the facts and circumstances presented to the court that the tiwag and dortmund purchase options were reasonably verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports likely to be exercised at the closing dates thus for purposes of our analysis we assume the purchase options will not be exercised as a result we must next determine whether john hancock bore more than a de_minimis risk of loss in the service_contract term c service_contract benefits and burdens respondent argues that even if the purchase options in the tiwag and dortmund transactions are not exercised john hancock is ensured its expected_return on the closing date under the service_contract option we use the facts of the tiwag transactions to illustrate respondent’s argument but the result is equally applicable to the dortmund trans- actions respondent argues that in the tiwag transaction the capacity charge payments combined with the expected residual_value of the undivided_interest in sellrain- silz at the end of the service_contract term guarantees the safety of john hancock’s equity_investment beginning with residual_value on or before the purchase option date john hancock may request that tiwag acquire residual_value insurance to ensure the expected fair_market_value of the undivided_interest in sellrain-silz at the end of the service_contract term respondent argues that this residual_value insurance removes john hancock’s residual_value risk ensuring its predetermined rate of return petitioners argue that we should ignore the residual_value insurance because no such agreement is currently in place and we do not know whether such an agreement would be available or prohibi- tively expensive we find that petitioners’ argument lacks merit it is not unreasonable to assume that tiwag will be able to procure residual_value insurance if requested in fact according to the appraisal’s purchase option analysis tiwag’s cost to arrange a service_contract refinance the sec_467 loan and obtain residual_value insurance is expected to be dollar_figure we see no reason john hancock would not make such a request of tiwag therefore assuming that the insurance provider would not default on its obligations the residual_value insurance will provide security with respect to a portion of the expected residual verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r value of the undivided_interest in sellrain-silz at the end of the service_contract term given the residual_value insurance the following descrip- tion summarizes respondent’s position john hancock invested approximately dollar_figure million in equity and transaction expenses in the tiwag transaction throughout the sub- lease and service_contract terms john hancock is entitled to the sublease rent payments and the capacity charges respec- tively john hancock is also responsible for its debt service on the series a and b loans during the sublease term and on the refinanced loan during the service_contract term john hancock’s equity portion of sublease rent is approximately dollar_figure million meaning that to break even on its equity invest- ment john hancock must recoup dollar_figure million dollar_figure million - dollar_figure million from the equity portion of capacity charges expected to be approximately dollar_figure million and the residual_value of the undivided_interest in sellrain-silz at the end of the service_contract term with the residual_value insurance john hancock is ensured to receive the lesser_of dollar_figure or of the appraised fair_market_value of the undivided_interest in sellrain-silz at the end of the service_contract term as determined by a new appraisal at or near the purchase option date therefore if we assume that the new appraisal is consistent with deloitte’s appraisal and expects the asset to be worth dollar_figure at the end of the service_contract term and john hancock receives the capacity charges the result is a pretax profit to john hancock of over dollar_figure million dollar_figure dollar_figure million - dollar_figure million further even if the residual_value of the undivided_interest in sellrain-silz is zero at the end of the service_contract term the result is a pretax profit to john hancock of over dollar_figure million dollar_figure dollar_figure million - dollar_figure million despite respondent’s guaranteed return argument is flawed because it ignores residual_value insurance the this does not consider the time_value_of_money in reality even at an inflationary rate of return john hancock will need to recoup more than its equity_investment to break even on the transaction if the new appraisal expects the undivided_interest in sellrain- silz to be worth dollar_figure at the end of the service_contract term then the insured residual will be the lesser_of of this value or dollar_figure and dollar_figure verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports john hancock’s economic risks during the service_contract term under the power purchase agreement the power pur- chaser must make the capacity charge payments to john hancock these payments total dollar_figure there are no guaranties that john hancock will receive any or all of these payments taking a closer look at the service_contract option tiwag must procure a qualified bidder to act as the power purchaser in a power purchase agreement with john han- cock if tiwag is able to do so and john hancock enters into a power purchase agreement tiwag no longer has any obligations pursuant to the sublease at that time all the risk of the power purchase agreement falls on john hancock the power purchase agreement does not require any credit support rather it provides that credit support will be nec- essary only if the power purchaser’s credit rating falls below a or a2 under s p’s and moody’s credit rating systems respectively additionally the power purchase agreement does not guarantee payment of the capacity charges in all circumstances the power purchaser is obligated to pay the capacity charges only if and to the extent john hancock makes the required capacity available if the required capacity is not made available for any reason including force majeure the capacity charge would be reduced accordingly if we relate these risks back to the earlier example under respondent’s assumption we find that john hancock’s min- imum expected pretax profit of approximately dollar_figure million depends on charge payments of dollar_figure none of which are guaranteed this risk is indicative of ownership receiving capacity in addition to risk under the service_contract option john hancock has the opportunity to capture the benefits of ownership in the undivided_interest in sellrain-silz the power purchase agreement provides that if the power purchaser does not use all of the required capacity john hancock will have the right to sell such capacity to other power purchasers thus if the power purchaser declines to take generated power or the undivided_interest in sellrain-silz produces more electricity than required under the power purchase agreement john hancock can benefit from such excess there is no expectation that either of these events will take place nonetheless they are an example of john hancock’s upside another example of john hancock’s verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r potential for gain is the residual_value of the undi- vided interest in sellrain-silz at the end of the service con- tract term if the fair_market_value of the asset at the end of the service_contract term exceeds its expected residual_value the entire benefit will belong to john hancock nothing in the transaction documents caps this potential benefit therefore during the service_contract term john hancock enjoys the benefits_and_burdens_of_ownership with respect to the undivided_interest in sellrain-silz the dortmund transactions are substantially_similar to the tiwag transaction the service contracts do not require credit support to secure the service purchaser’s payments of the capacity availability charges during the service_contract term and require such credit support only if the service pur- chaser’s credit rating falls below bbb or baa1 under s p’s and moody’s credit rating systems respectively further john hancock is entitled to the capacity availability charges only if it provides the required services to the service pur- chaser even in the case of force majeure this risk even when considering the residual_value insurance exceeds the value of john hancock’s expected residual_interest from the trade fair facility on the benefits side as in the tiwag transaction john hancock is in position to capture any increase in value of the asset at the end of the service con- tract term therefore during the service_contract term of the dortmund transactions john hancock will enjoy the benefits_and_burdens_of_ownership in the trade fair facility d future_interest we have found that john hancock will possess the benefits_and_burdens_of_ownership with respect to its interests in the subject assets of the tiwag and dortmund transactions during their respective service_contract terms which will begin at the end of the sublease terms if the purchase options are not exercised we must now determine whether these benefits and burdens create a future rather than a present_interest in the subject assets petitioners will not be entitled to their claimed deductions unless they prove that john hancock held a current interest in the subject assets during the years at issue verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports the defeasance agreements were designed to insulate john hancock from any non-de-minimis risk during the sublease term further if the purchase options are exercised john hancock will receive its expected_return from the trans- actions respondent argues that under these circumstances on their respective closing dates john hancock acquired no more than a future_interest in the subject assets of the tiwag and dortmund transactions respondent contends that this future_interest cannot become a current interest unless and until the lessee counterparty chooses not to exer- cise its purchase option therefore respondent argues that john hancock should not be entitled to its claimed tax deductions during the sublease term in bb t wl the district_court reached a similar conclusion determining that the taxpayer acquired no more than a future leasehold interest in the subject asset further the court held that this future_interest could become a current interest only during the tail period following the renewal lease_term the court concluded that the parties’ use rights and obligations with respect to the subject asset were not materially altered during the sublease term and the taxpayer’s initial cash outlay was never at risk because its return was guaranteed through either the purchase option or sublease renewal rents id at the court_of_appeals for the fourth circuit agreed holding that the lease and sub- lease provided for offsetting rights and obligations and the structure of the transaction insulated the taxpayer from any risk regardless of whether the lessee counterparty exercised its purchase option bb t f 3d pincite here petitioners argue that respondent’s future_interest theory fails in both law and fact petitioners contend that under the principles of frank lyon a triple net_lease is a fea- ture typical of most commercial lease transactions and any offsetting obligations between the lease and sublease must be viewed as a neutral factor in the future_interest analysis as we have previously discussed this court has found a triple net_lease in a leverage-lease transaction on its own to be a neutral factor in determining whether a taxpayer has acquired a leasehold interest however when a triple net_lease or similar arrangement is combined with other mecha- nisms to eliminate all non-de-minimis risk from a trans- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r action we must consider the totality of the circumstances in determining the transaction’s substance whether or not tiwag or dortmund exercises its pur- chase option and here we assume they do not the tiwag and dortmund transactions are nothing more than the acquisition of a future leasehold interest because they insulate john hancock from all non-de-minimis risk before the purchase option date on the closing date of the tiwag transaction john hancock acquired no more than a future_interest in the undivided_interest in sellrain-silz similarly on the closing dates of the dortmund transactions john hancock acquired no more than a future_interest in the trade fair facility petitioners argue that such a determination threatens the very existence of leveraged leasing which has long been considered a legitimate form of financing we find peti- tioners’ argument to be unavailing the circumstances here are very different from those of a traditional leveraged_lease and certainly far different from the transaction in frank lyon in frank lyon u s pincite the supreme court specifically found that the taxpayer assumed the risk that the lessee might default or fail nothing in the tiwag and dortmund initial lease and sublease agreements materially alters the parties’ rights and obligations in a way that cre- ates such risk to john hancock therefore unlike a lessor in a traditional leveraged_lease john hancock stands to acquire a current interest in the subject assets with the benefits and burdens that come with such an interest only on each trans- action’s purchase option date therefore we find that john hancock is not entitled to the depreciation_deductions claimed with respect to the tiwag and dortmund silo transactions during the years at issue sncb the sncb silo transaction has two unique features that distinguish it from the tiwag and dortmund transactions first sncb did not enter into a series b dpua or similar agreement with respect to the series b debt sncb entered into the cst which is no more than a currency swap respondent argues that sncb’s calculation of its net present_value benefit which included the cst shows that sncb verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports deposited euro-denominated payments received from bofa pursuant to the cst in a separate transaction substantially_similar to the series b dpuas in the other silo test trans- actions respondent further relies on various communica- tions that are not specific to this transaction to establish the existence of this alleged series b dpua the record does not support respondent’s argument sncb did not deposit the euro-denominated payments received pursuant to the cst in a series b dpua or other similar arrangement further unlike the currency swaps in the sncb lilo transactions sncb did not prepay the cst as a result the proceeds of the series b loan were always available for sncb’s general business purposes next the sncb silo transaction is distinguishable from the tiwag and dortmund transactions because hsl is expected to yield value to the service provider during the service_contract term in excess of the base service fees ie the nonaccess and additional access fees sncb can capture this value only if it exercises its purchase option therefore this distinction makes sncb’s purchase option significantly more attractive a purchase option decision we begin our analysis of whether john hancock acquired the benefits_and_burdens_of_ownership of the hsl with an examination of whether sncb was reasonably likely to exer- cise its purchase option unlike with the tiwag and dort- mund silos where we began with an analysis of whether john hancock faced a risk of loss on its equity_investment during the sublease terms we begin with the purchase option decision because the purchase option decision is vital to determining whether john hancock’s equity_investment in the hsl during the subgrant term was exposed to a risk of loss similar to the tiwag and dortmund transactions peti- tioners relying on the appraisal argue that it would be financially disadvantageous for sncb to exercise its pur- chase option according to the appraisal on the purchase sncb’s management committee will decide whether to exercise its purchase option and this decision will likely require the approval of its board_of directors as of the date of trial sncb had not decided whether verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r option date the fair_market_value of the undivided_interest in hsl is expected to be dollar_figure the fixed price purchase option or sncb’s cost to exercise its option is dollar_figure on the other hand assuming john hancock would choose the service_contract sncb’s costs of nonexer- cise has two components the fair_market_value of the undivided_interest in hsl that sncb will no longer possess or dollar_figure and the costs to arrange a service_contract refinance the sec_467 loan and pay any local_tax indemnities under belgian law estimated in the appraisal to total dollar_figure therefore the appraisal con- cluded that sncb will likely not exercise its purchase option because the advantage of not exercising is dollar_figure dollar_figure - dollar_figure - dollar_figure respondent disagrees with the appraisal and relies on the expert testimony of dr lys to rebut the appraisal’s conclu- sions because sncb cannot be the service purchaser under the service_contract dr lys’ analysis of sncb’s purchase option decision compares the costs and benefits of sncb’s exercising its purchase option and entering into its own service_contract with a third-party service purchaser against the costs and benefits of relinquishing possession and use of hsl under the service_contract option in many ways dr lys’ analysis is similar to his analyses for the tiwag and dortmund transactions he again sought to correct perceived errors in the appraisal first applying a tax_rate the rate used in the appraisal’s discounted cashflow analysis to account for the belgian tax consequences of sncb’s receipt of dollar_figure from the sec_467 loan and epua under the service_contract option next he calculated the present_value of the base service fees under the service_contract using sncb’s borrowing rate additionally his analysis again began with the assumption that nothing was sold on the closing date and that sncb’s purchase option is the equivalent of a european put option to exercise its purchase option dr lys’ analysis and calculations are based on an amount_realized of dollar_figure million rather than sncb’s expected amount_realized of dollar_figure it is not clear where this difference comes from for consist- ency we have adjusted dr lys’ calculations to conform with sncb’s ex- pected amount_realized this change is not material to the analysis verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports the primary difference between sncb’s purchase option decision and those of tiwag and dortmund is that hsl is expected to yield value to the service provider during the service_contract term in excess of the base service fees as seen in dr lys’ analysis sncb can capture this value only if it exercises its purchase option in using the discounted cashflow method to determine the fair_market_value of the undivided_interest in hsl on the purchase option date the appraisal considered four sources of revenue capacity use payments representing the annual payments a service purchaser would be required to expend if it constructed a similar asset with borrowed funds operating_expenses due under the service_contract non-access-fee revenue including additional revenue that could be generated from the installation and operation of fiber optic cables and additional access-fee revenue comprising the additional rev- enue an owner could achieve through the increased use of the asset sncb will capture the benefits of these revenue sources during the service_contract term only if it exercises its purchase option accordingly dr lys included the present_value of these benefits as of the purchase option date in the purchase option column of his analysis which indicates as follows end of lease_term sec_467 loan and epua costs to refinance debt service_contract term base service fees nonaccess and additional access fees initial lease tail period residual_value purchase option plus service_contract service_contract purchase option advantage -0- -0- dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number -0- big_number big_number big_number total big_number big_number big_number under dr lys’ analysis sncb’s tax_liability from nonexer- its purchase option would be dollar_figure cise of unlike the appraisal dr lys does not count the costs to arrange for a service_contract and local_tax indemnities under belgian law as costs to sncb under the service_contract dr lys excludes these costs because sncb will incur them in both columns of his analysis making them neu- tral factors verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r dollar_figure and its after-tax proceeds from the sec_467 loan and the epua would be dollar_figure dollar_figure - dollar_figure the result is a total purchase option advantage to sncb of dollar_figure petitioners argue that dr lys’ conclusion is inaccurate and that sncb may not pay any taxes to belgium resulting from the nonexercise of the purchase option this argument however even if correct is not enough to change the overall result even if we assume that sncb will not pay any taxes on the proceeds of the sec_467 loan and the epua a pur- chase option advantage remains under dr lys’ analysis of dollar_figure dollar_figure - dollar_figure further this result does not account for the possibility that the tail period residual_value in dr lys’ analysis of dollar_figure is under- stated because it was calculated using a tax_rate under the discounted cashflow method petitioners do not specifically dispute dr lys’ conclusions other than his application of a tax against the proceeds of the sec_467 loan and the epua rather petitioners argue that their alternative analysis under the tiwag transaction would be equally applicable to sncb this analysis begins with the assumption that the undivided_interest in hsl was sold to john hancock on the closing date and summa- rizes sncb’s purchase option decision as follows purchase option plus service_contract dollar_figure big_number service_contract purchase option advantage -0- -0- dollar_figure dollar_figure big_number big_number -0- -0- -0- end of lease_term purchase_price fair_market_value costs to refinance debt service_contract term base service fees initial lease tail period residual_value total big_number big_number big_number as discussed earlier it is not clear whether under its reorganization sncb transferred ownership of hsl under belgian law to a tax-exempt subsidiary additionally dr lys’ analysis does not consider the book_value of the undivided_interest in hsl on the purchase option date or the possibility that sncb will have losses or loss_carryovers that could reduce or eliminate sncb’s belgian tax_liability under the service_contract option verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports according to petitioners if sncb exercises its purchase option it will pay dollar_figure for an asset with a fair_market_value of dollar_figure and it will avoid the costs to refinance the sec_467 loan under the discounted cashflow method the appraisal accounted for base service fees expenses nonaccess fees and additional access fees in determining the fair_market_value of the undivided_interest in hsl on the purchase option date therefore to avoid double counting no further adjustments are necessary for those items under the service_contract sncb would retain the pro- ceeds it already owned from the sec_467 loan and the epua and would not receive any benefit from the residual of the undivided_interest in hsl because sncb cannot be the service purchaser it would not pay the base service fees and expenses and would not benefit from the nonaccess fees and additional access fees the result according to peti- tioners is a purchase option disadvantage of dollar_figure as in tiwag petitioners’ calculation does not apply a tax to the proceeds of the sec_467 loan and the epua how- ever it relied on the appraisal’s estimated fair_market_value determination on the purchase option date that was cal- culated using a tax under the discounted cashflow method if consistent with petitioners’ approach to the tax consequences of not exercising the purchase option the proper tax_rate to be used in the appraisal’s discounted cashflow analysis is lower than then the estimated fair_market_value of the undivided_interest in hsl would be higher and the purchase option would become more attrac- tive neither party has advanced alternative calculations to measure this impact that said we find that dr lys’ analysis also provides inconclusive results it is unclear how the belgian tax con- sequences on the purchase option date will affect sncb’s purchase option decision similarly it is unclear what the proper effective_tax_rate is for purposes of determining the fair_market_value of the undivided_interest in hsl on the purchase option date nonetheless dr lys’ analysis pro- vides us with a framework through which we may evaluate a range of potential results we find the same to be true of the appraisal and petitioners’ analysis verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r in evaluating all the possibilities we do not find there to be a realistic scenario where the purchase option is not advantageous to sncb first petitioners have not disputed dr lys’ inclusion of the nonaccess and additional access fees as a benefit to sncb under the purchase option these bene- fits create an advantage to the purchase option that cannot be overcome through any reasonable discussion of tax con- sequences more specifically petitioners’ argument would require us to find the most unlikely of scenarios to be real- istic for the purchase option to be financially disadvanta- geous sncb would have to face little or no tax on the pro- ceeds of the sec_467 loan and the epua under the service_contract option additionally at the same time for purposes of its residual_value calculations sncb would have to expect to pay an effective_tax_rate of approximately during the service_contract term this is a tale of two extremes and it is wholly unrealistic therefore though we find the precise numbers in dr lys’ analysis to be unreli- able his result cannot be disputed as of the closing date sncb was reasonably likely to exercise its purchase option b subgrant term having concluded that the sncb silo purchase option is reasonably likely to be exercised we must now determine whether john hancock’s equity_investment was at risk during the subgrant term petitioners argue that the lack of defeasance with respect to the series b debt places john hancock’s equity_investment at risk during the subgrant term and that such risk of loss is evidence of john hancock’s acquiring the benefits_and_burdens_of_ownership of the hsl we find that the lack of defeasance with respect to the series b debt does not place john hancock’s equity_investment at risk during the subgrant term during the subgrant term sncb must pay john hancock rent totaling dollar_figure and john hancock must make debt service payments totaling dollar_figure to the lenders sncb’s rent payments have three components the first component is attributable to the series a debt and barclays will make payments totaling dollar_figure during the subgrant term to satisfy this compo- nent under the series a dpua the second component is the equity portion of subgrant rent this amount is the excess of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports the dollar_figure of subgrant rent payments john hancock is scheduled to receive during the subgrant term over its total debt service payments of dollar_figure to satisfy the equity portion of subgrant rent ubs will make payments totaling dollar_figure during the subgrant term pursuant to the clda therefore the series a dpua and the clda combine to account for dollar_figure of sncb’s subgrant rent pay- ments leaving dollar_figure dollar_figure - dollar_figure as the third component of subgrant rent this amount is attrib- utable to the series b debt sncb’s payment or nonpayment of this portion of subgrant rent does not affect john han- cock’s series b loan debt service obligation accordingly if sncb defaults on its obligation to pay the series b debt por- tion of subgrant rent john hancock would have to contribute an additional dollar_figure of equity throughout the subgrant term to meet its series b debt service obligations transaction costs john hancock the impact of this contribution is illustrated as follows including invested dollar_figure on the closing date if all parties to the trans- action meet their obligations the equity portion of subgrant rent or dollar_figure will reduce the amount john hancock needs to recoup from its investment to break even therefore at the end of the subgrant term john hancock expects that it will need to recoup an additional dollar_figure dollar_figure - dollar_figure from the transaction to break even however if sncb defaults on its obligations with respect to the por- tion of subgrant rent that is attributable to the series b debt dollar_figure john hancock would have to make additional contributions to satisfy its series b debt service obligations in such a case rather than having to recoup an additional dollar_figure from the transaction to break even john han- cock would have to recoup dollar_figure dollar_figure dollar_figure the purchase option_price is dollar_figure far greater than the dollar_figure that would be needed to recover john han- cock’s investment therefore even if john hancock is required to contribute an additional dollar_figure to service its series b debt it will still earn a profit of dollar_figure we can take this one step further through the use of a present_value calculation as of the closing date the present_value of the purchase option_price was approximately dollar_figure we calculated this value using the after-tax wacc of verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r used in the appraisal and dr lys’ analysis over a 1-year period therefore without discounting the equity portion of subgrant rent or john hancock’s additional contributions to service the series b debt as it comes due the result would be a profit to john hancock of dollar_figure dollar_figure - dollar_figure the above calculation proves without a need to assess the likelihood that sncb would default on its subgrant rent obligations attributable to the series b debt that john han- cock does not have any meaningful risk in the sncb silo transaction c conclusion the risk of loss during the sublease term even assuming sncb defaults on its subgrant rent obligations attributable to the series b debt combined with sncb’s likely exercise of their purchase options insulates john hancock from any risk of losing its initial investment in the sncb silo trans- action moreover the structure of the transaction guaranteed that john hancock’s return on its investment was fixed on the closing date of the transaction therefore given that sncb kept control of the hsl we find that john hancock did not acquire the benefits_and_burdens_of_ownership in the hsl the transaction resembles a financial arrangement specifically the transaction resembles a loan from john han- cock to sncb for the duration of the subgrant term as a result john hancock will receive a predetermined return without regard to the relevant value of the asset and will have no upside potential or downside risk tied to ownership of the hsl thus we find that the substance of the sncb silo transaction is not consistent with its form accordingly we deny john hancock’s depreciation_deductions with respect to the sncb silo transaction interest deductions sec_163 provides there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness indebtedness is an existing unconditional and legally enforceable obligation for the payment of a prin- the subgrant term is slightly longer it begins on date and ends on january verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports cipal sum e g 86_tc_1284 interest is compensation_for the use or forbearance of money 308_us_488 it is well settled that the indebtedness referred to in sec_163 must be genuine and economic realities govern over the form in which a transaction is cast 364_us_361 in particular the fact that a purported borrower may sign a loan document that provides it has a legal_obligation to repay a loan cannot alone give the debt substance see wells fargo f 3d pincite bb t f 3d pincite 364_f2d_734 2d cir sec_163 does not ‘intend’ that taxpayers should be permitted deductions for interest_paid on debts that were entered into solely in order to obtain a deduction aff ’g 44_tc_284 respondent argues that john hancock’s nonrecourse loans in the test transactions are not genuine debt because john hancock did not use the loans to acquire genuine interests in the subject assets respondent cites altria f_supp 2d pincite where the trial_court held a lthough the taxpayer is legally obligated to repay the debt its use of the debt is so far beyond the intent of the code that it cannot support the deduction in determining whether the nonrecourse loans in john hancock’s test transactions qualify as genuine indebtedness under sec_163 we must view the substance of each transaction as a whole not in separate parts or step by step see commissioner v court holding co u s pincite in other words we will not respect the substance of the non- recourse loans unless john hancock used the proceeds of those loans to acquire real capital petitioners do not dispute this analysis stating in brief that t he court’s decision on whether john hancock acquired the benefits and burdens of the leased properties is determinative of whether the loans are genuine for f ederal income_tax purposes see peti- tioners’ reply brief p for the reasons previously discussed john hancock did not acquire a genuine interest in the subject assets of the lilo test transactions and the sncb silo transaction accordingly we find that john hancock’s nonrecourse loans with respect to the lilo test transactions and the sncb silo transaction are not genuine indebtedness for the pur- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r poses of sec_163 and john hancock is not entitled to the interest deductions it claimed with respect to those loans in the case of the sncb silo transaction petitioners con- cede that the lack of defeasance in the series b debt is irrele- vant to our determination with respect to the tiwag and dortmund silo trans- actions we have determined that on the respective closing dates john hancock acquired no more than a future_interest in the subject assets if the lessee counterparties do not exer- cise their purchase options the original loans must be paid in full and the sec_467 loan must be refinanced there- fore the series a and b debt in each transaction will no longer be in existence if and when john hancock acquires a current interest in the subject assets accordingly petitioners are also not entitled to their claimed interest deductions from the tiwag and dortmund silo transactions original_issue_discount oid income results when a debt_instrument is issued for less than its face value see 381_us_54 133_tc_136 aff ’d 659_f3d_316 4th cir gaffney v commissioner tcmemo_1997_249 the holder of a debt_instrument with oid generally accrues and includes in gross_income as interest the oid over the life of the obligation even though the interest may not be received until instrument sec_1272 the maturity of the loans respondent contends with respect to the lilo test transactions and the sncb silo transaction respondent argues that john hancock’s equity contributions must be recast as loans from john han- cock to the respective lessee counterparties under these deemed lessee counterparty agreed to repay john hancock through the equity portion of sublease rent and the purchase option_price respondent argues that these arrangements are akin to debt instruments creating guaranteed and fixed returns to john hancock and should be treated as such for federal tax pur- poses that each petitioners argue that john hancock’s equity contributions should not be recharacterized as loans because they do not verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports represent unconditional and legally enforceable obligations for the payment of principal sums rather petitioners argue that the alleged repayments are speculative and the trans- action documents do not create fixed obligations we dis- agree as discussed above the lessee counterparties are reasonably likely to exercise their fixed-price purchase options in the lilo test transactions and the sncb silo transaction additionally each transaction features full defeasance as a result the purchase option_price and the equity portions of sublease rent represent fixed obligations due from the lessee counterparties to john hancock there- fore we find respondent’s recast of the equity contributions in the lilo test transactions and the sncb silo trans- action to be appropriate and the oid rules must apply accordingly with respect to the tiwag and dortmund transactions we agree with petitioners that the alleged repayments are speculative on the closing dates of the tiwag and dort- mund transactions john hancock paid an amount equal to its equity contributions and transaction costs for the right on the purchase option dates to either its expected_return under the purchase options or a current interest in the subject asset with a service_contract in place as we have dis- cussed under each service_contract john hancock is exposed to the risk of losing its equity contribution therefore respondent’s oid argument is inapplicable to the tiwag and dortmund silo transactions next we must provide the parties with guidance with respect to the rule calculation of john hancock’s oid income from the lilo test transactions and the sncb silo transaction the amount of oid income with respect to a debt_instrument is the excess of the stated_redemption_price_at_maturity srpm over the issue_price of the debt_instrument sec_1273 the srpm includes all amounts payable at maturity sec_1273 in order to compute the amount of oid and the portion of oid allocable to a par- ticular period the srpm and the time of maturity must be known 130_tc_147 in determining the issue_price a payment from the lender to the borrower in a lending transaction is treated as an amount lent sec_1_1273-2 income_tax regs additionally if the lender makes a payment to a third party verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie john hancock life ins co u s a v comm’r that payment is treated in appropriate circumstances as an additional_amount lent to the borrower sec_1_1273-2 income_tax regs in the case of the lilo test transactions and the sncb silo transaction the issue_price for the rule calculation is the amount deemed to have been lent from john hancock to the lessee counterparty and includes the up-front payment under the initial leases pursuant to sec_1_1273-2 and income_tax regs this amount also includes john hancock’s transaction costs excluding costs associated with debt that was not genuine and all amounts representing the net present_value benefit to the respective lessee counterpar- ties the srpm in each transaction is the amount that will have been repaid to john hancock on the maturity_date equal to the equity portion of rent payments during the sub- lease_term and the purchase option_price transaction expenses ordinary and necessary expenses paid_or_incurred in car- rying on any trade_or_business are generally deductible sec_162 in the tiwag and dortmund transactions john han- cock incurred legitimate transaction costs as part of its acquisition of a future_interest in the subject assets how- ever any transaction costs with respect to the series a and b debt in each transactions are not deductible as we have found that they were not genuine indebtedness in the lilo test transactions and the sncb silo trans- action we have found that john hancock’s equity invest- ments are better characterized as loans from john hancock to the lessee counterparties pursuant to sec_1 g income_tax regs john hancock’s transaction costs must be included as an additional_amount lent to the bor- rowers as such john hancock’s transaction costs associated with the lilo test transactions and the sncb silo trans- action are not deductible conclusion the facts and circumstances of each of the test trans- actions are different and we have given each independent consideration in doing so we have found that in each case the substance of the transaction is not consistent with its verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie united_states tax_court reports form specifically with respect to the lilo test transactions and the sncb silo transaction we have found that the lack of non-de-minimis risk to john hancock during the sub- lease terms combined with the reasonable likelihood of the purchase options’ being exercised ensured from the closing dates that john hancock would receive its expected_return on its equity investments this guaranteed return is not indicative of a leasehold or ownership_interest rather it is reflective of what is better described as a very intricate loan from john hancock to the lessee counterparties con- sequently we have also found respondent’s determination of oid income to john hancock to be appropriate the tiwag and dortmund transactions are slightly dif- ferent if tiwag and dortmund exercise their purchase options john hancock will receive its expected_return on its equity investments this is ensured because of the lack of non-de-minimis risk to john hancock during the sublease terms however on the facts and circumstance before us we cannot determine that tiwag or dortmund is reasonably likely to exercise its purchase option and we have deter- mined that john hancock’s equity_investment would be at risk under each transaction’s service_contract option there- fore as of the closing dates of the tiwag and dortmund transactions and throughout the years at issue john han- cock’s equity investments were free from risk of loss this lack of risk can only change if and when one of the lessee counterparties forgoes its purchase option if that happens as of the relevant purchase option date john hancock will have a current interest in the subject asset and will be enti- tled to all the deductions associated with that interest unless and until that happens however the tiwag and dortmund transactions will have created no more than a future_interest to john hancock an interest that does not entitle john hancock to most of its claimed deductions the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered pursuant to rule f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb johnha co jamie
